Exhibit 10.4

 

EXECUTION VERSION

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

$200,000,000

 

$80,000,000 4.42% Senior Guaranteed Notes, Series A, due December 30, 2026
$100,000,000 4.32% Senior Guaranteed Notes, Series B, due February 20, 2025
and
$20,000,000 4.42% Senior Guaranteed Notes, Series C, due February 20, 2027

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of December 18, 2014

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

AUTHORIZATION OF NOTES; AFFILIATE GUARANTIES

 

1

 

 

 

 

 

Section 1.1.

 

Authorization of Notes

 

1

Section 1.2.

 

Affiliate Guaranties

 

1

 

 

 

 

 

SECTION 2.

 

SALE AND PURCHASE OF NOTES

 

2

 

 

 

 

 

SECTION 3.

 

CLOSING

 

2

 

 

 

 

 

SECTION 4.

 

CONDITIONS TO CLOSING

 

3

 

 

 

 

 

Section 4.1.

 

Representations and Warranties

 

3

Section 4.2.

 

Performance; No Default

 

3

Section 4.3.

 

Compliance Certificates

 

4

Section 4.4.

 

Opinions of Counsel

 

4

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc.

 

4

Section 4.6.

 

Sale of Other Notes

 

5

Section 4.7.

 

Payment of Special Counsel Fees

 

5

Section 4.8.

 

Private Placement Number

 

5

Section 4.9.

 

Changes in Corporate Structure

 

5

Section 4.10.

 

Funding Instructions

 

5

Section 4.11.

 

Proceedings and Documents

 

5

Section 4.12.

 

Affiliate Guaranties

 

5

Section 4.13.

 

Completion of the First Closing

 

5

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 

5

 

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

 

5

Section 5.2.

 

Authorization, Etc.

 

6

Section 5.3.

 

Disclosure

 

6

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

6

Section 5.5.

 

Financial Statements; Material Liabilities

 

7

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

 

7

Section 5.7.

 

Governmental Authorizations, Etc.

 

8

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

 

8

Section 5.9.

 

Taxes

 

8

Section 5.10.

 

Title to Property; Leases

 

8

Section 5.11.

 

Licenses, Permits, Etc.

 

9

Section 5.12.

 

Compliance with ERISA

 

9

Section 5.13.

 

Private Offering by the Issuer

 

10

Section 5.14.

 

Use of Proceeds; Margin Regulations

 

10

Section 5.15.

 

Existing Indebtedness; Future Liens

 

10

 

i

--------------------------------------------------------------------------------


 

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

 

11

Section 5.17.

 

Status under Certain Statutes

 

13

Section 5.18.

 

Environmental Matters

 

13

Section 5.19.

 

REIT Status

 

13

Section 5.20.

 

Senior Debt Status

 

14

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

 

14

 

 

 

 

 

Section 6.1.

 

Purchase for Investment

 

14

Section 6.2.

 

Source of Funds

 

14

 

 

 

 

 

SECTION 7.

 

INFORMATION AS TO ISSUER

 

16

 

 

 

 

 

Section 7.1.

 

Financial and Business Information

 

16

Section 7.2.

 

Officer’s Certificate

 

18

Section 7.3.

 

Visitation

 

19

Section 7.4.

 

Electronic Delivery

 

19

 

 

 

 

 

SECTION 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

 

20

 

 

 

 

 

Section 8.1.

 

Maturity

 

20

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

 

20

Section 8.3.

 

Allocation of Partial Prepayments

 

21

Section 8.4.

 

Maturity; Surrender, Etc.

 

21

Section 8.5.

 

Purchase of Notes

 

21

Section 8.6.

 

Make-Whole Amount

 

22

Section 8.7.

 

Payments Due on Non-Business Days

 

23

Section 8.8.

 

Change of Control

 

24

 

 

 

 

 

SECTION 9.

 

AFFIRMATIVE COVENANTS

 

24

 

 

 

 

 

Section 9.1.

 

Compliance with Law

 

24

Section 9.2.

 

Insurance

 

25

Section 9.3.

 

Maintenance of Properties

 

25

Section 9.4.

 

Payment of Taxes and Claims

 

25

Section 9.5.

 

Corporate Existence, Etc.

 

25

Section 9.6.

 

Books and Records

 

26

Section 9.7

 

Additional Guarantors

 

26

Section 9.8

 

Priority of Obligations

 

27

 

 

 

 

 

SECTION 10.

 

NEGATIVE COVENANTS

 

27

 

 

 

 

 

Section 10.1.

 

Transactions with Affiliates

 

27

Section 10.2.

 

Merger, Consolidation, Etc.

 

28

Section 10.3.

 

Line of Business

 

28

Section 10.4.

 

Terrorism Sanctions Regulations

 

29

Section 10.5.

 

Liens

 

29

Section 10.6.

 

Financial Covenants

 

29

Section 10.7.

 

Negative Pledge; Indebtedness

 

30

 

ii

--------------------------------------------------------------------------------


 

Section 10.8.

 

Investments

 

31

 

 

 

 

 

SECTION 11.

 

EVENTS OF DEFAULT

 

32

 

 

 

 

 

SECTION 12.

 

REMEDIES ON DEFAULT, ETC.

 

34

 

 

 

 

 

Section 12.1.

 

Acceleration

 

34

Section 12.2.

 

Other Remedies

 

35

Section 12.3.

 

Rescission

 

35

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

 

35

 

 

 

 

 

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

36

 

 

 

 

 

Section 13.1.

 

Registration of Notes

 

36

Section 13.2.

 

Transfer and Exchange of Notes

 

36

Section 13.3.

 

Replacement of Notes

 

36

 

 

 

 

 

SECTION 14.

 

PAYMENTS ON NOTES

 

37

 

 

 

 

 

Section 14.1.

 

Place of Payment

 

37

Section 14.2.

 

Home Office Payment

 

37

 

 

 

 

 

SECTION 15.

 

EXPENSES, ETC.

 

37

 

 

 

 

 

Section 15.1.

 

Transaction Expenses

 

37

Section 15.2.

 

Survival

 

38

 

 

 

 

 

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

38

 

 

 

 

 

SECTION 17.

 

AMENDMENT AND WAIVER

 

38

 

 

 

 

 

Section 17.1.

 

Requirements

 

38

Section 17.2.

 

Solicitation of Holders of Notes

 

39

Section 17.3.

 

Binding Effect, Etc.

 

39

Section 17.4.

 

Notes Held by Issuer, Etc.

 

40

 

 

 

 

 

SECTION 18.

 

NOTICES

 

40

 

 

 

 

 

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

 

40

 

 

 

 

 

SECTION 20.

 

CONFIDENTIAL INFORMATION

 

41

 

 

 

 

 

SECTION 21.

 

SUBSTITUTION OF PURCHASER

 

42

 

 

 

 

 

SECTION 22.

 

MISCELLANEOUS

 

42

 

iii

--------------------------------------------------------------------------------


 

Section 22.1.

 

Successors and Assigns

 

42

Section 22.2.

 

Accounting Terms

 

42

Section 22.3.

 

Severability

 

43

Section 22.4.

 

Construction, Etc.

 

43

Section 22.5.

 

Counterparts

 

43

Section 22.6.

 

Governing Law

 

43

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

 

43

 

 

 

 

 

Signature

 

 

 

45

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

—

DEFINED TERMS

 

 

 

SCHEDULE 1(a)

—

FORM OF 4.42% SENIOR GUARANTEED NOTE, SERIES A, DUE DECEMBER 30, 2026

 

 

 

SCHEDULE 1(b)

—

FORM OF 4.32% SENIOR GUARANTEED NOTE, SERIES B, DUE FEBRUARY 20, 2025

 

 

 

SCHEDULE 1(c)

—

FORM OF 4.42% SENIOR GUARANTEED NOTES, SERIES C, DUE FEBRUARY 20, 2027

 

 

 

SCHEDULE 4.4(a) 

—

FORM OF OPINION OF SPECIAL COUNSEL FOR THE ISSUER

 

 

 

SCHEDULE 4.4(b) 

—

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

 

 

 

SCHEDULE 5.3

—

DISCLOSURE MATERIALS

 

 

 

SCHEDULE 5.4

—

SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK

 

 

 

SCHEDULE 5.5

—

FINANCIAL STATEMENTS

 

 

 

SCHEDULE 5.15

—

EXISTING INDEBTEDNESS

 

 

 

SCHEDULE B

—

INFORMATION RELATING TO PURCHASERS

 

 

 

SCHEDULE C-1

—

FORM OF PARENT GUARANTY

 

 

 

SCHEDULE C-2

—

FORM OF SUBSIDIARY GUARANTY

 

 

 

SCHEDULE 9.7

—

FORM OF GUARANTOR RELEASE

 

v

--------------------------------------------------------------------------------


 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
C/O STAG INDUSTRIAL, INC.
1 FEDERAL STREET, 23RD FLOOR
BOSTON, MASSACHUSETTS 02110

 

$80,000,000 4.42% SENIOR GUARANTEED NOTES, SERIES A, DUE DECEMBER 30, 2026
$100,000,000 4.32% SENIOR GUARANTEED NOTES, SERIES B, DUE FEBRUARY 20, 2025
AND
$20,000,000 4.42% SENIOR GUARANTEED NOTES, SERIES C, DUE FEBRUARY 20, 2027

 

December 18, 2014

 

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

 

Ladies and Gentlemen:

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(together with any successor thereto that becomes a party hereto pursuant to
Section 10.2, the “Issuer”) and STAG INDUSTRIAL, INC., a Maryland corporation
(the “Parent”), agree with each of the Purchasers as follows:

 

SECTION 1.                                             AUTHORIZATION OF NOTES;
AFFILIATE GUARANTIES.

 

Section 1.1.                                    Authorization of Notes.  The
Issuer will authorize the issue and sale of (i) $80,000,000 aggregate principal
amount of its 4.42% Senior Guaranteed Notes, Series A, due December 30, 2026
(the “Series A Notes”), (ii) $100,000,000 aggregate principal amount of its
4.32% Senior Guaranteed Notes, Series B, due February 20, 2025 (the “Series B
Notes”), and (iii) $20,000,000 aggregate principal amount of its 4.42% Senior
Guaranteed Notes, Series C, due February 20, 2027 (the “Series C Notes”).   The
Series A Notes, Series B Notes and Series C Notes are collectively referred to
herein as the “Notes”, such term to include any amendments, restatements or
modifications from time to time pursuant to Section 17 and including any such
notes issued in substitution therefor pursuant to Section 13.  The Series A
Notes, Series B Notes and Series C Notes shall be substantially in the form set
out in Schedule 1(a), Schedule 1(b) or Schedule 1(c), respectively.  Certain
capitalized and other terms used in this Agreement are defined in Schedule A. 
References to a “Schedule” are references to a Schedule attached to this
Agreement unless otherwise specified.  References to a “Section” are references
to a Section of this Agreement unless otherwise specified.

 

Section 1.2.                                    Affiliate Guaranties.  The
payment by the Issuer of all amounts due with respect to the Notes and the
performance by the Issuer of its obligations under this Agreement will be
absolutely and unconditionally guaranteed by the Parent and certain of its and
the Issuer’s

 

--------------------------------------------------------------------------------


 

Subsidiaries pursuant to (i) the guaranty agreement of the Parent substantially
in the form of Schedule C-1 attached hereto and (ii) the guaranty agreement of
certain of the Issuer’s Subsidiaries substantially in the form of Schedule C-2
attached hereto and made a part hereof (each as the same may be amended,
modified, extended or renewed, the “Affiliate Guaranties”).

 

SECTION 2.                                             SALE AND PURCHASE OF
NOTES.

 

Subject to the terms and conditions of this Agreement, the Issuer will issue and
sell to each Purchaser and each Purchaser will purchase from the Issuer, at the
First Closing as provided for in Section 3(a), the Series A Notes (the “First
Notes”) at the purchase price of 100% of such principal amount thereof (the
“First Purchase Price”) and (b) at the Second Closing as provided for in
Section 3(b), the Series B Notes and Series C Notes (the “Second Notes”) at the
purchase price of 100% of such principal amount thereof (the “Second Purchase
Price”).  The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

 

SECTION 3.                                             CLOSING.

 

(a)                    The sale and purchase of the First Notes to be purchased
by each Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West
Monroe Street, Chicago, Illinois 60603, at 10:00 a.m., central time, at a
closing (the “First Closing”) on December 30, 2014 or on such other Business Day
thereafter on or prior to December 31, 2014 as may be agreed upon by the Issuer
and the Purchasers.  On the date of the First Closing the Issuer will deliver to
each Purchaser the Notes to be purchased by such Purchaser in the form of a
single Note of such series (or such greater number of Notes of such series in
denominations of at least $500,000 as such Purchaser may request) dated the date
of the First Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Issuer or its order of
immediately available funds in the amount of the First Purchase Price therefor
by wire transfer of immediately available funds for the account of the Issuer to
account number 004636866999 at Bank of America, Boston, MA; Account Name:  STAG
Industrial Operating Partnership, L.P. Checking; ABA Routing:  026009593 (Wires
Only); ABA Routing:  011000138 (EFT/ACH); Account Type:  Checking Account (the
“Issuer Account”).

 

(b)                     The sale and purchase of the Second Notes to be
purchased by each Purchaser shall occur at the offices of Chapman and Cutler
LLP, 111 West Monroe St., Chicago, Illinois 60603, at 10:00 a.m. Central time
(the “Second Closing”) on February 20, 2015 or on such other Business Day
thereafter on or prior to February 23, 2015 as may be agreed upon by the Issuer
and the Purchasers.  On the date of the Second Closing, the Issuer will deliver
to each Purchaser the Second Notes to be purchased by such Purchaser in the form
of a single Note of such series (or such greater number of Notes of such series
in denominations of at least $500,000 as such Purchaser may request, dated the
date of the Second Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Issuer or its
order of immediately available funds in the amount of the Second Purchase Price
therefor by wire transfer of immediately available funds for the account of the
Issuer to the Issuer Account.

 

2

--------------------------------------------------------------------------------


 

(c)                     The First Closing and Second Closing are each referred
to herein as a “Closing” and collectively, as the “Closings”.

 

(d)                     If at either Closing the Issuer shall fail to tender the
applicable Notes to any Purchaser as provided above in this Section 3, or any of
the conditions to such Closing specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of any of the
conditions specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Issuer to tender such Notes.

 

SECTION 4.                                             CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:

 

Section 4.1.                                    Representations and Warranties. 
(a) The representations and warranties of the Parent and the Issuer in this
Agreement shall be correct when made and at the time of such Closing.

 

(b)                     The representations and warranties in this Agreement
with respect to the other Guarantors shall be correct when made and at the time
of such Closing.

 

Section 4.2.                                    Performance; No Default. 
(a) The Issuer shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at such Closing and from the date of this Agreement to the
Closing assuming that Sections 9 and 10 are applicable from the date of this
Agreement.  From the date of this Agreement until the Closing, before and after
giving effect to the issue and sale of the applicable Notes (and the application
of the proceeds thereof as contemplated by Section 5.14 to be made at such
Closing), no Default or Event of Default shall have occurred and be continuing
and no Change of Control shall have occurred.  Neither the Issuer nor any
Subsidiary shall have entered into any transaction since the date of the
Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.

 

(b)                     Each Guarantor shall have performed and complied with
all agreements and conditions contained in this Agreement or the applicable
Affiliate Guaranty required to be performed and complied with by it prior to or
at the Closing and from the date of this Agreement to the Closing assuming that
Sections 9 and 10 are applicable from the date of this Agreement.  From the date
of this Agreement until the Closing, before and after giving effect to the issue
and sale of the applicable Notes (and the application of the proceeds thereof as
contemplated by Section 5.14 to be made at such Closing), no Default or Event of
Default shall have occurred and be continuing and no Change of Control shall
have occurred.  Neither the Parent nor any Subsidiary shall have entered into
any transaction since the date of the Memorandum that would have been prohibited
by Section 10 had such Section applied since such date.

 

3

--------------------------------------------------------------------------------


 

Section 4.3.                                    Compliance Certificates.

 

(a)                    Officer’s Certificate.  The Parent and the Issuer shall
have each delivered to such Purchaser an Officer’s Certificate, dated the date
of such Closing, certifying that the conditions specified in Sections 4.1(a),
4.2(a) and 4.9 have been fulfilled.

 

(b)                     Guarantor Officer’s Certificate.  Each other Guarantor
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of such Closing, certifying that the conditions specified in Section 4.1(b),
4.2(b) and 4.9 have been fulfilled as to such Guarantor.

 

(c)                     Secretary’s Certificate.  The Parent shall have
delivered to such Purchaser, for itself and on behalf of the Issuer, a
certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.

 

(d)                     Guarantor Officer’s Certificate.  Each other Guarantor
shall have delivered to such Purchaser a certificate of an authorized officer,
dated the date of such Closing, certifying as to the resolutions attached
thereto and other legal proceedings relating to the authorization, execution and
delivery of the applicable Affiliate Guaranty.

 

(e)                     Certificates.  The certificates provided under this
Section 4.3 may be combined and delivered as one or more certificates.

 

Section 4.4.                                    Opinions of Counsel.  Such
Purchaser shall have received opinions in form and substance satisfactory to
such Purchaser, dated the date of such Closing (a) from DLA Piper LLP (US),
counsel for the Parent, the Issuer and the other Guarantors, covering the
matters set forth in Schedule 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Issuer hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

Section 4.5.                                    Purchase Permitted By Applicable
Law, Etc.  On the date of such Closing such Purchaser’s purchase of Notes shall
(a) be permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof.  If requested by such
Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

 

4

--------------------------------------------------------------------------------


 

Section 4.6.                                    Sale of Other Notes. 
Contemporaneously with such Closing the Issuer shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at such Closing as specified in Schedule B.

 

Section 4.7.                                    Payment of Special Counsel
Fees.  Without limiting Section 15.1, the Issuer shall have paid on or before
the date of such Closing the fees, charges and disbursements of the Purchasers’
special counsel referred to in Section 4.4 to the extent reflected in a
statement of such counsel rendered to the Issuer at least one Business Day prior
to the date of such Closing.

 

Section 4.8.                                    Private Placement Number.  A
Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of Notes.

 

Section 4.9.                                    Changes in Corporate Structure. 
Neither the Parent, the Issuer nor any Subsidiary Guarantor shall have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.

 

Section 4.10.                             Funding Instructions.  At least three
Business Days prior to the date of the Closing, each Purchaser shall have
received written instructions signed by a Responsible Officer on letterhead of
the Issuer confirming the information specified in Section 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the Purchase Price for the
Notes is to be deposited.

 

Section 4.11.                             Proceedings and Documents.  All
corporate and other proceedings in connection with the transactions contemplated
by this Agreement and all documents and instruments incident to such
transactions shall be satisfactory to such Purchaser and its special counsel,
and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

 

Section 4.12.                             Affiliate Guaranties.  The Affiliate
Guaranties shall have been executed and delivered by each Guarantor and shall be
in full force and effect.

 

Section 4.13.                             Completion of the First Closing.  It
shall be a condition to the Second Closing that the First Closing shall have
occurred.

 

SECTION 5.                                             REPRESENTATIONS AND
WARRANTIES OF THE ISSUER.

 

The Parent and the Issuer, jointly and severally, represents and warrants to
each Purchaser that:

 

Section 5.1.                                    Organization; Power and
Authority.  The Parent, the Issuer and each Subsidiary Guarantor is duly
organized or formed, validly existing, as applicable, and in good standing under
the laws of its jurisdiction of its incorporation or organization, and is duly

 

5

--------------------------------------------------------------------------------


 

qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each of the Parent, the Issuer and each Subsidiary Guarantor
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact and to execute and deliver the Note Documents to which
it is a party and to perform the provisions hereof and thereof.

 

Section 5.2.                                    Authorization, Etc.  Each Note
Document has been duly authorized by all necessary corporate action on the part
of the Parent, the Issuer and each Subsidiary Guarantor, and constitutes
(excluding the Notes), and the Notes upon execution and delivery thereof by the
Issuer will constitute, a legal, valid and binding obligation of the Parent, the
Issuer or Subsidiary Guarantor, as applicable, enforceable against the Parent,
the Issuer or Subsidiary Guarantor, as applicable, in accordance with their
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.3.                                    Disclosure.  The Issuer, through
its agent, Merrill Lynch, Pierce, Fenner and Smith Incorporated, has delivered
to each Purchaser a copy of a Private Placement Memorandum, dated November 2014
including the documents incorporated by reference therein, (the “Memorandum”),
relating to the transactions contemplated hereby.  The Memorandum fairly
describes, in all material respects, the general nature of the business and
principal properties of the Parent, the Issuer and their Subsidiaries.  This
Agreement, the Memorandum, the financial statements listed in Schedule 5.5 and
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Parent and the Issuer prior to November 21, 2014 in connection
with the transactions contemplated hereby and identified in Schedule 5.3 (this
Agreement, the Memorandum and such documents, certificates or other writings and
such financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Except as disclosed in the Disclosure
Documents, since December 31, 2013, there has been no change in the financial
condition, operations, business, properties or prospects of the Parent, Issuer
or any Subsidiary except changes that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  There is
no fact known to the Parent or the Issuer that could reasonably be expected to
have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents; provided that no representation is made as to any
projections included in the Disclosure Documents other than that such
projections are based on information that the Parent, Issuer, and their
Subsidiaries reasonably believe to be accurate and were calculated in a manner
that the Parent, Issuer, and their Subsidiaries believe to be reasonable.

 

Section 5.4.                                    Organization and Ownership of
Shares of Subsidiaries; Affiliates.  (a) Schedule 5.4 contains (except as noted
therein) complete and correct lists as of September 30, 2014 of (i) the Parent’s
and the Issuer’s Subsidiaries, showing, as to each Subsidiary, the name

 

6

--------------------------------------------------------------------------------


 

thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Parent, the Issuer and each other Subsidiary, (ii) the Parent’s and the
Issuer’s Affiliates, other than Subsidiaries, and (iii) the Parent’s and the
Issuer’s directors and senior officers.

 

(b)                     All of the outstanding shares of capital stock or
similar equity interests of each Subsidiary shown in Schedule 5.4 as being owned
by the Parent, the Issuer and their Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Parent, the Issuer or another
Subsidiary free and clear of any Lien that is prohibited by this Agreement.

 

(c)                     Each Subsidiary is a corporation or other legal entity
duly organized, validly existing and, where applicable, in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)                     No Subsidiary is subject to any legal, regulatory,
contractual or other restriction (other than the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent, the
Issuer or any of their Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.

 

Section 5.5.                                    Financial Statements; Material
Liabilities.  The Parent has delivered to each Purchaser copies of the financial
statements of the Parent listed on Schedule 5.5.  All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Parent and its Subsidiaries as of the respective dates specified in such
Schedule and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Parent, the Issuer and their Subsidiaries do
not have any Material liabilities that are not disclosed in the Disclosure
Documents.

 

Section 5.6.                                    Compliance with Laws, Other
Instruments, Etc.  The execution, delivery and performance by the Parent, the
Issuer or any of their Subsidiaries of any Note Document to which it is a party
will not (i) contravene, result in any breach of, or constitute a default under,
or result in the creation of any Lien in respect of any property of the Parent,
the Issuer or any of their Subsidiaries under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter or by-laws,
shareholders agreement or any other agreement or instrument to which the Parent,
the Issuer or any of their Subsidiaries is bound or by which the Parent, the
Issuer or any of their Subsidiaries or any of their respective properties may be
bound

 

7

--------------------------------------------------------------------------------


 

or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent, the Issuer or any
of their Subsidiaries or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Parent, the
Issuer or any of their Subsidiaries.

 

Section 5.7.                                    Governmental Authorizations,
Etc.  No consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution, delivery or performance by the Parent, the Issuer or any of their
Subsidiaries of any Note Document.

 

Section 5.8.                                    Litigation; Observance of
Agreements, Statutes and Orders.  (a) There are no actions, suits,
investigations or proceedings pending or, to the best knowledge of the Parent,
the Issuer or any of their Subsidiaries, threatened against or affecting the
Parent, the Issuer or any their Subsidiaries or any property of the Parent, the
Issuer or any their Subsidiaries in any court or before any arbitrator of any
kind or before or by any Governmental Authority that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                     Neither the Parent, the Issuer nor any of their
Subsidiaries is (i) in default under any agreement or instrument to which it is
a party or by which it is bound, (ii) in violation of any order, judgment,
decree or ruling of any court, arbitrator or Governmental Authority or (iii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 5.9.                                    Taxes.  Each of the Parent, the
Issuer and each of their Subsidiaries has filed all tax returns that are
required to have been filed in any jurisdiction, and has paid all taxes shown to
be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which,
individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Parent, the Issuer or
their Subsidiaries, as the case may be, has established adequate reserves in
accordance with GAAP.  Neither the Parent nor the Issuer knows of any basis for
any other tax or assessment that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Parent, the Issuer and each of their
Subsidiaries in respect of U.S. federal, state or other taxes for all fiscal
periods are adequate.  The U.S. federal income tax liabilities of the Parent,
the Issuer and their Subsidiaries have been finally determined (whether by
reason of completed audits or the statute of limitations having run) for all
fiscal years up to and including the fiscal year ended December 31, 2013.

 

Section 5.10.                             Title to Property; Leases.  Each of
the Parent, the Issuer and their Subsidiaries has good and sufficient title in
fee simple to, or valid leasehold interests in, their respective properties that
individually or in the aggregate are Material, including all such

 

8

--------------------------------------------------------------------------------


 

properties reflected in the most recent audited balance sheet referred to in
Section 5.5 or purported to have been acquired by the Parent, the Issuer or any
Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement.  All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.

 

Section 5.11.                             Licenses, Permits, Etc.  (a) The
Parent, the Issuer and their Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

 

(b)                     To the best knowledge of the Parent and the Issuer, no
product or service of the Parent, the Issuer or any of their Subsidiaries
infringes in any material respect any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person.

 

(c)                     To the best knowledge of the Parent and the Issuer,
there is no Material violation by any Person of any right of the Parent, the
Issuer or any of their Subsidiaries with respect to any patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Parent, the Issuer or any of their Subsidiaries.

 

Section 5.12.                             Compliance with ERISA.  (a)  Each of
the Parent, the Issuer and each ERISA Affiliate has operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. 
Neither the Parent, the Issuer nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in
section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Parent, the Issuer or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Parent, the Issuer or any ERISA Affiliate, in either
case pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to
any such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

 

(b)                     The present value of the aggregate benefit liabilities
under each of the Plans (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities by more than $1,000,000 in the
case of any single Plan and by more than $5,000,000 in the aggregate for all
Plans.  The term “benefit liabilities” has the meaning specified in section 4001
of ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.

 

9

--------------------------------------------------------------------------------


 

(c)                     The Parent, the Issuer and their ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

 

(d)                     The expected postretirement benefit obligation
(determined as of the last day of the Parent’s most recently ended fiscal year
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Parent, the
Issuer and their Subsidiaries is not Material.

 

(e)                     The execution and delivery of this Agreement and the
issuance and sale of the Notes hereunder will not involve any transaction that
is subject to the prohibitions of section 406 of ERISA or in connection with
which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. 
The representation by the Parent and the Issuer to each Purchaser in the first
sentence of this Section 5.12(e) is made in reliance upon and subject to the
accuracy of such Purchaser’s representation in Section 6.2 as to the sources of
the funds to be used to pay the purchase price of the Notes to be purchased by
such Purchaser.

 

Section 5.13.                             Private Offering by the Issuer. 
Neither the Issuer, the Parent nor anyone acting on behalf of the Issuer and the
Parent has offered the Notes or any similar Securities for sale to, or solicited
any offer to buy the Notes or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than sixty (60) other Institutional Investors, each of
which has been offered the Notes at a private sale for investment.  Neither the
Parent, the Issuer nor anyone acting on their behalf has taken, or will take,
any action that would subject the issuance or sale of the Notes to the
registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

 

Section 5.14.                             Use of Proceeds; Margin Regulations. 
The Issuer will apply the proceeds of the sale of the Notes hereunder as set
forth in the Memorandum.  No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Issuer in a violation of Regulation X of said Board (12 CFR 24) or
to involve any broker or dealer in a violation of Regulation T of said Board
(12 CFR 220).  Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Issuer and its Subsidiaries and the Issuer does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets.  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

Section 5.15.                             Existing Indebtedness; Future Liens. 
(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Parent, the Issuer and their
Subsidiaries as of December 31, 2013 (including descriptions of the obligors and
obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds,

 

10

--------------------------------------------------------------------------------


 

installment payments or maturities of the Indebtedness of the Parent, the Issuer
or their Subsidiaries.  None of the Parent, the Issuer nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Parent, the Issuer or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Parent, the Issuer or any Subsidiary that would permit (or that with notice
or the lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.

 

(b)                     Except as disclosed in Schedule 5.15, as of December 31,
2013, none of the Parent, the Issuer nor any Subsidiary has agreed or consented
to cause or permit any of its property, whether now owned or hereafter acquired,
to be subject to a Lien that secures Indebtedness or to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness, and since such date there have been (i) no Material changes in
such Liens or such Indebtedness and (ii) no new Material Liens or Material
Indebtedness secured by Liens have been incurred.

 

(c)                     None of the Parent, the Issuer nor any Subsidiary is a
party to, or otherwise subject to any provision contained in, any instrument
evidencing Indebtedness of the Parent, the Issuer or such Subsidiary, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or any other organizational document) which limits the amount
of, or otherwise imposes restrictions on the incurring of, Indebtedness of the
Parent, the Issuer or any Subsidiary, except as disclosed in Schedule 5.15.

 

Section 5.16.                             Foreign Assets Control Regulations,
Etc.  (a) None of the Parent, the Issuer nor any Controlled Entity is (i) a
Person whose name appears on the list of Specially Designated Nationals and
Blocked Persons published by the Office of Foreign Assets Control, United States
Department of the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent,
department, or instrumentality of, or is otherwise beneficially owned by,
controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program, or (iii) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”).  Neither the
Parent, the Issuer nor any Controlled Entity has been notified that its name
appears or may in the future appear on a state list of Persons that engage in
investment or other commercial activities in Iran or any other country that is
subject to U.S. Economic Sanctions.

 

11

--------------------------------------------------------------------------------


 

(b)                     No part of the proceeds from the sale of the Notes
hereunder constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Parent, the Issuer or any Controlled
Entity, directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (ii) otherwise in
violation of U.S. Economic Sanctions.

 

(c)                     Neither the Parent, the Issuer nor any Controlled Entity
(i) has been found in violation of, charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (ii) to the Issuer’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (iii) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (iv) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Parent and the Issuer have
established procedures and controls which they reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Parent, the Issuer
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Money Laundering Laws and U.S. Economic
Sanctions.

 

(d)                     (1) Neither the Parent, the Issuer nor any Controlled
Entity (i) has been charged with, or convicted of bribery or any other
anti-corruption related activity under any applicable law or regulation in a
U.S. or any non-U.S. country or jurisdiction, including but not limited to, the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (ii) to the Parent’s or the Issuer’s actual knowledge
after making due inquiry, is under investigation by any U.S. or non-U.S.
Governmental Authority for possible violation of Anti-Corruption Laws, (iii) has
been assessed civil or criminal penalties under any Anti-Corruption Laws or
(iv) has been or is the target of sanctions imposed by the United Nations or the
European Union;

 

(2)                     To the Parent’s and the Issuer’s actual knowledge after
making due inquiry, neither the Parent, the Issuer nor any Controlled Entity
has, within the last five years, directly or indirectly offered, promised,
given, paid or authorized the offer, promise, giving or payment of anything of
value to a Governmental Official or a commercial counterparty for the purposes
of: (i) influencing any act, decision or failure to act by such Government
Official in his or her official capacity or such commercial counterparty,
(ii) inducing a Governmental Official to do or omit to do any act in violation
of the Governmental Official’s lawful duty, or (iii) inducing a Governmental
Official or a commercial counterparty to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity; in each case in order to obtain, retain or direct business or to
otherwise secure an improper advantage in violation of any applicable law or
regulation or which would cause any holder to be in violation of any law or
regulation applicable to such holder; and

 

12

--------------------------------------------------------------------------------


 

(3)                     No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage. 
The Parent and the Issuer have established procedures and controls which they
reasonably believe are adequate (and otherwise comply with applicable law) to
ensure that the Parent and the Issuer and each Controlled Entity is and will
continue to be in compliance with all applicable current and future
Anti-Corruption Laws.

 

Section 5.17.                             Status under Certain Statutes.  None
of the Parent, the Issuer or any of their Subsidiaries is subject to regulation
under the Investment Company Act of 1940, as amended, the Public Utility Holding
Company Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or
the Federal Power Act, as amended.

 

Section 5.18.                             Environmental Matters.  (a) Neither
the Parent, the Issuer nor any of their Subsidiaries has knowledge of any claim
or has received any notice of any claim and no proceeding has been instituted
asserting any claim against the Parent, the Issuer or any of their Subsidiaries
or any of their respective real properties or other assets now or formerly
owned, leased or operated by any of them, alleging any damage to the environment
or violation of any Environmental Laws, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                     Neither the Parent, the Issuer nor any of their
Subsidiaries has knowledge of any facts which would give rise to any claim,
public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(c)                     Neither the Parent, the Issuer nor any of their
Subsidiaries has stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by any of them in a manner which is contrary
to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(d)                     Neither the Parent, the Issuer nor any of their
Subsidiaries has disposed of any Hazardous Materials in a manner which is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(e)                     All buildings on all real properties now owned, leased
or operated by the Parent, the Issuer or any of their Subsidiaries are in
compliance with applicable Environmental Laws, except where failure to comply
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.19.                             REIT Status.  The Parent has taken all
actions necessary to qualify as a REIT under the Code for the taxable years
ended December 31, 2013, 2012 and 2011, and has not taken any action which would
prevent it from maintaining such qualification in the future.  Each Subsidiary
of the Parent that is treated as a corporation for U.S. federal income tax

 

13

--------------------------------------------------------------------------------


 

purposes is either (i) a “qualified REIT subsidiary” within the meaning of
Section 856(i)(2) of the Code or (ii) a “taxable REIT subsidiary” within the
meaning of Section 856(1) of the Code.

 

Section 5.20.                             Senior Debt Status.  The Issuer’s
obligations hereunder and under the Note and the Parent’s and each other
Subsidiary Guarantor’s obligations under the Affiliate Guaranties rank at least
pari passu in priority of payment with all other senior unsecured Indebtedness
of the Issuer, the Parent and the Subsidiary Guarantors, as the case may be.

 

SECTION 6.                                             REPRESENTATIONS OF THE
PURCHASERS.

 

Section 6.1.                                    Purchase for Investment.  Each
Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.  Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Issuer is not required to register the Notes.

 

Section 6.2.                                    Source of Funds.  Each Purchaser
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a)                        the Source is an “insurance company general account”
(as the term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

 

(b)                        the Source is a separate account that is maintained
solely in connection with such Purchaser’s fixed contractual obligations under
which the amounts payable, or credited, to any employee benefit plan (or its
related trust) that has any interest in such separate account (or to any
participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or

 

(c)                         the Source is either (i) an insurance company pooled
separate account, within the meaning of PTE 90-1 or (ii) a bank collective
investment fund, within the

 

14

--------------------------------------------------------------------------------


 

meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

 

(d)                        the Source constitutes assets of an “investment fund”
(within the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part VI
of the QPAM Exemption), no employee benefit plan’s assets that are managed by
the QPAM in such investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a person controlling or controlled by the QPAM maintains an ownership
interest in the Issuer that would cause the QPAM and the Issuer to be “related”
within the meaning of Part VI(h) of the QPAM Exemption and (i) the identity of
such QPAM and (ii) the names of any employee benefit plans whose assets in the
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization, represent 10% or more of the assets of such
investment fund, have been disclosed to the Issuer in writing pursuant to this
clause (d);or

 

(e)                         the Source constitutes assets of a “plan(s)” (within
the meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of the
INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Issuer
and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Issuer in
writing pursuant to this clause (e); or

 

(f)                          the Source is a governmental plan; or

 

(g)                         the Source is one or more employee benefit plans, or
a separate account or trust fund comprised of one or more employee benefit
plans, each of which has been identified to the Issuer in writing pursuant to
this clause (g); or

 

(h)                        the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

15

--------------------------------------------------------------------------------


 

SECTION 7.                                             INFORMATION AS TO ISSUER.

 

Section 7.1.                             Financial and Business Information. 
Each of the Parent and the Issuer shall deliver to each Purchaser and each
holder of a Note that is an Institutional Investor:

 

(a)                        Quarterly Statements — within 60 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Parent is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Parent (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

 

(i)                          a consolidated balance sheet of the Parent as at
the end of such quarter, and

 

(ii)                          consolidated statements of income or operation,
changes in shareholders’ equity and cash flows of the Parent for such quarter
and (in the case of the second and third quarters) for the portion of the fiscal
year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a);

 

(b)                         Annual Statements — within 105 days (or such shorter
period as is the earlier of (x) 15 days greater than the period applicable to
the filing of the Parent’s Annual Report on Form 10-K (the “Form 10-K”) with the
SEC regardless of whether the Parent is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Parent, duplicate copies of

 

(i)                          a consolidated balance sheet of the Parent as at
the end of such year, and

 

16

--------------------------------------------------------------------------------


 

(ii)                          consolidated statements of income, changes in
shareholders’ equity and cash flows of the Parent for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent certified
public accountants of recognized national standing, which opinion shall state
that such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with generally accepted auditing
standards, and that such audit provides a reasonable basis for such opinion in
the circumstances, provided that the delivery within the time period specified
above of the Parent’s Form 10-K for such fiscal year (together with the Parent’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);

 

(c)                         SEC and Other Reports — promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Parent, the Issuer or any Subsidiary to its public
Securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Purchaser or holder), and each prospectus and all amendments thereto filed by
the Parent, the Issuer or any Subsidiary with the SEC and of all press releases
and other statements made available generally by the Parent, the Issuer or any
Subsidiary to the public concerning developments that are Material;

 

(d)                         Notice of Default or Event of Default — promptly,
and in any event within five Business Days after a Responsible Officer becoming
aware of the existence of any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the Issuer
is taking or proposes to take with respect thereto;

 

(e)                         ERISA Matters — promptly, and in any event within
five Business Days after a Responsible Officer becoming aware of any of the
following, a written notice setting forth the nature thereof and the action, if
any, that the Parent or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)                             with respect to any Plan, any reportable event,
as defined in section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof; or

 

17

--------------------------------------------------------------------------------


 

(ii)                          the taking by the PBGC of steps to institute, or
the threatening by the PBGC of the institution of, proceedings under
section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by the Parent, the Issuer or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan; or

 

(iii)                       any event, transaction or condition that could
result in the incurrence of any liability by the Parent, the Issuer or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Parent, the Issuer
or any ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or
excise tax provisions, if such liability or Lien, taken together with any other
such liabilities or Liens then existing, could reasonably be expected to have a
Material Adverse Effect;

 

(f)                           Notices from Governmental Authority — promptly,
and in any event within 30 days of receipt thereof, copies of any notice to the
Parent, the Issuer or any Subsidiary from any federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
could reasonably be expected to have a Material Adverse Effect;

 

(g)                          Resignation or Replacement of Auditors — within ten
Business Days following the date on which the Parent’s or the Issuer’s auditors
resign or the Parent or the Issuer elects to change auditors, as the case may
be, notification thereof, together with such supporting information as the
Required Holders may request; and

 

(h)                         Requested Information — with reasonable promptness,
such other data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Parent, the Issuer or any of
their Subsidiaries (including, but without limitation, actual copies of the
Parent’s or the Issuer’s Form 10-Q and Form 10-K) or relating to the ability of
(i) the Parent or the Issuer to perform its obligations hereunder and, in the
case of the Issuer, under the Notes or (ii) the ability of any Guarantor to
perform its obligations under the applicable Affiliate Guaranty, as from time to
time may be reasonably requested by any such Purchaser or holder of a Note.

 

Section 7.2.                             Officer’s Certificate.  Each set of
financial statements delivered to a Purchaser or a holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer:

 

(a)                        Covenant Compliance — setting forth the information
from such financial statements that is required in order to establish whether
the Parent and the Issuer were in compliance with the requirements of Section 10
during the quarterly or annual period covered by the statements then being
furnished, (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the

 

18

--------------------------------------------------------------------------------


 

maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence.  In the event that the Parent, the Issuer or any
Subsidiary has made an election to measure any financial liability using fair
value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and

 

(b)                        Event of Default — certifying that such Senior
Financial Officer has reviewed the relevant terms hereof and has made, or caused
to be made, under his or her supervision, a review of the transactions and
conditions of the Parent, the Issuer and its Subsidiaries from the beginning of
the quarterly or annual period covered by the statements then being furnished to
the date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Parent, the Issuer or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Issuer shall have taken or proposes to take with respect
thereto.

 

Section 7.3.                                    Visitation.  The Parent and the
Issuer shall permit the representatives of each Purchaser and each holder of a
Note that is an Institutional Investor:

 

(a)                        No Default —  if no Default or Event of Default then
exists, at the expense of such Purchaser and such holder and upon reasonable
prior notice to the Parent and the Issuer, to visit the principal executive
office of the Parent or the Issuer, to discuss the affairs, finances and
accounts of the Parent, the Issuer and their Subsidiaries with the Parent’s and
the Issuer’s officers (with the consent of the Parent or the Issuer, as the case
may be, which consent will not be unreasonably withheld); and

 

(b)                         Default — if a Default or Event of Default then
exists, at the expense of the Parent and the Issuer to visit and inspect any of
the offices or properties of the Parent, the Issuer or any Subsidiary, to
examine all their respective books of account, records, reports and other
papers, to make copies and extracts therefrom, provided that such information
will be kept confidential pursuant to the requirements hereof regarding
Confidential Information, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Parent and the Issuer authorize said accountants to
discuss the affairs, finances and accounts of the Parent, the Issuer and their
Subsidiaries; it being understood that the Parent, the Issuer, and the
Subsidiaries may be present at any such meeting with such accountants), all at
such times and as often as may be requested.

 

Section 7.4.                                    Electronic Delivery.  Financial
statements, opinions of independent certified public accountants, other
information and Officer’s Certificates that are required to be delivered by the
Parent and the Issuer pursuant to Sections 7.1(a), (b) or (c) and Section 7.2
shall be

 

19

--------------------------------------------------------------------------------


 

deemed to have been delivered if the Issuer satisfies any of the following
requirements with respect thereto:

 

(i)                                such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related Officer’s Certificate
satisfying the requirements of Section 7.2 are delivered to each Purchaser or
holder of a Note by e-mail;

 

(ii)                                 the Parent or the Issuer, as the case may
be, shall have timely filed such Form 10—Q or Form 10—K, satisfying the
requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with the
SEC on EDGAR and shall have made such form and the related Officer’s Certificate
satisfying the requirements of Section 7.2 available on its website on the
internet, which is located at http://stagindustrial.com as of the date of this
Agreement;

 

(iii)                                  such financial statements satisfying the
requirements of Section 7.1(a) or Section 7.1(b) and related Officer’s
Certificate(s) satisfying the requirements of Section 7.2 are timely posted by
or on behalf of the Parent of the Issuer, as the case may be, on IntraLinks or
on any other similar website to which each holder of Notes has free access; or

 

(iv)                                the Parent or the Issuer, as the case may
be, shall have filed any of the items referred to in Section 7.1(c) with the SEC
on EDGAR and shall have made such items available on its website on the internet
or on IntraLinks or on any other similar website to which each holder of Notes
has free access;

 

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Parent or the Issuer, as the case may be, shall have given each holder of a Note
prior or contemporaneous written notice, which may be by e-mail or in accordance
with Section 18, of such posting or filing in connection with each delivery,
provided further, that upon request of any holder to receive paper copies of
such forms, financial statements and Officer’s Certificates or to receive them
by e-mail, the Parent or the Issuer, as the case may be, will promptly e-mail
them or deliver such paper copies as are specifically requested, as the case may
be, to such holder.

 

SECTION 8.                                             PAYMENT AND PREPAYMENT OF
THE NOTES.

 

Section 8.1.                                    Maturity.  As provided therein,
the entire unpaid principal balance of each Note shall be due and payable on the
Maturity Date thereof.

 

Section 8.2.                                    Optional Prepayments with
Make-Whole Amount.  (a) The Issuer may, at its option, upon notice as provided
below, prepay at any time all, or from time to time any part of, any series of
Notes, in an amount not less than 5% of the aggregate principal amount of any
series of Notes then outstanding in the case of a partial prepayment, at 100% of
the principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount.  The Issuer will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days

 

20

--------------------------------------------------------------------------------


 

prior to the date fixed for such prepayment unless the Issuer and the Required
Holders agree to another time period pursuant to Section 17.  Each such notice
shall specify such date (which shall be a Business Day), the aggregate principal
amount of such series of Notes to be prepaid on such date, the principal amount
of each series of Notes held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation.  Two Business Days prior to such prepayment, the Issuer shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

 

(b)                     Notwithstanding anything contained in this Section 8.2
to the contrary, if and so long as any Default or Event of Default shall have
occurred and be continuing, any partial payment of the Notes pursuant to the
provisions of Section 8.2(a) shall be allocated among all of the Notes of all
series at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof.

 

Section 8.3.                                    Allocation of Partial
Prepayments.  In the case of each partial prepayment of a series of Notes
pursuant to Section 8.2(a), the principal amount of the Notes of the series to
be prepaid shall be allocated among all of the Notes of such series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.  Any partial
prepayments of Notes pursuant to Section 8.2(b) shall be allocated among all of
the Notes (without regard to series) at the time outstanding in proportion, as
nearly practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.  Any prepayments pursuant to Section 8.8
shall be applied only to the Notes of the holders electing to participate in
such prepayment.

 

Section 8.4.                                    Maturity; Surrender, Etc.  In
the case of each optional prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Issuer shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Issuer and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

Section 8.5.                                    Purchase of Notes.  Neither the
Parent nor the Issuer will nor will they permit any of their Affiliates to
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes of any series except (a) upon the payment or prepayment of
the Notes of any series in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Parent, the Issuer or any of
their Affiliates pro rata to the holders of all Notes of any series at the time
outstanding upon the same terms and conditions.  Any such offer shall provide
each holder with sufficient information to enable it to make an informed
decision with respect to such offer, and shall remain open for at least 10
Business Days.  If the

 

21

--------------------------------------------------------------------------------


 

holders of more than 50% of the principal amount of the Notes of the applicable
series then outstanding accept such offer, the Issuer shall promptly notify the
remaining holders of such series of Notes of such fact and the expiration date
for the acceptance by holders of such series of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 10 Business Days from its receipt of such notice to accept such offer. 
The Issuer will promptly cancel all Notes acquired by it, the Parent or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.

 

Section 8.6.                                    Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life.  The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury

 

22

--------------------------------------------------------------------------------


 

constant maturity yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.  If there is no such U.S. Treasury
constant maturity having a term equal to such Remaining Average Life, such
implied yield to maturity will be determined by interpolating linearly between
(1) the U.S. Treasury constant maturity so reported with the term closest to and
greater than such Remaining Average Life and (2) the U.S. Treasury constant
maturity so reported with the term closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.                                    Payments Due on Non-Business
Days.  Anything in this Agreement or the Notes to the contrary notwithstanding,
(x) subject to clause (y), any payment of interest on any Note that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day without including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day; and (y) any payment of
principal of or Make-Whole Amount on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

23

--------------------------------------------------------------------------------


 

Section 8.8.                                    Change of Control.

 

(a)                    Notice of Change of Control.  The Issuer will, within
five (5) Business Days after the occurrence of any Change of Control, give
written notice (the “Change of Control Notice”) of such Change of Control to
each holder of Notes.  Such Change of Control Notice shall contain and
constitute an offer to prepay the Notes as described in Section 8.8(b) hereof
and shall be accompanied by the certificate described in Section 8.8(e).

 

(b)                     Offer to Prepay Notes.  The offer to prepay Notes
contemplated by Section 8.8(a) shall be an offer to prepay, in accordance with
and subject to this Section 8.8, all, but not less than all, the Notes held by
each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such Change of Control Notice (the
“Proposed Prepayment Date”).  Such date shall be not fewer than 30 days and not
more than 60 days after the date of delivery of the Change of Control Notice.

 

(c)                     Acceptance.  Any holder of Notes may accept the offer to
prepay made pursuant to this Section 8.8 by causing a notice of such acceptance
to be delivered to the Issuer not fewer than 10 days prior to the Proposed
Prepayment Date.  A failure by a holder of Notes to respond to an offer to
prepay made pursuant to this Section 8.8 shall be deemed to constitute a
rejection of such offer by such holder.

 

(d)                     Prepayment.  Prepayment of the Notes to be prepaid
pursuant to this Section 8.8 shall be at 100% of the principal amount of the
Notes together with accrued and unpaid interest thereon but without any
Make-Whole Amount or other premium.  The prepayment shall be made on the
Proposed Prepayment Date.

 

(e)                     Officer’s Certificate.  Each offer to prepay the Notes
pursuant to this Section 8.8 shall be accompanied by a certificate, executed by
a Senior Financial Officer and dated the date of delivery of the Change in
Control Notice, specifying:  (i) the Proposed Prepayment Date; (ii) that such
offer is made pursuant to this Section 8.8; (iii) the principal amount of each
Note offered to be prepaid (which shall be 100% of the outstanding principal
balance of each such Note); (iv) the interest that would be due on each Note
offered to be prepaid, accrued to the Proposed Prepayment Date; (v) that the
conditions of this Section 8.8 required to be fulfilled prior to the giving of
notice have been fulfilled and (vi) in reasonable detail, the general nature and
date of the Change in Control.

 

SECTION 9.                                             AFFIRMATIVE COVENANTS.

 

From the date of this Agreement until the First Closing and thereafter, the
Parent and the Issuer, jointly and severally, covenant that so long as any of
the Notes are outstanding:

 

Section 9.1.                                    Compliance with Laws.  Without
limiting Section 10.4, the Parent and the Issuer will, and will cause each of
their Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that

 

24

--------------------------------------------------------------------------------


 

are referred to in Section 5.16, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.                                    Insurance.  The Parent and the
Issuer will, and will cause each of their Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

 

Section 9.3.                                    Maintenance of Properties.  The
Parent and the Issuer will, and will cause each of their Subsidiaries to,
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Parent, the Issuer or any Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and the Parent or the Issuer, as the case may be,
has concluded that such discontinuance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.                                    Payment of Taxes and Claims. 
The Parent and the Issuer will, and will cause each of their Subsidiaries to,
file all tax returns required to be filed in any jurisdiction and to pay and
discharge all taxes shown to be due and payable on such returns and all other
taxes, assessments, governmental charges, or levies imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Parent, the Issuer or any Subsidiary, provided that
neither the Parent, the Issuer nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Parent, the Issuer or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Parent, the Issuer
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Parent, the Issuer or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.5.                                    Corporate Existence, Etc. 
Subject to Section 10.2, the Parent and the Issuer will at all times preserve
and keep in full force and effect their respective entity existence.  Subject to
Section 10.2, the Parent and the Issuer will at all times preserve and keep in
full force and effect the corporate existence of each of its Subsidiaries
(unless merged into the Parent, the Issuer or a Wholly-Owned Subsidiary) and all
rights and franchises of the Parent, the Issuer and

 

25

--------------------------------------------------------------------------------


 

their Subsidiaries unless, in the good faith judgment of the Parent, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

 

Section 9.6.                                    Books and Records.  Each of the
Parent and the Issuer will, and will cause each of their Subsidiaries to,
maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Parent, the Issuer or such Subsidiary, as the case may
be.  The Parent and the Issuer will, and will cause each of their Subsidiaries
to, keep books, records and accounts which, in reasonable detail, accurately
reflect all transactions and dispositions of assets.  The Parent, the Issuer and
their Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Parent and the Issuer will, and will cause each of their
Subsidiaries to, continue to maintain such system.

 

Section 9.7                                       Additional Guarantors. 
(a) The Parent and the Issuer will cause each of their Subsidiaries that
guarantees or otherwise becomes liable at any time, whether as a borrower or an
additional or co-borrower or otherwise, for or in respect of any Indebtedness
under any Material Credit Facility to concurrently therewith deliver the
following to each holder of a Note:

 

(i)                          an executed joinder to the applicable Affiliate
Guaranty;

 

(ii)                          to the extent required under such Material Credit
Facility, a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Section 5
of this Agreement (but with respect to such Subsidiary and such applicable
Affiliate Guaranty rather than the Issuer;

 

(iii)                           to the extent required under such Material
Credit Facility, all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and good standing
of such Subsidiary and the due authorization by all requisite action on the part
of such Subsidiary of the execution and delivery of such applicable Affiliate
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and

 

(iv)                         to the extent required under such Material Credit
Facility, an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such joinder to the as the
Required Holders may reasonably request.

 

(b)                     Release of Guarantors.  Subject to Section 9.7(c), the
Issuer may request in writing that the holders of the Notes release a Guarantor,
other than the Parent, if (i) upon its release as a Guarantor, such entity will
no longer own an Unencumbered Property, (ii) no Default or Event of Default
shall then be in existence or would occur as a result of such release and
(iii) if any fee or other form of consideration is given to any holder of
Indebtedness of the Parent, the Issuer or any Subsidiary for the purpose of
releasing such Guarantor, the holders of the Notes shall receive equivalent
consideration.  Together with any such request, the Issuer shall deliver to the
holders

 

26

--------------------------------------------------------------------------------


 

of the Notes an Officer’s Certificate certifying that the conditions set forth
in immediately preceding clauses (i) and (ii) will be true and correct, and
(iii) will be satisfied upon the release of such Guarantor.  No later than 10
Business Days following the receipt by the holders of the Notes of such written
request and the related Officer’s Certificate and so long as the conditions set
forth in immediately preceding clauses (i) and (ii) will be true and correct and
(iii) will be satisfied, the release shall be effective automatically and each
holder of Notes shall execute and deliver, at the sole cost and expense of the
Issuer, a release substantially in the form of Schedule 9.7 hereto.

 

(c)                     Notwithstanding anything contained herein to the
contrary, the Parent and the Issuer agree that so long as any Subsidiary of the
Parent (other than the Issuer) or any Subsidiary of the Issuer is a borrower or
guarantor under any Material Credit Facility, such Subsidiary shall at all times
be a Guarantor.

 

Section 9.8                                       Priority of Obligations.  The
Issuer’s obligations hereunder and under the Note and the Parent’s and each
other Subsidiary Guarantor’s obligations under the Affiliate Guaranties will at
all times rank at least pari passu in priority of payment with all other senior
unsecured Indebtedness of the Issuer, the Parent and the Subsidiary Guarantors,
as the case may be.

 

Although it will not be a Default or an Event of Default if the Issuer fails to
comply with any provision of Section 9 on or after the date of this Agreement
and prior to either Closing with respect to the Notes to be issued at such
Closing, if such a failure occurs, then any of the Purchasers may elect not to
purchase such Notes on the date of the respective Closing that is specified in
Section 3.

 

SECTION 10.                                      NEGATIVE COVENANTS.

 

From the date of this Agreement until the First Closing and thereafter, the
Parent and the Issuer, jointly and severally, covenant that so long as any of
the Notes are outstanding:

 

Section 10.1.                             Transactions with Affiliates.  Neither
the Parent nor the Issuer will, nor will they permit any of their respective
Subsidiaries to enter into directly or indirectly any transaction or group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate, (other than the Parent, the Issuer or another Subsidiary), except in
the ordinary course and pursuant to the reasonable requirements of the Parent’s,
the Issuer’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Parent, the Issuer or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

27

--------------------------------------------------------------------------------


 

Section 10.2.                             Merger, Consolidation, Etc.  Neither
the Parent nor the Issuer will, nor will they permit any other Guarantor to,
consolidate with or merge with any other Person or convey, transfer or lease all
or substantially all of its assets in a single transaction or series of
transactions to any Person unless:

 

(a)                        the successor formed by such consolidation or the
survivor of such merger or the Person that acquires by conveyance, transfer or
lease all or substantially all of the assets of the Parent or the Issuer as an
entirety, as the case may be, shall be a solvent corporation or limited
liability company, or limited partnership organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and,  if the Parent (other than in a transaction including the Issuer), the
Issuer (other than in a transaction involving the Parent) or such other
Guarantor (other than in a transaction involving the Parent or the Issuer) as
applicable, is not such corporation, limited liability company or limited
partnership, (i) such corporation, limited liability company or limited
partnership shall have executed and delivered to each holder of any Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes and (ii) such corporation, limited
liability company or limited partnership shall have caused to be delivered to
each holder of any Notes an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof;

 

(b)                         the Parent and each other Subsidiary Guarantor under
any Affiliate Guaranty that is outstanding at the time such transaction or each
transaction in such a series of transactions occurs reaffirms its obligations
under such Affiliate Guaranty in writing at such time pursuant to documentation
that is reasonably acceptable to the Required Holders; and

 

(c)                         immediately before and immediately after giving
effect to such transaction or each transaction in any such series of
transactions, no Default or Event of Default shall have occurred and be
continuing.

 

Without limiting the provisions of Section 9.7(b), no such conveyance, transfer
or lease of substantially all of the assets of the Parent, the Issuer or such
other Guarantor, as the case may be, shall have the effect of releasing the
Parent, the Issuer or such other Guarantor, as the case may be, or any successor
corporation, limited liability company or limited partnership that shall
theretofore have become such in the manner prescribed in this Section 10.2 from
its liability under this Agreement or the Notes or the Affiliate Guaranties, as
the case may be.

 

Section 10.3.                             Line of Business.  Neither the Parent
nor the Issuer will, nor will they permit any Subsidiary to, engage in any
business if, as a result, the general nature of the business in which the Parent
and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Issuer and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.

 

28

--------------------------------------------------------------------------------


 

Section 10.4.                             Terrorism Sanctions Regulations.  The
Parent and the Issuer will not and will not permit any Controlled Entity (a) to
become (including by virtue of being owned or controlled by a Blocked Person),
own or control a Blocked Person or any Person that is the target  of sanctions
imposed by the United Nations or by the European Union, or (b) directly or
indirectly to have any investment in or engage in any dealing or transaction
(including, without limitation, any investment, dealing or transaction involving
the proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any Purchaser or holder to be in violation of any
law or regulation applicable to such Purchaser or such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any Purchaser or holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

 

Section 10.5.                             Liens.  Neither the Parent nor the
Issuer will, nor will they permit any of their respective Subsidiaries to,
secure any Indebtedness outstanding under or pursuant to any Primary Credit
Facility unless and until the Notes (and any guarantee delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Parent, the Issuer and/or
any such Subsidiary, as the case may be, from counsel reasonably acceptable to
the Required Holder.

 

Section 10.6.                             Financial Covenants.  (i) Parent and
the Issuer shall not, directly or indirectly, permit:

 

(a)                        Maximum Consolidated Leverage Ratio.  As of the last
day of any fiscal quarter, the Consolidated Leverage Ratio to exceed sixty
percent (60%);

 

(b)                         Maximum Secured Leverage Ratio.  As of the last day
of any fiscal quarter, the Secured Leverage Ratio to exceed forty percent (40%);

 

(c)                         Maximum Unencumbered Leverage Ratio.  As of the last
day of any fiscal quarter, the Unencumbered Leverage Ratio to exceed sixty
percent (60%);

 

(d)                         Minimum Interest Coverage Ratio.  As of the last day
of any fiscal quarter, the Interest Coverage Ratio for the Parent, on a
consolidated basis, for the fiscal quarter then ended, to be less than one
hundred and fifty percent (150%).

 

(e)                         Minimum Unsecured Interest Coverage Ratio.  As of
the last day of any fiscal quarter, the Unsecured Interest Coverage Ratio shall
not be less than or equal to one hundred and seventy-five percent (175%).

 

(ii)                                    Only for so long as such covenants are
also included in the Primary Credit Facility, the Parent and the Issuer shall
not, directly or indirectly, permit:

 

29

--------------------------------------------------------------------------------


 

(a)                        Maximum Secured Recourse Debt.  As of the last day of
any fiscal quarter, the Secured Recourse Debt Ratio to exceed seven-and-one-half
percent (7.5%);

 

(b)                         Minimum Fixed Charge Ratio.  As of the last day of
any fiscal quarter, the Fixed Charge Ratio for the Parent, on a consolidated
basis, for the fiscal quarter then ended, annualized, to be less than or equal
to one hundred and fifty percent (150%);

 

(c)                         Minimum Tangible Net Worth.  As of the last day of
any fiscal quarter, the Tangible Net Worth of Parent, on a consolidated basis,
to be less than the sum of (i) $996,305,000, plus (ii) seventy-five
percent (75%) of net proceeds of any Equity Issuances received by Parent or
Issuer after the Closing Date (other than proceeds received within ninety
(90) days after the redemption, retirement or repurchase of ownership or equity
interests in Issuer or Parent, up to the amount paid by Issuer or Parent in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that neither Issuer nor Parent shall have
increased its Net Worth as a result of any such proceeds).

 

Notwithstanding the foregoing, provided that no Default or Event of Default has
occurred and is then continuing, if any of Sections 10.6(ii)(a), (b) or (c) are
subsequently amended or modified in the Primary Credit Facility, such amendment
or modification shall be deemed incorporated by reference into this Agreement,
mutatis mutandi, as if set forth fully in this Agreement, effective beginning on
the date on which such amendment or modification is effective in the Primary
Credit Facility, provided, further, that in the event that any fee is paid to
any party under the Primary Credit Facility solely to effectuate any such
amendment or modification, the holders of the Notes shall have received an
equivalent fee on a pro rata basis prior to or concurrently with the
effectiveness of any such amendment or modification.  “Equivalent fee” means an
amount equal to the percentage determined by dividing the fee paid under the
Primary Credit Facility by the principal outstanding amount under the Primary
Credit Facility multiplied by the aggregate outstanding principal amount of the
Notes.

 

Section 10.7.                             Negative Pledge; Indebtedness.  Each
of Parent and Issuer shall not permit:

 

(a)                        The Equity Interests of Issuer held by Parent to be
subject to any Lien.

 

(b)                         Any Person (other than Parent or Issuer) that
directly or indirectly owns Equity Interests in any Subsidiary Guarantor to
(i) incur any Secured Indebtedness (whether Recourse Indebtedness or
Non-Recourse Indebtedness) (other than Secured Indebtedness listed on
Schedule 5.15), (ii) provide Guaranties to support Indebtedness (other than
Indebtedness listed on Schedule 5.15), or (iii) have its Equity Interests
subject to any Lien or other encumbrance (other than in favor of the holders of
the Notes).

 

(c)                         Any Subsidiary Guarantor that owns an Unencumbered
Property to incur any Secured Indebtedness (whether Recourse Indebtedness or
Non-Recourse Indebtedness).

 

30

--------------------------------------------------------------------------------


 

Section 10.8.                             Investments.  Neither Parent nor
Issuer shall have and shall not permit the Companies’ to have any Investments
other than:

 

(a)                        Investments in the form of cash or Cash Equivalents;

 

(b)                         Investments existing on the date hereof and set
forth on Schedule 5.4;

 

(c)                         advances to officers, directors and employees of the
Issuer and Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes;

 

(d)                         Investments of the Guarantor and the Issuer in the
form of Equity Interests and investments of the Issuer in any Wholly-Owned
Subsidiary, and Investments of Issuer directly in, or of any Wholly-Owned
Subsidiary in another Wholly-Owned Subsidiary which owns, real property assets
which are functional industrial, manufacturing, warehouse/distribution and/or
office properties located within the United States, provided in each case the
Investments held by the Issuer or Subsidiary are in accordance with the
provisions of this Section 10.8 other than this Section 10.8(d);

 

(e)                         Investments consisting of extensions of credit in
the nature of accounts receivable or notes receivable arising from the grant of
trade credit in the ordinary course of business;

 

(f)                        Investments in non-Wholly Owned Subsidiaries and
Unconsolidated Affiliates;

 

(g)                          Investments in mortgages and mezzanine loans;

 

(h)                         Investments in unimproved land holdings and
Construction in Progress;

 

(i)                          Investments by the Parent for the redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interests of the
Parent or the Issuer now or hereafter outstanding; and

 

(j)                         Other Investments not to exceed at any time ten
percent (10%) of Total Asset Value.

 

Although it will not be a Default or an Event of Default if the Issuer fails to
comply with any provision of Section 10 on or after the date of this Agreement
and prior to either Closing with respect to the Notes to be issued at such
Closing, if such a failure occurs, then any of the Purchasers may elect not to
purchase such Notes on the date of the respective Closing that is specified in
Section 3.

 

31

--------------------------------------------------------------------------------


 

SECTION 11.                                      EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                        the Issuer defaults in the payment of any principal
or Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

 

(b)                         the Issuer defaults in the payment of any interest
on any Note for more than five Business Days after the same becomes due and
payable; or

 

(c)                         the Parent or the Issuer defaults in the performance
of or compliance with any term contained in Section 7.1(d) or Section 10.6; or

 

(d)                         the Parent or the Issuer or any Subsidiary Guarantor
defaults in the performance of or compliance with any term contained herein
(other than those referred to in Sections 11(a), 11(b) and 11(c)) and such
default is not remedied within 30 days after the earlier of (i) a Responsible
Officer obtaining actual knowledge of such default and (ii) the Issuer receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); provided that, if such default cannot be cured within such
30 day period despite Parent, Issuer, or Subsidiary Guarantor’s diligent efforts
but is susceptible of being cured within 90 days after the earlier of (x) a
Responsible Officer obtaining actual knowledge of such default or (y) Issuer’s
receipt of such Note holder’s notice of default, then Parent, Issuer and
Subsidiary Guarantor shall have such additional time as is reasonably necessary
to effect such cure, but in no event in excess of 90 days from Issuer’s receipt
of such Note Holder’s original notice or knowledge, as the case may be; or

 

(e)                         any representation or warranty made in writing by or
on behalf of the Parent, the Issuer or any other Guarantor or by any officer of
the Parent, the Issuer or any other Guarantor in this Agreement, the Affiliate
Guaranties or in any document delivered in connection herewith or therewith
proves to have been false or incorrect in any material respect on the date as of
which made or deemed made and shall not be cured or remedied so that such
representation or warranty is no longer incorrect or misleading within ten
(10) days after the earlier of notice from any holder or the actual knowledge of
the Parent, the Issuer or any other Guarantor; or

 

(f)                        (i) the Parent, the Issuer or any Subsidiary is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness
that is outstanding in an aggregate principal amount of at least the Threshold
Amount beyond any period of grace provided with respect thereto, or (ii) the
Issuer or any Subsidiary is in default in the performance of or compliance with
any term of any evidence of any Indebtedness in an aggregate outstanding
principal amount of at least the Threshold Amount or of any mortgage,

 

32

--------------------------------------------------------------------------------


 

indenture or other agreement relating thereto or any other condition exists, and
as a consequence of such default or condition such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be), due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (iii) as a consequence of the
occurrence or continuation of any event or condition (other than the passage of
time or the right of the holder of Indebtedness to convert such Indebtedness
into equity interests), (x) the Parent, the Issuer or any Subsidiary has become
obligated to purchase or repay Indebtedness before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least the Threshold Amount, or (y) one or more Persons
have the right to require the Parent, the Issuer or any Subsidiary so to
purchase or repay such Indebtedness; or

 

(g)                          the Parent, the Issuer or any Subsidiary Guarantor
(i) is generally not paying, or admits in writing its inability to pay, its
debts as they become due, (ii) files, or consents by answer or otherwise to the
filing against it of, a petition for relief or reorganization or arrangement or
any other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)                         a court or other Governmental Authority of competent
jurisdiction enters an order appointing, without consent by the Parent, the
Issuer, or any Subsidiary Guarantor, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Parent, the Issuer, or any Subsidiary Guarantor, or any such
petition shall be filed against the Parent, the Issuer, or any Subsidiary
Guarantor and such petition shall not be dismissed within 60 days; or

 

(i)                          one or more final judgments or orders for the
payment of money aggregating in excess of the Threshold Amount, including,
without limitation, any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Parent, the Issuer and their
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay;

 

(j)                         if (i) any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under section 412 of the Code, (ii) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA

 

33

--------------------------------------------------------------------------------


 

section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Issuer or any ERISA Affiliate that a Plan may
become a subject of any such proceedings, (iii) the aggregate “amount of
unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed an amount that could reasonably be expected to have a Material Adverse
Effect, (iv) the Issuer or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Issuer or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Issuer or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Issuer or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.  As used in this Section 11(j),
the terms “employee benefit plan” and “employee welfare benefit plan” shall have
the respective meanings assigned to such terms in section 3 of ERISA; or

 

(k)                         the Affiliate Guaranties or any other Note Document
shall, at any time and for any reason other than pursuant to the terms thereof,
cease to be in full force and effect or shall be declared null and void, or the
validity or enforceability thereof shall be contested by the Parent or its
Subsidiaries party thereto or the Parent or its Subsidiaries party thereto shall
deny it has any further liability or obligation thereunder.

 

SECTION 12.                                      REMEDIES ON DEFAULT, ETC.

 

Section 12.1.                             Acceleration.  (a) If an Event of
Default with respect to the Parent or the Issuer described in Section 11(g) or
(h) (other than an Event of Default described in clause (i) of Section 11(g) or
described in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

(b)                                  If any other Event of Default has occurred
and is continuing, any holder or holders of more than 50% in principal amount of
the Notes at the time outstanding may at any time at its or their option, by
notice or notices to the Issuer, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Issuer, declare all the
Notes held by it or them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be

 

34

--------------------------------------------------------------------------------


 

immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Issuer
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Issuer
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Issuer in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.                             Other Remedies.  If any Default or
Event of Default has occurred and is continuing, and irrespective of whether any
Notes have become or have been declared immediately due and payable under
Section 12.1, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note or Affiliate Guaranty, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.                             Rescission.  At any time after any
Notes have been declared due and payable pursuant to Section 12.1(b) or (c), the
holders of not less than 50% in principal amount of the Notes then outstanding,
by written notice to the Issuer, may rescind and annul any such declaration and
its consequences if (a) the Issuer has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Issuer nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

Section 12.4.                             No Waivers or Election of Remedies,
Expenses, Etc.  No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Agreement, any Affiliate Guaranty or
any Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the Issuer
under Section 15, the Issuer will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.

 

35

--------------------------------------------------------------------------------


 

SECTION 13.                                      REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.

 

Section 13.1.                             Registration of Notes.  The Issuer
shall keep at its principal executive office a register for the registration and
registration of transfers of Notes.  The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register.  If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement.  Prior to due presentment for registration
of transfer, the Person(s) in whose name any Note(s) shall be registered shall
be deemed and treated as the owner and holder thereof for all purposes hereof,
and the Issuer shall not be affected by any notice or knowledge to the
contrary.  The Issuer shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

Section 13.2.                             Transfer and Exchange of Notes.  Upon
surrender of any Note to the Issuer at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within fifteen
Business Days thereafter, the Issuer shall execute and deliver, at the Issuer’s
expense (except as provided below), one or more new Notes of the same series (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note.  Each such
new Note shall be payable to such Person as such holder may request, provided
that such Person is not a Competitor and shall be substantially in the form of
Schedule (a) or 1(b), respectively.  Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon.  The Issuer may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than $500,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$500,000.  Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.2.

 

Section 13.3.                             Replacement of Notes.  Upon receipt by
the Issuer at the address and to the attention of the designated officer (all as
specified in Section 18(iii)) of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and

 

(a)                        in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least

 

36

--------------------------------------------------------------------------------


 

$100,000,000 or a Qualified Institutional Buyer, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or

 

(b)                         in the case of mutilation, upon surrender and
cancellation thereof,

 

within fifteen Business Days thereafter, the Issuer at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

SECTION 14.                                      PAYMENTS ON NOTES.

 

Section 14.1.                             Place of Payment.  Subject to
Section 14.2, payments of principal, Make-Whole Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Bank of America, N.A. in such jurisdiction.  The Issuer may
at any time, by notice to each holder of a Note, change the place of payment of
the Notes so long as such place of payment shall be either the principal office
of the Issuer in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 

Section 14.2.                             Home Office Payment.  So long as any
Purchaser or its nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Issuer
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, interest and all other amounts becoming due hereunder by the method and at
the address specified for such purpose below such Purchaser’s name in
Schedule B, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Issuer in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Issuer made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Issuer at its principal executive office
or at the place of payment most recently designated by the Issuer pursuant to
Section 14.1.  Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes pursuant to Section 13.2.  The Issuer will afford the benefits of
this Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 14.2.

 

SECTION 15.                                      EXPENSES, ETC.

 

Section 15.1.                             Transaction Expenses.  Whether or not
the transactions contemplated hereby are consummated, the Issuer will pay all
costs and expenses (including reasonable attorneys’ fees of a special counsel)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, any Affiliate Guaranty or the Notes
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the

 

37

--------------------------------------------------------------------------------


 

costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Affiliate
Guaranty or the Notes or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, any
Affiliate Guaranty or the Notes, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Issuer or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and any Affiliate Guaranty and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500 for each series of Notes.  The Issuer will pay, and will save each
Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that the
Issuer’s bank deducts from any payment under such Note to such holder or
otherwise charges to a holder of a Note with respect to a payment under such
Note.

 

Section 15.2.                             Survival.  The obligations of the
Issuer under this Section 15 will survive the payment or transfer of any Note,
the enforcement, amendment or waiver of any provision of this Agreement, any
Affiliate Guaranty or the Notes, and the termination of this Agreement.

 

SECTION 16.                                      SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Parent or the Issuer pursuant to
this Agreement shall be deemed representations and warranties of the Parent or
the Issuer, as the case may be, under this Agreement.  Subject to the preceding
sentence, this Agreement, the Notes and any Subsidiary Guaranties embody the
entire agreement and understanding between each Purchaser and the Issuer and
supersede all prior agreements and understandings relating to the subject matter
hereof.

 

SECTION 17.                                      AMENDMENT AND WAIVER.

 

Section 17.1.                             Requirements.  This Agreement and the
Notes may be amended, and the observance of any term hereof or of the Notes may
be waived (either retroactively or prospectively), only with the written consent
of the Issuer and the Required Holders, except that:

 

(a)                        no amendment or waiver of any of Sections 1, 2, 3, 4,
5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser or holder unless consented to by such Purchaser or
holder in writing; and

 

38

--------------------------------------------------------------------------------


 

(b)                         no amendment or waiver may, without the written
consent of (A) prior to the First Closing, the Purchasers, (B) prior to the
Second Closing, each holder of First Notes at the time outstanding and each
Purchaser of Second Notes and (C) at any time on or after the Second Closing,
each holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 17 or 20.

 

Section 17.2.                             Solicitation of Holders of Notes.

 

(a)                                 Solicitation.  The Issuer will provide each
Purchaser and each holder of a Note with sufficient information, sufficiently
far in advance of the date a decision is required, to enable such Purchaser and
such holder to make an informed and considered decision with respect to any
proposed amendment, waiver or consent in respect of any of the provisions hereof
or of the Notes or any Affiliate Guaranty.  The Issuer will deliver executed or
true and correct copies of each amendment, waiver or consent effected pursuant
to this Section 17 or any Affiliate Guaranty to each Purchaser and each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite Purchasers or holders of
Notes.

 

(b)                                  Payment.  Neither the Parent nor the Issuer
will directly or indirectly pay or cause to be paid any remuneration, whether by
way of supplemental or additional interest, fee or otherwise, or grant any
security or provide other credit support, to any Purchaser or holder of a Note
as consideration for or as an inducement to the entering into by such Purchaser
or holder of any waiver or amendment of any of the terms and provisions hereof
or of any Affiliate Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each Purchaser and each
holder of a Note even if such Purchaser or holder did not consent to such waiver
or amendment.

 

(c)                                  Consent in Contemplation of Transfer.  Any
consent given pursuant to this Section 17 or any Affiliate Guaranty by a holder
of a Note that has transferred or has agreed to transfer such Note to the
Parent, the Issuer, any of their respective Subsidiaries or any Affiliate of the
Parent or the Issuer in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.

 

Section 17.3.                             Binding Effect, Etc.  Any amendment or
waiver consented to as provided in this Section 17 or any Affiliate Guaranty
applies equally to all Purchaser and holders of Notes

 

39

--------------------------------------------------------------------------------


 

and is binding upon them and upon each future holder of any Note and upon the
Parent and the Issuer without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Issuer and any Purchaser or holder of a Note and no delay
in exercising any rights hereunder or under any Note or Affiliate Guaranty shall
operate as a waiver of any rights of any Purchaser or holder of such Note.

 

Section 17.4.                             Notes Held by Issuer, Etc.  Solely for
the purpose of determining whether the holders of the requisite percentage of
the aggregate principal amount of Notes then outstanding approved or consented
to any amendment, waiver or consent to be given under this Agreement, any
Affiliate Guaranty or the Notes, or have directed the taking of any action
provided herein or in any Affiliate Guaranty or the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Parent, the Issuer or any of their respective Affiliates shall be deemed not to
be outstanding.

 

SECTION 18.                                      NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

 

(i)                          if to any Purchaser or its nominee, to such
Purchaser or nominee at the address specified for such communications in
Schedule B, or at such other address as such Purchaser or nominee shall have
specified to the Issuer in writing,

 

(ii)                          if to any other holder of any Note, to such holder
at such address as such other holder shall have specified to the Issuer in
writing, or

 

(iii)                           if to the Issuer and/or the Issuer, to the
Issuer at its address set forth at the beginning hereof to the attention of the
Office of General Counsel, or at such other address as the Issuer shall have
specified to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19.                                      REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at each Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other

 

40

--------------------------------------------------------------------------------


 

similar process and such Purchaser may destroy any original document so
reproduced.  The Issuer agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.  This Section 19 shall not prohibit the Issuer or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.

 

SECTION 20.                                      CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information regarding the Parent and its Affiliates delivered to any Purchaser
by or on behalf of the Issuer or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser as being confidential
information of the Issuer or such Subsidiary, provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or any Person acting
on such Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other
than through disclosure by the Issuer or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser under Section 7.1 that are
otherwise publicly available.  Each Purchaser will maintain the confidentiality
of such Confidential Information in accordance with procedures adopted by such
Purchaser in good faith to protect confidential information of third parties
delivered to such Purchaser, provided that such Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Issuer (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any Affiliate Guaranty.  Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to

 

41

--------------------------------------------------------------------------------


 

the benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Issuer in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Issuer embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Parent, the Issuer or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Parent, the
Issuer, this Section 20 shall supersede any such other confidentiality
undertaking.

 

SECTION 21.                                      SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22.                                      MISCELLANEOUS.

 

Section 22.1.                             Successors and Assigns.  All covenants
and other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Note) whether
so expressed or not.

 

Section 22.2.                             Accounting Terms.  All accounting
terms used herein which are not expressly defined in this Agreement have the
meanings respectively given to them in accordance with GAAP.  Except as
otherwise specifically provided herein, (i) all computations made pursuant to
this Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.  For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election any of
the Companies to measure any financial

 

42

--------------------------------------------------------------------------------


 

liability using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 — Fair Value
Option, International Accounting Standard 39 — Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

 

Section 22.3.                             Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 22.4.                             Construction, Etc.  Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant.  Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

 

Section 22.5.                             Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument.  Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.

 

Section 22.6.                             Governing Law.  This Agreement shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 22.7.                             Jurisdiction and Process; Waiver of
Jury Trial.  (a) The Parent and the Issuer irrevocably submit to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement, the Affiliate Guaranties or the
Notes.  To the fullest extent permitted by applicable law, the Issuer
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)                     Each of the Parent and the Issuer consents to process
being served by or on behalf of any holder of Notes in any suit, action or
proceeding of the nature referred to in Section 22.7(a) by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, return receipt requested, to it at its address specified
in Section 18 or at such other address of which such holder shall then have been
notified pursuant

 

43

--------------------------------------------------------------------------------


 

to said Section.  Each of the Parent and the Issuer agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

 

(c)                     Nothing in this Section 22.7 shall affect the right of
any holder of a Note to serve process in any manner permitted by law, or limit
any right that the holders of any of the Notes may have to bring proceedings
against the Parent or the Issuer in the courts of any appropriate jurisdiction
or to enforce in any lawful manner a judgment obtained in one jurisdiction in
any other jurisdiction.

 

(d)                     THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

*    *    *    *    *

 

44

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement between you and the Issuer.

 

 

 

Very truly yours,

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited

liability company, its General Partner

 

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

 

Name:

Geoffrey G. Jervis

 

 

 

Title:

Vice President

 

 

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Geoffrey G. Jervis

 

 

Name:  Geoffrey G. Jervis

 

 

Title:     Executive Vice President, Chief Financial Officer and Treasurer

 

45

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

AMERICAN REPUBLIC INSURANCE COMPANY

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

 

CINCINNATI LIFE INSURANCE COMPANY

 

MTL INSURANCE COMPANY

 

UNITEDHEALTHCARE INSURANCE COMPANY

 

WESTERN FRATERNAL LIFE ASSOCIATION

 

 

 

By:

Advantus Capital Management, Inc.

 

 

 

 

 

By:

/s/ James F. Geiger

 

 

Name:

James F. Geiger

 

 

Title:

Vice President

 

46

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

 

 

 

 

 

By:

/s/ Brian F. Landry

 

 

Name:

Brian F. Landry

 

 

Title:

Assistant Treasurer

 

47

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

AMERICAN FAMILY LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ David L. Voge

 

 

Name:

David L. Voge

 

 

Title:

Fixed Income Portfolio Manager

 

48

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

AXA EQUITABLE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Amy Judd

 

 

Name:

Amy Judd

 

 

Title:

Investment Officer

 

49

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

 

 

 

By:

Babson Capital Management LLC

 

 

as Investment Adviser

 

 

 

 

 

By:

/s/ Elisabeth A. Perenick

 

 

Name:

Elisabeth A. Perenick

 

 

Title:

Managing Director

 

 

 

 

 

C.M. LIFE INSURANCE COMPANY

 

 

 

By:

Babson Capital Management LLC

 

 

as Investment Adviser

 

 

 

 

 

By:

/s/ Elisabeth A. Perenick

 

 

Name:

Elisabeth A. Perenick

 

 

Title:

Managing Director

 

 

 

 

 

BANNER LIFE INSURANCE COMPANY

 

 

 

By:

Babson Capital Management LLC

 

 

as Investment Adviser

 

 

 

 

 

By:

/s/ Elisabeth A. Perenick

 

 

Name:

Elisabeth A. Perenick

 

 

Title:

Managing Director

 

50

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

MASSMUTUAL ASIA LIMITED

 

 

 

By:

Babson Capital Management LLC

 

 

as Investment Adviser

 

 

 

 

 

By:

/s/ Elisabeth A. Perenick

 

 

Name:

Elisabeth A. Perenick

 

 

Title:

Managing Director

 

51

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

FIDELITY & GUARANTY LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Thomas Cunningham

 

 

Name:

Thomas Cunningham

 

 

Title:

Vice President

 

52

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

GENWORTH LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Anne Finucane

 

 

Name:

Anne Finucane

 

 

Title:

Investment Officer

 

53

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

KNIGHTS OF COLUMBUS

 

 

 

 

 

By:

/s/ Charles E. Maurer, Jr.

 

 

Name:

Charles E. Maurer, Jr.

 

 

Title:

Supreme Secretary

 

54

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

PRIMA MORTGAGE INVESTMENT TRUST, LLC

 

 

 

By:

Prima Capital Advisors LLC, as authorized agent

 

 

 

 

 

 

 

By:

/s/ Nilesh Patel

 

 

Name:

Nilesh Patel

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM

 

 

 

 

 

By:

Prima Capital Advisors LLC, as authorized agent

 

 

 

 

 

 

 

 

 

By:

/s/ Nilesh Patel

 

 

Name:

Nilesh Patel

 

 

Title:

Managing Director

 

55

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Subsidiary Guarantor, as lessee, that (i) has a remaining
lease term (including extension or renewal rights) of at least thirty-five (35)
years, calculated as of the date the Subsidiary Guarantor acquired such
Acceptable Property and for which approval has been obtained, to the extent any
approval is required under any Material Credit Facility, or (ii) has a bargain
purchase option (as defined in accordance with GAAP).

 

“Acceptable Property” means a Property that meets the following requirements and
for which approval has been obtained, to the extent any approval is required
under any Material Credit Facility:

 

(i)        such Property is wholly-owned by, or ground leased pursuant to an
Acceptable Ground Lease to, Issuer or a Subsidiary Guarantor free and clear of
any Liens;

 

(ii)       such Property is an industrial, manufacturing, warehouse/distribution
and/or office property located within the United States; and

 

(iii)      if such Property is owned by a Subsidiary Guarantor, or is ground
leased pursuant to an Acceptable Ground Lease to a Subsidiary Guarantor, then
100% of the Equity Interests of such Subsidiary Guarantor are owned, directly or
indirectly by Issuer, free and clear of any Liens.

 

“Adjusted NOI” means, with respect to any Property for the Current Reporting
Quarter, annualized, an amount equal to (a) the aggregate gross revenues
(excluding non-cash revenues) from the operations of such Property during such
period, minus (b) the sum of (i) all expenses and other proper charges incurred
in connection with the operation of such Property during such period (including
real estate taxes, but excluding any property and asset management fees, debt
service charges, income taxes, depreciation, amortization and other non-cash
expenses and excluding capital expenditures), (ii) a management fee equal to the
greater of (A) two percent (2%) of the aggregate gross base rental revenues
(excluding non-cash revenues) from the operations of such Property during such
period and (B) actual property management fees paid, and (iii) a replacement
reserve of $0.10 per square foot (excluding any Property acquired during the
Current Reporting Quarter).  Adjusted NOI shall exclude the amount of any
revenues and expenses from any Dark Property.  Adjusted NOI shall be increased,
without duplication, by (i) annualized rental revenues (excluding non-cash
revenues) net of associated expenses from any new lease which went into effect
with the tenant taking occupancy (or any lease with respect to any Property
acquired during the Current Reporting Quarter) and the Issuer is recognizing
revenue from such tenant in accordance with GAAP during such Current Reporting
Quarter, and (ii) annualized gross base rental revenues (excluding non-cash
revenues) for the first monthly

 

SCHEDULE A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

base rental payment for any lease in a free rent period and Issuer is
recognizing revenue from such tenant in accordance with GAAP during such Current
Reporting Quarter.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests.  As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Issuer.

 

 

“Affiliate Guaranties” means (i) the Guaranty of the Parent substantially in the
form of Schedule C-1 hereof and (ii) the Guaranty of certain Subsidiaries from
time to time in the form of Schedule C-2 hereof each guaranteeing the Issuer’s
obligations hereunder and under the Notes.

 

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Attributable Indebtedness” means, on any date in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Book Value” means all land, building, improvements, leasing commissions and
deferred leasing intangibles less accumulated depreciation and amortization.

 

“Blocked Person” is defined in Section 5.16(a).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

 

2

--------------------------------------------------------------------------------


 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect.  Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 7.00%.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, Issuer or any of their Subsidiaries free and clear of
all Liens (other than Liens permitted hereunder):

 

(a)                        readily marketable obligations issued or directly and
fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)                         demand or time deposits with, or insured
certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)                         commercial paper in an aggregate amount of no more
than $5,000,000 per issuer outstanding at any time issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)                         Investments, classified in accordance with GAAP as
current assets of the Parent or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition; and

 

3

--------------------------------------------------------------------------------


 

(e)                         Other liquid or readily marketable investments in an
amount not to exceed five percent (5%) of Total Asset Value.

 

“Change of Control” means an event or series of events by which:

 

(a)                        any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all Equity
Interests that such person or group has the right to acquire, whether such right
is exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of thirty-five percent (35%) or more
of the Equity Interests of the Parent entitled to vote for members of the board
of directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such Equity Interests that such person or group has
the right to acquire pursuant to any option right);

 

(b)                         during any period of twelve (12) consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

(c)                         the Parent shall cease to (i) either be the sole
general partner of, or wholly own and control the general partner of, the Issuer
or (ii) own, directly or indirectly, greater than fifty percent (50%) of the
Equity Interests of the Issuer.

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Companies” means, without duplication, the Parent and its Consolidated
Subsidiaries (including Issuer), and “Company” means any one of the Companies.

 

4

--------------------------------------------------------------------------------


 

“Competitor” means any Person who is actively engaged in the same line of
business in which the Issuer is engaged on the date of this Agreement
as described in the Memorandum; provided, however, that in no event shall any
insurance company, bank, trust company, pension plan, savings and
loan association, investment company, broker or dealer or any other similar
financial institution or entity (regardless of legal form) be deemed to be a
Competitor.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated EBITDA” means, for the Parent, the Issuer and their Subsidiaries,
for any period, an amount equal to (a) Consolidated Net Income, plus (b) the sum
of the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense;
(iv) amortization of intangibles (including goodwill) and organization costs;
(v) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), including property acquisition costs; (vi) any
other non-cash charges, and (vii) all commissions, guaranty fees, discounts and
other fees and charges owed by such Person with respect to letters of credit and
bankers’ acceptance financing and net costs of such Person under Swap Contracts
in respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; minus (c) the sum of the following (to the
extent included in the statement of such Consolidated Net Income for such
period): (i) interest income (except to the extent deducted in determining such
Consolidated Net Income); (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business); and (iii) any
other non-cash income.

 

“Consolidated Fixed Charges” means, on a consolidated basis, for any Person for
any period, the sum (without duplication) of (a) Consolidated Interest Expense,
(b) provision for cash income taxes made by such Person on a consolidated basis
in respect of such period, (c) scheduled principal amortization payments due
during such period on account of Indebtedness of such Person (excluding Balloon
Payments), and (d) Restricted Payments paid in cash with respect to preferred
Equity Interests of such Person during such period.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with
GAAP).  Consolidated Interest Expenses shall exclude non-cash charges, interest
rate hedge termination payments or receipts, loan prepayment costs, and upfront
loan fees, interest expense covered by an interest reserve established under a
loan facility and any interest expense under any construction loan or
construction activity that under GAAP is required to be capitalized.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis; provided that in calculating Consolidated Net Income of the
Parent for any period, there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Parent or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Company) in which any Company has an
ownership interest, except to the extent that any such income is actually
received by such Company in the form of dividends or similar distributions, and
(c) the undistributed earnings of any Subsidiary of any Company to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Material Credit Facility) or requirement of law
applicable to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which the Parent or the Issuer has
a direct or indirect ownership interest and whose financial results would be
consolidated under GAAP with the financial results of the Parent on the
consolidated financial statements of the Parent.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of all Indebtedness of the Parent, the Issuer and their
Subsidiaries on such date, determined on a consolidated basis in accordance with
GAAP which would be required to be included on the liabilities side of the
balance sheet of the Parent in accordance with GAAP, and including the
Companies’ Share of the principal amount of all Indebtedness of Unconsolidated
Affiliates, but, in each case, excluding the net obligations of the Parent on a
consolidated basis under any Swap Contract.

 

“Controlled Entity” means (i) any of the Subsidiaries of the Issuer and any of
their or the Issuer’s respective Controlled Affiliates and (ii) if the Issuer
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Construction in Progress” means each Property that is either (a) new ground up
construction or (b) under renovation in which (i) greater than thirty percent
(30%) of the square footage of such Property is unavailable for occupancy due to
renovation and (ii) no rents are being paid on such square footage.  A Property
will cease to be classified as “Construction in Progress” on the earlier to
occur of (A) the time that such Property has an Occupancy Rate of greater than
eighty percent (80%), or (B) one hundred eighty (180) days after completion of
construction or renovation of such Property, as applicable.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

6

--------------------------------------------------------------------------------


 

“Current Reporting Quarter” means the most recent fiscal quarter for which
quarterly financial statements have been delivered to the holders of the Notes
pursuant to Section 7.1.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers,
violations of single purposes entity covenants, and other circumstances
customarily excluded by institutional lenders from exculpation provisions and/or
included in separate guaranty or indemnification agreements in non-recourse
financing of Real Property.

 

“Dark Property” means any Property as to which (i) all leases have terminated or
(ii) the Company is not recognizing revenue from any tenants in accordance with
GAAP as of the last day of the Current Reporting Quarter.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuances” means all common and preferred equity issuances.

 

7

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Fixed Charge Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA of the Parent, the Issuer
and their Subsidiaries, divided by (b) Consolidated Fixed Charges of the Parent,
the Issuer and their Subsidiaries.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)                        the government of

 

(i)                          the United States of America or any state or other
political subdivision thereof, or

 

(ii)                          any other jurisdiction in which the Issuer or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Issuer or any Subsidiary, or

 

(b)          any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guaranty” means, as to any Person, (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such

 

8

--------------------------------------------------------------------------------


 

Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guaranty is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guaranty” as a verb has a
corresponding meaning.

 

“Guarantors” means the Parent, the Subsidiary Guarantors, and “Guarantor” means
any one of the Guarantors.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Total Asset Value; provided that if at any time the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors exceeds ten percent (10%) of Total Asset Value, then the Issuer shall
designate certain “Immaterial Subsidiaries” as Guarantors such that the
aggregate Total Asset Value of the “Immaterial Subsidiaries” which are not
Guarantors does not exceed ten percent (10%) of Total Asset Value.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

9

--------------------------------------------------------------------------------


 

(a)                        all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)                         all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                         net obligations of such Person under any Swap
Contract;

 

(d)                         all obligations of such Person to pay the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, either (i) not past due for more
than one hundred and eighty (180) days or (ii) being contested in good faith by
appropriate proceedings diligently conducted);

 

(e)                         Capital Lease Obligations;

 

(f)                        all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any ownership
interest (excluding perpetual preferred ownership interests) in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus (without
duplication and only to the extent required to be paid) accrued and unpaid
dividends;

 

(g)                          all Guaranties of such Person in respect of any of
the foregoing; and

 

(h)                         all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any lien on
Property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, but limited to the lesser of (i) the fair market value of the
property subject to such lien and (ii) the aggregate amount of the obligations
so secured.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease Obligations as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association

 

10

--------------------------------------------------------------------------------


 

or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form, and (d) any Related Fund of any
holder of any Note.

 

“Interest Coverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Consolidated EBITDA of the Parent, the Issuer
and their Subsidiaries, divided by (b) Consolidated Interest Expense of the
Parent, the Issuer and their Subsidiaries.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guaranties Indebtedness of
such other Person, or (c) the purchase or other acquisition (in one transaction
or a series of transactions) of assets of another Person that constitute a
business unit.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Issuer” means STAG Industrial Operating Partnership, L.P., a Delaware limited
partnership or any success that becomes such as prescribed in Section 10.2.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Subsidiary Guarantor’s rights thereunder), license, or other agreement (other
than an Acceptable Ground Lease) under the terms of which any Person has or
acquires any right to occupy or use any Property, or any part thereof, or
interest therein, and each existing or future guaranty of payment or performance
thereunder.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property and any Capital Lease having substantially the same
economic effect as any of the foregoing).

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent, the Issuer
and their Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent,
the Issuer and their Subsidiaries taken as a whole or (b) the ability of the
Parent, the Issuer and the Guarantors, taken as a whole, to perform their
obligations under the Note Documents, or (c) the validity or

 

11

--------------------------------------------------------------------------------


 

enforceability against the Parent, the Issuer or any other Guarantor, taken as a
whole, of the Note Documents to which they are parties.

 

“Material Credit Facility” means, as to the Parent, the Issuer and its
Subsidiaries,

 

(a)                        the Primary Credit Facility; and

 

(b)                        any other agreement(s) creating or evidencing
indebtedness for borrowed money (other than Non-Recourse Indebtedness) entered
into on or after the date of Closing by the Issuer or any Subsidiary, or in
respect of which the Issuer or any Subsidiary is an obligor or otherwise
provides a guarantee or other credit support (other than Customary Recourse
Exceptions) (“Credit Facility”), in a principal amount outstanding or available
for borrowing equal to or greater than $100,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency); and
if no Credit Facility or Credit Facilities equal or exceed such amounts, then
the largest Credit Facility shall be deemed to be a Material Credit Facility.

 

“Material Subsidiary” means each Subsidiary of the Issuer other than a
Non-Guarantor Subsidiary.

 

“Material Title Defects” means, with respect to any Unencumbered Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Unencumbered Property, would
prevent such Unencumbered Property from being used in the manner in which it is
currently being used, or would result in a violation of any law which would have
a material and adverse effect on such Unencumbered Property); provided that
Material Title Defects shall not include any Liens or other encumbrances
(i) that existed as of the date of the title insurance policies issued in
connection with the Prior Credit Agreement for the Unencumbered Properties as of
the date of this Agreement, (ii) that existed as of the date of this Agreement
and as permitted in Section 10.5 or (iii) with respect to any Unencumbered
Properties added following the date of this Agreement, Liens and other
encumbrances similar in type and extent to those contemplated by clauses (i) and
(ii) above.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Memorandum” is defined in Section 5.3.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

12

--------------------------------------------------------------------------------


 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Issuer, other than any Subsidiary which owns an Unencumbered Property or any
Subsidiary which owns any of the Equity Interests of any such Subsidiary, which
(a) is (i) formed for or converted to the specific purpose of holding title to
Real Property assets which are collateral for Indebtedness owing or to be owed
by such Subsidiary, provided that such Indebtedness must be incurred or assumed
within ninety (90) days, such ninety (90) day period to be extended for an
additional sixty (60) days if the Issuer provides an executed term sheet or
commitment letter for the financing of such Real Property to the Required
Holders (or, in either instance, for such longer period as the Required Holders
may agree in writing) of such formation or conversion or such Subsidiary shall
cease to qualify as a Non-Guarantor Subsidiary, and (ii) expressly prohibited in
writing from guaranteeing Indebtedness of any other person or entity pursuant to
(A) a provision in any document, instrument or agreement evidencing such
Indebtedness of such Subsidiary or (B) a provision of such Subsidiary’s
organization documents, in each case, which provision was included in such
organization document or such other document, instrument or agreement at the
request of the applicable third party creditor and as an express condition to
the extension or assumption of such Indebtedness; provided that a Subsidiary
meeting the requirements set forth in this clause (a) shall only remain a
“Non-Guarantor Subsidiary” for so long as (1) each of the foregoing requirements
set forth in this clause (a) are satisfied, (2) such Subsidiary does not
guarantee any other Indebtedness and (3) the Indebtedness with respect to which
the restrictions noted in clause (a) (ii) are imposed remains outstanding;
(b)(i) becomes a Subsidiary following the Closing, (ii) is not a Wholly-Owned
Subsidiary of the Issuer, and (iii) with respect to which the Issuer and its
Affiliates, as applicable, do not have sufficient voting power to cause such
Subsidiary to become a Guarantor hereunder; (c) is an Immaterial Subsidiary;
(d) is a Subsidiary which has been released from its obligations under  the
applicable Affiliate Guaranty pursuant to Section 9.7(c) of the Agreement; or
(e) is not a domestic Subsidiary.  For the avoidance of doubt, STAG Industrial
Management, LLC, the Subsidiary that employs the Parent Guarantor’s employees,
shall be deemed to be a Non-Guarantor Subsidiary.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither the Parent nor the Issuer has any
personal liability (other than for Customary Recourse Exceptions) or, if such
Person is the Parent or the Issuer, in which recourse of the applicable holder
of such Indebtedness for non-payment is limited to such holder’s Liens on a
particular asset or group of assets (other than for Customary Recourse
Exceptions).  For the avoidance of doubt, if any Indebtedness is partially
guaranteed by the Parent or the Issuer, then the portion of such Indebtedness
that is not so guaranteed shall still be Non-Recourse Indebtedness if it
otherwise satisfies the requirements in this definition.

 

“Note Documents” means this Agreement, the Notes, and the Affiliate Guaranties.

 

“Notes” is defined in Section 1.

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property occupied by bona fide tenants of such Property or leased by
tenants pursuant to bona

 

13

--------------------------------------------------------------------------------


 

fide tenant Leases, in each case, which tenants are not more than 60 days past
due in the payment of all rent or other similar payments due under such Leases
and paying rent.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Issuer whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the 
Parent, Issuer or any ERISA Affiliate or with respect to which the Issuer or any
ERISA Affiliate may have any liability.

 

“Primary Credit Facility” shall mean either:

 

(a)                        the Credit Agreement dated as of the date hereof
among the Issuer, the Parent, Wells Fargo Bank, National Association, as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof; or

 

(b)                         the Term Loan Agreement dated as of the date hereof
among the Issuer, the Parent,  Wells Fargo Bank, National Association, as
administrative agent and the other lenders party thereto, including any
renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof.

 

“Prior Credit Agreement” means that certain Credit Agreement dated as of
April 20, 2011 among the Borrower, Bank of America, N.A., as agent and a
syndicate of lenders.

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by the Parent and its Consolidated Subsidiaries (including the
Issuer).

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

14

--------------------------------------------------------------------------------


 

“PTE” is defined in Section 6.2(a).

 

“Purchase Price” means, as the context may require, the First Purchase Price or
the Second Purchase Price.

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means at any time (a) prior to the First Closing, the
Purchasers, (b) on or after the  First Closing but before the Second Closing,
the holders of more than 50% in principal amount of the Notes at the time
outstanding, provided that only for purposes of this clause (a), the Notes
scheduled to be issued at the Second Closing shall be deemed to be outstanding,
and (c) at any time on or after the Second Closing, the holders of more than 50%
in principal amount of the Notes at the time outstanding, in each case,
exclusive of Notes then owned by the Parent, the Issuer or any of its
Affiliates.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Parent or the Issuer, as the case may be, with responsibility for the
administration of the relevant portion of this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any preferred stock of the
Company or any Subsidiary, or any payment (whether in cash, Equity Interests or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such preferred stock.

 

15

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Secured Indebtedness” means (without duplication), with respect to a Person as
of any given date, the aggregate principal amount of all Indebtedness of such
Person or its subsidiaries outstanding at such date and that is secured by a
Lien, and including the Companies’ Share of all Indebtedness of Unconsolidated
Affiliates that is secured by a Lien, but excluding, for the avoidance of doubt,
any net obligations under any Swap Contract that is secured by a Lien, all
Unsecured Indebtedness and all Indebtedness hereunder, and provided further that
the obligations under any revolving credit agreement that are otherwise not
secured shall not constitute Secured Indebtedness due to the existence of cash
collateral security requirements in connection with customary defaulting lender
provisions.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Indebtedness of the Parent, the
Issuer and their Subsidiaries, divided by (b) Total Asset Value.

 

“Secured Recourse Debt Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Secured Indebtedness of the Issuer
which is Recourse Indebtedness with respect to the Issuer, divided by (b) Total
Asset Value.

 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, chief accounting
officer, treasurer, comptroller or controller of the Parent or the Issuer, as
the case may be.

 

“Share” means Issuer’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Issuer
based upon Issuer’s and Parent’s economic interest (whether direct or indirect)
in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the date of
such determination.

 

“Source” is defined in Section 6.2.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such

 

16

--------------------------------------------------------------------------------


 

first Person and one or more of its Subsidiaries (unless such partnership or
joint venture can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries).  Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Issuer.

 

“Subsidiary Guarantors” means, as of any date, each domestic Subsidiary which
owns an Unencumbered Property, all domestic Subsidiaries of Issuer owning a
direct or indirect interest in an Unencumbered Property, each other domestic
Material Subsidiary, and the general partner of each Subsidiary Guarantor that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors; provided, however, that the Issuer, STAG Industrial
Management, LLC, and STAG Industrial TRS, LLC shall in no event be deemed or
required to be a Subsidiary Guarantor.

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, (b) any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (c) any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Purchaser or any Affiliate of
a Purchaser).

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under

 

17

--------------------------------------------------------------------------------


 

GAAP and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

 

“Tangible Net Worth” means, as of any date, (a) Total Asset Value minus (b) the
sum of (i) Consolidated Total Debt and (ii) to the extent included in the
calculation of Total Asset Value, goodwill and other intangible assets (other
than deferred leasing intangibles).

 

“Threshold Amount” means the lesser of (x)(a) $80,000,000 with respect to
Recourse Indebtedness, (b) $150,000,000 with respect to all Non-Recourse
Indebtedness, and (c) $80,000,000 with respect to all other amounts or (y) the
“Threshold Amount” as defined in any Primary Credit Facility (however, if at any
time the amounts referenced in such definitions differ, the lesser of such
amounts).

 

“Total Asset Value” means, for the Companies, on a consolidated basis, as on any
date, the sum of (a) an amount equal to (i) aggregate Adjusted NOI with respect
to all Properties (without duplication from the assets in clauses (b) through
(g) below) for the fiscal quarter most recently ended, annualized divided by
(ii) the Capitalization Rate, plus (b) 75% of the Book Value of any Dark
Property for the first 12 months (provided that no Dark Property shall be
included in the calculation of Total Asset Value for a period greater than 12
months), plus (c) the acquisition cost of Construction in Progress and the costs
of improvements thereon and renovations thereof, plus (d) cash and cash
equivalents (including restricted cash) on such date, plus (e) the Companies’
Share of the foregoing items and components attributable to Unconsolidated
Affiliates, plus (f) an amount equal to the Book Value (adjusted in accordance
with GAAP to reflect any default or other impairment of such loan) of mortgage
loans, construction loans, capital improvement loans, and other loans, in each
case owned by a Issuer, plus (g) fifty percent (50%) of the Book Value of any
undeveloped land.

 

Notwithstanding the foregoing, for purposes of determining Total Asset Value, to
the extent the amount of Total Asset Value attributable to (a) the amount under
clause (b) above would exceed 10% of Total Asset Value, such excess shall be
excluded, (b) the amount under clause (c) and (g) above would exceed 15% of
Total Asset Value, such excess shall be excluded, (c) the amount under clause
(e) above would exceed 30% of Total Asset Value, such excess shall be excluded,
(d) the amount under clause (f) above would exceed 15% of Total Asset Value,
such excess shall be excluded, and (e) the amount under clauses (b), (c), (e),
(f) and (g) above would exceed 30% of Total Asset Value, such excess shall be
excluded.  So long as no Default or Event of Default has occurred and is then
continuing, if any of the percentages set forth in the immediately preceding
sentence are subsequently amended or modified in the Primary Credit Facility,
such amendment or modification shall be deemed incorporated by reference into
this Agreement, mutatis mutandi, as if set forth fully in this Agreement,
effective beginning on the date on which such amendment or modification is
effective in the Primary Credit Facility, provided, that in the event that any
fee is paid to any party under the Primary Credit Facility solely to effectuate
any such amendment or modification, the holders of the Notes shall have received
an equivalent fee on a pro rata basis prior to or concurrently with the
effectiveness of any such amendment or modification.  “Equivalent fee” means an
amount equal to the percentage determined by dividing the fee paid under the
Primary Credit Facility by the principal

 

18

--------------------------------------------------------------------------------


 

outstanding amount under the Primary Credit Facility multiplied by the aggregate
outstanding principal amount of the Notes.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intercompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
all Unencumbered Properties for such period.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of the Parent on the consolidated financial statements of
the Parent.

 

“Unencumbered Asset Value” means without duplication, the sum of, for each
Unencumbered Property owned for the Current Reporting Quarter, (i) an amount
equal to (x) the Adjusted NOI attributable to such Unencumbered Property for
such Current Reporting Quarter multiplied by (y) four (4), divided by (ii) the
Capitalization Rate.

 

“Unencumbered Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unsecured Indebtedness, divided by
(b) Unencumbered Asset Value.

 

“Unencumbered Property” means any Property owned by the Issuer, the Parent or
any of their Subsidiaries which is free and clear of any Liens other than those
existing as of the date of the Agreement and permitted by Section 10.5 and meet
the requirements of (1) subsections (i), (ii) and (iii) of the definition of
Acceptable Property and provided that (2) (a) no Material Title Defect with
respect to such Unencumbered Property shall exist and (b) such Unencumbered
Property shall have reasonably satisfactory access to public utilities.

 

“Unsecured Indebtedness” means Indebtedness of the Issuer and the Parent,
determined on a consolidated basis, which is not Secured Indebtedness. 
Notwithstanding the foregoing, all Indebtedness which is secured by a pledge of
equity interests only and is recourse to Issuer or the Parent shall be deemed to
be Unsecured Indebtedness.

 

“Unsecured Interest Coverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Unencumbered Adjusted NOI to
(b) Unsecured Interest Expense.

 

“Unsecured Interest Expense” means, with respect to any period, Consolidated
Interest Expense of the Parent and its Subsidiaries for such period attributable
to Unsecured Indebtedness of the Parent and its Subsidiaries.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct

 

19

--------------------------------------------------------------------------------


 

Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Issuer and the Issuer’s other Wholly-Owned
Subsidiaries at such time.

 

20

--------------------------------------------------------------------------------


 

[FORM OF SERIES A NOTE]

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

4.42% SENIOR GUARANTEED NOTE, SERIES A, DUE DECEMBER 30, 2026

 

No. [       ]

[Date]

$[           ]

[PPN]

 

FOR VALUE RECEIVED, the undersigned, STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to [            ], or
registered assigns, the principal sum of [                     ] DOLLARS (or so
much thereof as shall not have been prepaid) on December 30, 2026 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.42% per annum from the
date hereof, payable semiannually, on the 30th day of June and December in each
year, commencing with the June 30th or December 30th next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.42% or (ii) 2.00%
over the rate of interest publicly announced by Bank of America, N.A. from time
to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, New York or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 18, 2014 (as from time to time amended, the “Note Purchase Agreement”),
among the Parent, the Issuer and the respective Purchasers named therein and is
entitled to the benefits thereof.  Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,  

 

SCHEDULE 1(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the transferee.  Prior to due presentment for registration of transfer, the
Issuer may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuer will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise. This Note is guaranteed by the Parent and certain Affiliates
of the Issuer pursuant to that certain Affiliate Guaranties.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By

 

 

 

[Title]

 

1(a)-2

--------------------------------------------------------------------------------


 

[FORM OF SERIES B NOTE]

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

4.32% SENIOR GUARANTEED NOTE, SERIES B, DUE FEBRUARY 20, 2025

 

No. [       ]

[Date]

$[           ]

[PPN]

 

FOR VALUE RECEIVED, the undersigned, STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to [            ], or
registered assigns, the principal sum of [                     ] DOLLARS (or so
much thereof as shall not have been prepaid) on February 20, 2025 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.32% per annum from the
date hereof, payable semiannually, on the 20th day of February and August in
each year, commencing with the February 20th or August 20th next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 6.32%
or (ii) 2.00% over the rate of interest publicly announced by Bank of America,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, NY or at such other place as the Issuer shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

 

This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 18, 2014 (as from time to time amended, the “Note Purchase Agreement”),
among the Parent, the Issuer and the respective Purchasers named therein and is
entitled to the benefits thereof.  Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,

 

SCHEDULE 1(b)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the transferee.  Prior to due presentment for registration of transfer, the
Issuer may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuer will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise. This Note is guaranteed by the Parent and certain Affiliates
of the Issuer pursuant to that certain Affiliate Guaranties.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By

 

 

 

[Title]

 

1(b)-2

--------------------------------------------------------------------------------


 

[FORM OF SERIES C NOTE]

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

4.42% SENIOR GUARANTEED NOTE, SERIES C, DUE FEBRUARY 20, 2027

 

No. [       ]

[Date]

$[           ]

[PPN]

 

FOR VALUE RECEIVED, the undersigned, STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
(herein called the “Issuer”), a limited partnership organized and existing under
the laws of the State of Delaware, hereby promises to pay to [            ], or
registered assigns, the principal sum of [                     ] DOLLARS (or so
much thereof as shall not have been prepaid) on February 20, 2027 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.42% per annum from the
date hereof, payable semiannually, on the 20th day of February and August in
each year, commencing with the February 20th or August 20th next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 6.42%
or (ii) 2.00% over the rate of interest publicly announced by Bank of America,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at New
York, NY or at such other place as the Issuer shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.

 

This Note is one of a series of Senior Guaranteed Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
December 18, 2014 (as from time to time amended, the “Note Purchase Agreement”),
among the Parent, the Issuer and the respective Purchasers named therein and is
entitled to the benefits thereof.  Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Issuer
may treat the

 

SCHEDULE 1(c)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Issuer will not be
affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise. This Note is guaranteed by the Parent and certain Affiliates
of the Issuer pursuant to that certain Affiliate Guaranties.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.

 

 

 

By:

STAG Industrial GP, LLC, a Delaware limited liability company, its General
Partner

 

 

 

 

 

 

 

By

 

 

 

[Title]

 

1(c)-2

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
TO THE ISSUER

 

Matters To Be Covered in
Opinion of Special Counsel to the Issuer

 

1.                     Each of the Issuer, the Parent and their Subsidiaries
being duly incorporated, validly existing and in good standing and having
requisite corporate power and authority to issue and sell the Notes and to
execute and deliver the documents.

 

2.                     Each of the Issuer, the Parent and their Subsidiaries
being duly qualified and in good standing as a foreign corporation in
appropriate jurisdictions.

 

3.                     Due authorization and execution of the documents and such
documents being legal, valid, binding and enforceable.

 

4.                     No conflicts with charter documents, laws or other
agreements.

 

5.                     All consents required to issue and sell the Notes and to
execute and deliver the documents having been obtained.

 

6.                     No litigation questioning validity of documents.

 

7.                     The Notes not requiring registration under the Securities
Act of 1933, as amended; no need to qualify an indenture under the Trust
Indenture Act of 1939, as amended.

 

8.                     No violation of Regulations T, U or X of the Federal
Reserve Board.

 

9.                     Issuer not an “investment company”, or a company
“controlled” by an “investment company”, under the Investment Company Act of
1940, as amended.

 

SCHEDULE 4.4(a)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL

TO THE PURCHASERS

 

[To Be Provided on a Case by Case Basis]

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

1)            Investor Presentation dated November 2014

2)            Supplemental Information (Unaudited) for the Third Quarter 2014

 

SCHEDULE 5.3

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

SUBSIDIARIES OF THE ISSUER AND OWNERSHIP OF SUBSIDIARY STOCK

 

Part (a).         Subsidiaries, Affiliates, Directors and Officers of Parent and
Borrower.

 

(i)                    Subsidiaries.

 

Parent

 

Direct Subsidiaries (percentages reflect Parent ownership interest):

 

STAG Industrial GP, LLC (100%)

 

Borrower (96.36 % of the limited partnership interests as of 12/18/14)

 

Indirect Subsidiaries:

 

All held through Borrower (see below)

 

Borrower

 

Direct Subsidiaries (100% ownership by Borrower unless noted otherwise):

 

STAG Industrial Management, LLC (99% - remaining 1% owned by STAG TRS, LLC)(1)

 

STAG Industrial Holdings, LLC

 

STAG Industrial Holdings II, LLC

 

STAG Investments Holdings III, LLC

 

STAG Investments Holdings IV, LLC

 

STAG GI Investments Holdings, LLC

 

STAG Industrial TRS, LLC

 

Indirect Subsidiaries:

 

--------------------------------------------------------------------------------

(1)           Should not be a guarantor as it is the employer.

 

SCHEDULE 5.4

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Albion, LLC

 

 

 

STAG III Appleton, LLC

 

 

 

STAG III Arlington, L.P.

 

 

 

STAG III Boardman, LLC

 

 

 

STAG III Canton, LLC

 

 

 

STAG III Chesterfield, LLC

 

 

 

STAG III Cincinnati, LLC

 

 

 

STAG III Dayton, LLC

 

 

 

STAG III Daytona Beach, LLC

 

 

 

STAG III Elkhart, LLC

 

 

 

STAG III Fairfield, LLC

 

 

 

STAG III Farmington, LLC

 

 

 

STAG III Holland 2, LLC

 

 

 

STAG III Holland, LLC

 

 

 

STAG III Jackson, LLC

 

 

 

STAG III Jefferson, LLC

 

 

 

STAG III Lewiston, LLC

 

 

 

STAG III Malden, LLC

 

 

 

STAG III Maryland Borrower, LLC

 

 

 

STAG III Mason, LLC

 

 

 

STAG III Mayville, LLC

 

 

 

STAG III Milwaukee 2, LLC

 

 

 

STAG III Milwaukee, LLC

 

 

 

STAG III Newark, LLC

 

 

 

STAG III Pensacola, LLC

 

 

5.4-2

--------------------------------------------------------------------------------


 

STAG III Pocatello, LLC

 

 

 

STAG III Rapid City, LLC

 

 

 

STAG III Round Rock, L.P.

 

 

 

STAG III Sergeant Bluff, LLC

 

 

 

STAG III Sparks, LLC

 

 

 

STAG III St. Louis, LLC

 

 

 

STAG III Twinsburg, LLC

 

 

 

STAG III Youngstown, LLC

 

 

 

STAG IV Alexandria, LLC

 

 

 

STAG IV Belfast, LLC

 

 

 

STAG IV Cheektowaga, LLC

 

 

 

STAG IV Danville, LLC

 

 

 

STAG IV Lexington, LLC

 

 

 

STAG IV Newton, LLC

 

 

 

STAG IV Pittsburgh 2, LLC

 

 

 

STAG IV Rural Hall, LLC

 

 

 

STAG IV Seville, LLC

 

 

 

STAG IV Sun Prairie, LLC

 

 

 

STAG IV Waco, L.P.

 

 

 

STAG Arlington 2, L.P.

 

 

 

STAG Atlanta, LLC

 

 

 

STAG Avon, LLC

 

 

 

STAG Buffalo, LLC

 

 

 

STAG Chippewa Falls, LLC

 

 

 

STAG Conyers, LLC

 

 

5.4-3

--------------------------------------------------------------------------------


 

STAG East Windsor, LLC

 

 

 

STAG Edgefield, LLC

 

 

 

STAG Franklin, LLC

 

 

 

STAG Fort Worth, LP

 

 

 

STAG Gahanna, LLC

 

 

 

STAG Georgetown, LLC

 

 

 

STAG Gresham, LLC

 

 

 

STAG Hazelwood, LLC

 

 

 

STAG Huntersville, LLC

 

 

 

STIR Investments GP III, LLC

 

 

 

STIR Investments GP IV, LLC

 

 

 

STAG Lansing 2, LLC

 

 

 

STAG Louisville, LLC

 

 

 

STAG North Jackson, LLC

 

 

 

STAG Norton, LLC

 

 

 

STAG Orlando, LLC

 

 

 

STAG Pineville, LLC

 

 

 

STAG Portland, LLC

 

 

 

STAG Portland 2, LLC

 

 

 

STAG Reading, LLC

 

 

 

STAG Rogers 2, LLC

 

 

 

STAG Smithfield, LLC

 

 

 

STAG Simpsonville, LLC

 

 

 

STAG South Bend, LLC

 

 

 

STAG Spartanburg, LLC

 

 

5.4-4

--------------------------------------------------------------------------------


 

STAG TX GP 2, LLC

 

 

 

STIR Lansing, LLC

 

 

 

STAG GI Charlotte 2, LLC

 

 

 

STAG GI Charlotte, LLC

 

 

 

STAG GI Cleveland, LLC

 

 

 

STAG GI Goshen, LLC

 

 

 

STAG GI Madison, LLC

 

 

 

STAG GI Mooresville, LLC

 

 

 

STAG GI O’Fallon, LLC

 

 

 

STAG GI Rogers, LLC

 

 

 

STAG GI Salem, LLC

 

 

 

STAG GI Streetsboro, LLC

 

 

 

STAG GI Vonore, LLC

 

 

 

STAG GI Walker, LLC

 

 

 

STAG TX GP, LLC

 

 

 

STAG Mebane 1, LLC

 

 

 

STAG Mebane 2, LLC

 

 

 

STAG Dallas, LLC

 

 

 

STAG Buena Vista, LLC

 

 

 

STAG Chicopee, LLC

 

 

 

STAG De Pere, LLC

 

 

 

STAG Duncan, LLC

 

 

 

STAG Gurnee, LLC

 

 

 

STAG Harrisonburg, LLC

 

 

 

STAG Kansas City 2, LLC

 

 

5.4-5

--------------------------------------------------------------------------------


 

STAG Montgomery, LLC

 

 

 

STAG GI New Jersey, LLC

 

 

 

STAG Smyrna, LLC

 

 

 

STAG Statham, LLC

 

 

 

STAG Toledo, LLC

 

 

 

STAG Woodstock, LLC

 

 

 

STAG Orangeburg, LLC

 

 

 

STAG Columbia, LLC

 

 

 

STAG Dekalb, LLC

 

 

 

STAG Golden, LLC

 

 

 

STAG Houston 2, L.P.

 

 

 

STAG Idaho Falls, LLC

 

 

 

STAG Londonderry, LLC

 

 

 

STAG Marion 2, LLC

 

 

 

STAG Mishawaka, LLC

 

 

 

STAG Ocala, LLC

 

 

 

STAG Southfield, LLC

 

 

 

STAG Southfield 2, LLC

 

 

 

STAG Mt. Prospect, LLC

 

 

 

STAG Williamsport, LLC

 

 

 

STAG Belvidere I, LLC

 

 

 

STAG Belvidere II, LLC

 

 

 

STAG Belvidere III, LLC

 

 

 

STAG Belvidere IV, LLC

 

 

 

STAG Belvidere V, LLC

 

 

5.4-6

--------------------------------------------------------------------------------


 

STAG Belvidere VI, LLC

 

 

 

STAG Belvidere VII, LLC

 

 

 

STAG Belvidere VIII, LLC

 

 

 

STAG Belvidere IX, LLC

 

 

 

STAG Kentwood, LLC

 

 

 

STAG Marshall, LLC

 

 

 

STAG Nashville, LLC

 

 

 

STAG Catoosa, LLC

 

 

 

STAG New Berlin, LLC

 

 

 

STAG Hampstead, LLC

 

 

 

STAG New Hope, LLC

 

 

 

STAG Springfield, LLC

 

 

 

STAG Orlando 2, LLC

 

 

 

STAG North Jackson 2, LLC

 

 

 

STAG Mebane 3, LLC

 

 

 

STAG Shannon, LLC

 

 

 

STAG Lansing 4, LLC

 

 

 

STAG South Holland, LLC

 

 

 

STAG Sauk Village, LLC

 

 

 

STAG Harvard, LLC

 

 

 

STAG Mascot, LLC

 

 

 

STAG Janesville, LLC

 

 

 

STAG Allentown, LLC

 

 

 

STAG Nashua, LLC

 

 

 

STAG Strongsville, LLC

 

 

5.4-7

--------------------------------------------------------------------------------


 

STAG Jackson, LLC

 

 

 

STAG Gloversville 1, LLC

 

 

 

STAG Gloversville 2, LLC

 

 

 

STAG Gloversville 3, LLC

 

 

 

STAG Gloversville 4, LLC

 

 

 

STAG Johnstown 1, LLC

 

 

 

STAG Johnstown 2, LLC

 

 

 

STAG Johnstown 3, LLC

 

 

 

STAG Johnstown 4, LLC

 

 

 

STAG Ware Shoals, LLC

 

 

 

STAG Greenwood 1, LLC

 

 

 

STAG Greenwood 2, LLC

 

 

 

STAG Holland 3, LLC

 

 

 

STAG Independence, LLC

 

 

 

STAG Kansas City, LLC

 

 

 

STAG Lafayette 1, LLC

 

 

 

STAG Lafayette 2, LLC

 

 

 

STAG Lafayette 3, LLC

 

 

 

STAG Lansing 3, LLC

 

 

 

STAG Marion, LLC

 

 

 

STAG Novi, LLC

 

 

 

STAG O’Hara, LLC

 

 

 

STAG Parsons, LLC

 

 

 

STAG Phenix City, LLC

 

 

 

STAG Sterling Heights, LLC

 

 

5.4-8

--------------------------------------------------------------------------------


 

STAG Wichita 1, LLC

 

 

 

STAG Wichita 2, LLC

 

 

 

STAG Wichita 3, LLC

 

 

 

STAG Wichita 4, LLC

 

 

 

STAG Columbus, LLC

 

 

 

STAG Savannah, LLC

 

 

 

STAG West Chester, LLC

 

 

 

STAG Calhoun, LLC

 

 

 

STAG Hebron, LLC

 

 

 

STIR Investments GP, LLC

 

 

 

STAG Portage, LLC

 

 

 

STAG Houston 3, LP

 

 

 

STAG Garland, LP

 

 

 

STAG El Paso, LP

 

 

 

STAG East Troy, LLC

 

 

 

STAG New Berlin 2, LLC

 

 

 

STAG Jefferson City, LLC

 

 

 

STAG Savage, LLC

 

 

 

STAG Charlotte 3, LLC

 

 

 

STAG Charlotte 4, LLC

 

 

 

STAG Mountain Home, LLC

 

 

 

STAG El Paso 1, LP

 

 

 

STAG El Paso 2, LP

 

 

 

STAG El Paso 3, LP

 

 

 

STAG El Paso 4, LP

 

 

5.4-9

--------------------------------------------------------------------------------


 

STAG Chester, LLC

 

 

 

STAG Mechanicsburg 1, LLC

 

 

 

STAG Mechanicsburg 2, LLC

 

 

 

STAG Mechanicsburg 3, LLC

 

 

 

STAG Mason 3, LLC

 

 

 

STAG Longmont, LLC

 

 

 

STAG Lenexa, LLC

 

 

 

STAG Reno, LLC

 

 

 

STAG Yorkville, LLC

 

 

 

STAG Fort Wayne, LLC

 

 

 

STAG Murfreesboro, LLC

 

 

 

STAG Gurnee 2, LLC

 

 

 

STAG Germantown, LLC

 

 

 

STAG Elizabethtown, LLC

 

 

 

STAG Camarillo 1, LP

 

 

 

STAG Camarillo 2, LP

 

 

 

STAG CA GP, LLC

 

 

 

STAG Conyers 1, LLC

 

 

 

STAG Winston-Salem, LLC

 

 

5.4-10

--------------------------------------------------------------------------------


 

(ii)                                                        Affiliates.

 

Reference is made to subpart (iii) immediately below.

 

According to a Schedule 13G/A filed with the SEC on February 4, 2014, Vanguard
Specialized Funds — Vanguard REIT Index Fund —  23-2834924 beneficially owned in
excess of 10% of the Parent’s common stock.

 

(iii)                                                    Directors and Senior
Officers

 

Senior Officers

 

Benjamin S. Butcher Chairman, Chairman of the Board, Chief Executive Officer and
President

Geoffrey G. Jervis, Chief Financial Officer, Executive Vice President and
Treasurer

Stephen C. Mecke Chief Operating Officer and Executive Vice President

Kathryn Arnone, Executive Vice President, General Counsel and Secretary(1)

David G. King, Executive Vice President and Director of Real Estate Operations

Michael C. Chase, Senior Vice President of Acquisitions

Bradford F. Sweeney, Senior Vice President of Acquisitions

 

--------------------------------------------------------------------------------

(1) Ms. Arnone is expected to retire as of December 31, 2014, and be succeeded
by Jeffrey M. Sullivan.

 

Directors

 

Benjamin S. Butcher, Chairman of the Board, Chief Executive Officer and
President

Virgis W. Colbert, Director

Jeffrey D. Furber, Director

Larry T. Guillemette, Director

Francis X. Jacoby III, Director

Christopher P. Marr, Director

Hans S. Weger, Director

 

Part (b).                          Restrictions on Dividends.

 

Reference is made to the agreements in respect of the Indebtedness identified on
Schedule  5.15, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

 

5.4-11

--------------------------------------------------------------------------------


 

SCHEDULE 5.5

 

FINANCIAL STATEMENTS

 

— filed in the Parent’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2013.

 

Unaudited quarterly financial statements for the Parent for the quarter ended
June 30, 2014 — filed in the Parent’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2014.

 

Unaudited quarterly financial statements for the Parent for the quarter ended
March 31, 2014 — filed in the Parent’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2014

 

Audited financial statements for the Parent for the fiscal years ended
December 31, 2013 and 2012 and the period from April 20, 2011 to December 31,
2011 and for STAG Predecessor Group for the period from January 1, 2011, to
April 19, 2011, from for the Company — filed in the Parent’s Annual Report on
Form 10-K for the year ended December 31, 2013

 

SCHEDULE 5.5
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

EXISTING INDEBTEDNESS

 

Part (a).                                                  Existing Indebtedness

 

Loan

 

Balance (in
millions) as of
December 31,
2013

 

Balance (in
millions) as of
September 30,
2014

 

Interest Rate
Type

 

Interest Rate as
of September 30,
2014

 

Maturity
Date

 

Sun Life Assurance Company of Canada (U.S.) (Gahanna) (1)

 

$

3.8

 

$

3.6

 

FIXED

 

6.05%

 

06/01/16

 

Webster Bank N.A. (Norton)

 

5.8

 

5.7

 

FIXED

 

4.22%

 

08/04/16

 

Bank of America, N.A. Unsecured Revolving Credit Facility

 

80.5

 

106.0

 

VARIABLE

 

LIBOR + 1.45%

 

09/10/16

 

Union Fidelity Life Insurance, Co. (Hazelwood) (2)

 

6.5

 

6.3

 

FIXED

 

5.81%

 

04/30/17

 

Webster Bank N.A. (Portland)

 

3.1

 

3.0

 

FIXED

 

3.66%

 

05/29/17

 

Webster Bank N.A. (East Windsor)

 

3.4

 

3.3

 

FIXED

 

3.64%

 

05/31/17

 

Bank of America, N.A. Unsecured Term Loan (5 year)

 

150.0

 

150.0

 

VARIABLE

 

LIBOR + 1.40%

 

09/10/17

 

Connecticut General Life Insurance Company (Tranche 1)

 

58.9

 

58.3

 

FIXED

 

6.50%

 

02/01/18

 

Connecticut General Life Insurance Company (Tranche 2)

 

60.0

 

59.3

 

FIXED

 

5.75%

 

02/01/18

 

Connecticut General Life Insurance Company (Tranche 3)

 

16.9

 

16.7

 

FIXED

 

5.88%

 

02/01/18

 

Wells Fargo Bank, N.A. Unsecured Term Loan (7 year)

 

100.0

 

150.0

 

VARIABLE

 

LIBOR + 2.15%

 

02/14/20

 

Wells Fargo Bank, N.A. (CMBS loan)

 

67.2

 

66.0

 

FIXED

 

4.31%

 

12/01/22

 

Series B Unsecured Notes

 

—

 

50.0

 

FIXED

 

4.98%

 

07/01/26

 

Total

 

$

556.1

 

$

678.2

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)               The principal outstanding includes an unamortized fair market
value premium of $0.1 million and $0.2 million as of September 30, 2014 and
December 31, 2013, respectively.

 

(2)               The principal outstanding includes an unamortized fair market
value premium of $0.1 million and $0.1 million as of September 30, 2014 and
December 31, 2013, respectively.

 

On October 1, 2014 the Issuer issued $50 million of 4.98% Series A Unsecured
Notes maturing October 1, 2024.

 

On October 22, 2014,  a Subsidiary of the Issuer assumed an approximately $4.2
million loan to Wells Fargo, N.A. maturing August 1, 2017 and bearing a fixed
annual interest rate of 5.9%.

 

The Parent and the Issuer are currently negotiating amendments or a refinancing
of the following Indebtedness:

 

· $50 million of 4.98% Series B Unsecured Notes maturing July 1, 2026.

· $50 million of 4.98% Series A Unsecured Notes maturing October 1, 2024.

· Bank of America, N.A. Unsecured Revolving Credit Facility maturing
September 10, 2016.

· Bank of America, N.A. Unsecured Term Loan (5 year) maturing September 10,
2017.

· Wells Fargo Bank, N.A. Unsecured Term Loan (7 year) maturing February 14,
2020.

· Wells Fargo Bank, N.A. Unsecured Term Loan (7 year) maturing March 21, 2021.

 

SCHEDULE 5.15
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Part (b).                          Secured Indebtedness.

 

Reference is made to the agreements in respect of the Indebtedness identified
above, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

 

Part (c).                           Restrictions on Indebtedness.

 

Reference is made to the agreements in respect of the Indebtedness identified
above, including any renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof.

 

5.15-2-

--------------------------------------------------------------------------------


 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P.
C/O STAG INDUSTRIAL, INC.
1 FEDERAL STREET, 23RD FLOOR
BOSTON, MASSACHUSETTS 02110

 

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

AMERICAN REPUBLIC INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

Series A

 

$1,875,000

 

The Notes being purchased for American Republic Insurance Company should be
registered in the name of “Wells Fargo Bank N.A. FBO American Republic Insurance
Company”.    The Notes should be delivered in accordance with instructions
furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

American Republic Insurance Company

Attn:  Barb Waymire

601 6th Avenue

Des Moines, IA  50334

 

Notices

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

American Republic Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

SCHEDULE B

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:  42-0113630

 

B-2

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Series A

 

$1,875,000

 

The Notes being purchased for Blue Cross and Blue Shield of Florida, Inc. should
be registered in the nominee name of “MAC & CO., LLC”.    The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Blue Cross and Blue Shield of Florida

Attn:  Quent Herring

4800 Deerwood Campus Parkway, DCC1-6

Jacksonville, FL  32246

 

Notices

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Blue Cross and Blue Shield of Florida, Inc.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:  59-2015694

 

B-3

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

CINCINNATI LIFE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Series A

 

$4,700,000

 

The Notes being purchased for Cincinnati Life Insurance Company should be
registered in the name of “Cincinnati Life Insurance Company”.    The Notes
should be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Cincinnati Life Insurance Company

Attn:  Michael Abrams

6200 S. Gilmore Road

Fairfield, OH  45014-5141

 

Notices

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Cincinnati Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:  31-1213778

 

B-4

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

MTL INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Series A

 

$950,000

 

The Notes being purchased for MTL Insurance Company should be registered in the
nominee name of “ELL & Co”.    The Notes should be delivered in accordance with
instructions furnished to lender counsel, Chapman and Cutler, LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

MTL Insurance Company

Attn:  Margaret Culkeen

1200 Jorie Boulevard

Oak Brook, IL  60523

 

Notices

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

MTL Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:  36-1516780

 

B-5

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

UNITEDHEALTHCARE INSURANCE COMPANY

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Series A

 

$1,900,000

 

The Notes being purchased for UnitedHealthcare Insurance Company should be
registered in the nominee name of “ELL & Co.” The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

UnitedHealthcare Insurance Company

Attn:  Shawn Eells

9900 Bren Road East MN008-T445

Minnetonka, MN  55343

 

Notices

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

UnitedHealthcare Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:  36-2739571

 

B-6

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

WESTERN FRATERNAL LIFE ASSOCIATION

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

Series A

 

$700,000

 

The Notes being purchased for Western Fraternal Life Association should be
registered in the nominee name of “Hubb & Co.”    The Notes should be delivered
in accordance with instructions furnished to lender counsel, Chapman and Cutler,
LLP.

 

Closing documents (prefer CD-ROM, if available) should be sent to the following
address:

 

Western Fraternal Life Association

Attn:  Craig A. Van Dyke

1900 First Avenue N.E.

Cedar Rapids, IA  52402

 

Notices

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Western Fraternal Life Association

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN  55101

Attn:  Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company prior to Closing.

 

Taxpayer I.D. Number:  42-0594470

 

B-7

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

c/o Allianz Investment Management

Attn:  Private Placements

55 Greens Farms Road

Westport, Connecticut  06880

Phone:  203-293-1900

Email:  ppt@allianzlife.com

 

Series A

 

$20,000,000

 

Payments

 

Payments to be made by wire transfer to:

 

Account Information    MAC & CO., LLC

The Bank of New York Mellon

ABA #: 011001234

SWIFT Code:  MELNUS3P

BNY Mellon Account No.:  AZAF6700422

DDA 0000125261

Cost Center 1253

Re: “Accompanying Information” below

For Credit to Portfolio Account:  AZL Special Investments AZAF6700422

 

Accompanying Information:

 

Name of Issuer:

STAG Industrial Operating Partnership, L.P.

Description of Security:

4.42% Senior Guaranteed Notes, Series A,

 

due December 30, 2026

PPN:

85253# AC5

 

Due Date and Application (as among principal, make whole and interest) of the
payment being made:

 

B-8

--------------------------------------------------------------------------------


 

Notices

 

Address for Notices Related to Payments:

 

Allianz Life Insurance Company of North America

c/o Allianz Investment Management

Attn: Private Placements

55 Greens Farms Road

Westport, Connecticut  06880

Phone:  203-293-1900

Email:  PPT@allianzlife.com

 

With a copy to:

 

Kathy Muhl

Supervisor — Income Group

The Bank of New York Mellon

Three Mellon Center — Room 153-1818

Pittsburgh, Pennsylvania  15259

Phone:  412-234-5192

Email:  kathy.muhl@bnymellon.com

 

Address for All Other Notices:

 

Allianz Life Insurance Company of North America

c/o Allianz Investment Management

Attn:  Private Placements

55 Greens Farms Road

Westport, Connecticut  06880

Phone:  203-293-1900

Email:  ppt@allianzlife.com

 

Name in Which Notes are to be Registered:  MAC & CO., LLC

 

Tax Identification Number:  41-1366075

 

B-9

--------------------------------------------------------------------------------


 

Instructions re Delivery of New Notes:

 

Mellon Securities Trust Company

One Wall Street

3rd Floor Receive Window C

New York, NY  10286

 

For Credit to:  Allianz Life Insurance Company of North America,

AZL Special Investments   AZAF6700422

 

B-10

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

AMERICAN FAMILY LIFE INSURANCE  COMPANY

6000 American Parkway

Madison, Wisconsin  53783-0001

Attention:      Investment Division - Private Placements

 

Series B

 

$1,500,000

 

Payments

 

All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:

 

US Bank, N.A.

Trust Services

60 Livingston Ave., St. Paul, MN  55107-2292

ABA #091000022

Beneficial Account #180183083765

FFC to American Family Trust Account #191050973661 for AFLIC-Traditional Cash &
Privates

Credit for PPN 85253# AD3

 

Accompanying Information:

Name of Issuer:

STAG Industrial Operating Partnership, L.P.

Description of Security:

4.32% Guaranteed Senior Notes, Series B, due February 20, 2025

PPN: 85253# AD3

 

Due date and application (as among principal, premium and interest) of the
payment being made

 

Notices

 

Notices Related to Payments:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin   53783-0001

Attention:  Investment Division-Private Placements

 

B-11

--------------------------------------------------------------------------------


 

All Other Notices:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 5 3783-0001

Attention:  Investment Division-Private Placements

dvoge@amfam.com

 

Notices Regarding Audit Confirmations:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin  53783-0001

Attention:  Private Placements

dvoge@amfam.com

 

Name of Nominee in which Notes are to be issued:  BAND & CO.

 

Taxpayer I.D. Number:  39-6040365

 

Physical Delivery:

 

US Bank Milwaukee, N.A.

Attn:  Julie Wiza (MK-WI-T15C)

Trust Officer, Account Manager

777 E. Wisconsin Ave.

Milwaukee, WI  53202

 

with a copy to:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin  53783-0001

Attention:  Investment Division-Private Placements

 

B-12

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

AMERICAN FAMILY LIFE INSURANCE  COMPANY

6000 American Parkway

Madison, Wisconsin  53783-0001

Attention:      Investment Division - Private Placements

 

Series B

 

$500,000

 

Payments

 

All payments on or in respect of the Notes to be by Federal Funds Wire Transfer
to:

 

US Bank, N.A.

Trust Services

60 Livingston Ave., St. Paul, MN  55107-2292

ABA #091000022

Beneficial Account #180183083765

FFC to American Family Trust Account #191050973667 for AFLIC-UL Cash & Privates

Credit for PPN 85253# AD3

 

Accompanying Information:

Name of Issuer:

STAG Industrial Operating Partnership, L.P.

Description of Security:

4.32% Guaranteed Senior Notes, Series B, due February 20, 2025

PPN: 85253# AD3

 

Due date and application (as among principal, premium and interest) of the
payment being made

 

Notices

 

Notices Related to Payments:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin   53783-0001

Attention:  Investment Division-Private Placements

 

B-13

--------------------------------------------------------------------------------


 

All Other Notices:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin 5 3783-0001

Attention:  Investment Division-Private Placements

dvoge@amfam.com

 

Notices Regarding Audit Confirmations:

 

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin  53783-0001

Attention:  Private Placements

dvoge@amfam.com

 

Name of Nominee in which Notes are to be issued:  BAND & CO.

 

Taxpayer I.D. Number:  39-6040365

 

Physical Delivery:

 

US Bank Milwaukee, N.A.

Attn:  Julie Wiza (MK-WI-T15C)

Trust Officer, Account Manager

777 E. Wisconsin Ave.

Milwaukee, WI  53202

 

with a copy to:

American Family Life Insurance Company

6000 American Parkway

Madison, Wisconsin  53783-0001

Attention:  Investment Division-Private Placements

 

B-14

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

AXA EQUITABLE LIFE INSURANCE COMPANY

525 Washington Blvd., 34th Floor

Jersey City, New Jersey  07310

Attention:         Lynn Garofalo

                         Telephone Number:  201-743-6634

 

Series A

 

$20,000,000

 

Manner of Payments and Notices:

 

All payments shall be made by wire transfer of immediately available funds to:

 

JP Morgan Chase

Account (s): AXA Equitable Life Insurance Company

4 Chase Metrotech Center

Brooklyn, New York 11245

ABA No.: 021-000021

Bank Account: 037-2-413336

Custody Account: G04657

Face Amount of $20,000,000.00

 

Each such wire shall show the name of the Company, the Private Placement Number,
the due date of the payment being made and, if such payment is a final payment.

 

Notices of Payments and Written Confirmations:

 

All notices of payments and written confirmations of wire transfers should be
sent to:

 

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the America

37th Floor

New York, New York 10105

Attention: Cosmo Valente / Mike Maher / Mei Wong

Telephone: 212/969-6384 / 212-823-2873 / 212-969-2112

Email:

cosmo.valente@alliancebernstein.com

 

mike.maher@alliancebernstein.com

 

mei.wong@alliancebernstein.com

 

B-15

--------------------------------------------------------------------------------


 

Address for all other communications:

 

AXA Equitable Life Insurance Company

C/O AllianceBernstein LP

1345 Avenue of the Americas

37th Floor

New York, NY 10105

Attention:  Jeffrey Hughes

Telephone:  212 823-2744

Email:  jeffrey.hughes@alliancebernstein.com

 

Notes are to be issued in the name of:  AXA Equitable Life Insurance Company

 

IRS Employer Identification Number:  13-557-0651

 

Delivery Instructions

For direct private placement purchases notes issued in the name of AXA Equitable
Life Insurance Company:

 

AXA Equitable Life Insurance Company

525 Washington Blvd., 34th Floor

Jersey City, New Jersey 07310

Attention:

Lynn Garofalo

               `

Telephone Number: (201) 743-6634

 

B-16

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

 

 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

c/o Babson Capital Management LLC

1500 Main Street — Suite 2200

P.O. Box 15189

Springfield, MA  01115-5189

 

Series B

 

$29,925,000

 

Payments

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as “STAG Industrial Operating Partnership, L.P., 4.32% Senior
Guaranteed Notes, Series B, due February 20, 2025, PPN 85253# AD3”, interest and
principal), to:

 

MassMutual Co-Owned Account

Citibank

New York, New York

ABA # 021000089

Acct # 30510685

RE:  4.32% Senior Guaranteed Notes, Series B, due February 20, 2025,
               PPN 85253# AD3, principal and interest split

 

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

 

Notices

 

Send Communications and Notices to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street — Suite 2200
PO Box 15189
Springfield, MA 01115-5189

 

Send Notices on Payments to:
Massachusetts Mutual Life Insurance Company
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino



With a copy to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street — Suite 2200
PO Box 15189
Springfield, MA 01115

 

B-17

--------------------------------------------------------------------------------


 

Electronic Delivery of Financials and other information to:

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street — Suite 2200

P.O. Box 15189

Springfield, MA  01115-5189

 

With email notification to:

1.     privateplacements@babsoncapital.com

2.     akleeman@babsoncapital.com

 

Tax Identification Number: 04-1590850 (MassMutual)

 

DTTP No.:  13/M/63867/DTTP

 

Registration of Securities

 

All securities should be registered to Massachusetts Mutual Life Insurance
Company and sent via overnight mail to:

 

Steven Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA  01115-5189

Telephone: 413-226-1059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

 

B-18

--------------------------------------------------------------------------------


 


NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND

SERIES OF

NOTES TO BE PURCHASED

 

 

C.M. LIFE INSURANCE COMPANY

c/o Babson Capital Management LLC

1500 Main Street — Suite 2200

P.O. Box 15189

Springfield, MA  01115-5189

Series B

$2,475,000

 

Payments

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as “STAG Industrial Operating Partnership, L.P., 4.32% Senior
Guaranteed Notes, Series B, due February 20, 2025, PPN 85253# AD3”, interest and
principal), to:

 

MassMutual Co-Owned Account

 

Citibank

 

New York, New York

 

ABA # 021000089

 

Acct # 30510685

 

RE: 4.32% Senior Guaranteed Notes, Series B, due February 20, 2025,

             PPN 85253# AD3, principal and interest split

 

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

 

Notices

 

Send Communications and Notices to:
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street — Suite 2200
PO Box 15189
Springfield, MA 01115-5189

 

Send Notices on Payments to:
C.M. Life Insurance Company
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino



With a copy to:
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street — Suite 2200
PO Box 15189
Springfield, MA 01115

 

B-19

--------------------------------------------------------------------------------


 

Electronic Delivery of Financials and other information to:

 

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street — Suite 2200

P.O. Box 15189

Springfield, MA  01115-5189

 

With email notification to:

 

1.     privateplacements@babsoncapital.com

2.     akleeman@babsoncapital.com

 

Tax Identification Number: 06-1041383 (C.M. Life)

 

DTTP No.:  13/C/65904/DTTP

 

Registration of Securities

 

All securities should be registered to C.M. Life Insurance Company and sent via
overnight mail to:

 

Steven Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA  01115-5189

Telephone: 413-226-1059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

 

B-20

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

BANNER LIFE INSURANCE COMPANY
c/o Babson Capital Management LLC
1500 Main Street — Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189

Series B

$5,000,000

 

Payments

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as “STAG Industrial Operating Partnership, L.P., 4.32% Senior
Guaranteed Notes, Series B, due February 20, 2025, PPN 85253# AD3”, interest and
principal), to:

 

BANNER LIFE INSURANCE COMPANY

The Bank of New York/Mellon

New York, New York

ABA # 021000018

Acct Name:  Banner Life Insurance Company

Acct #  GLA 111566

Attention:  P&I Department

RE:  4.32% Senior Guaranteed Notes, Series B, due February 20, 2025,

PPN 85253# AD3, principal and interest split

 

Notices

Send Communications and Notices,
including notices on payments to:
Banner Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street — Suite 2200
PO Box 15189
Springfield, MA 01115-5189

Electronic Delivery of Financials and other
information to:
Banner Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street — Suite 2200
PO Box 15189
Springfield, MA 01115

 

With email notification to:

1.                   privateplacements@babsoncapital.com

2.                   akleeman@babsoncapital.com

 

Tax Identification Number: 52-1236145

 

DTTP No.:  13/B/363911/DTTP

 

B-21

--------------------------------------------------------------------------------


 

Registration of Securities

All securities should be registered to Hare & Co., LLC and sent via overnight
mail to:

 

Bank of New York

Depository ineligible and physical issues:

The Bank of New York

One Wall Street - 3rd Floor/Window A

New York, NY  10286

For account:  U.S. Bank N.A. #117612

 

With a copy to:

 

Steven Katz, Counsel

Babson Capital Management LLC

1500 Main Street, Suite 2800

Springfield, MA  01115-5189

Telephone: 413-226-1059

Facsimile: 413-226-2059

E-mail: skatz@babsoncapital.com

 

B-22

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

MASSMUTUAL ASIA LIMITED

c/o Babson Capital Management LLC

1500 Main Street — Suite 2200

P.O. Box 15189

Springfield, MA 01115-5189

Series B

$2,600,000

 

Payments

All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds (identifying
each payment as “STAG Industrial Operating Partnership, L.P., 4.32% Senior
Guaranteed Notes, Series B, due February 20, 2025, PPN 85253# AD3”, interest and
principal), to:

 

Gerlach & Co.

Citibank, N.A.

ABA Number 021000089

Concentration Account 36112805

FFC:  MassMutual Asia 849195

RE:  4.32% Senior Guaranteed Notes, Series B, due February 20, 2025,

PPN 85253# AD3, principal and interest split

 

With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).

 

Notices

Send Communications and Notices to:

 

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street — Suite 2200

PO Box 15189

Springfield, MA 01115-5189

Send Notices on Payments to:

 

MassMutual Asia Limited

Treasury Operations Liquidity Management

1295 State Street

Springfield, MA 01111

Attn: Janelle Tarantino

 

With a copy to:

 

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street — Suite 2200

PO Box 15189

 

B-23

--------------------------------------------------------------------------------


 

 

Springfield, MA 01115

 

B-24

--------------------------------------------------------------------------------


 

Electronic Delivery of Financials and other information to:

 

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street — Suite 2200

P.O. Box 15189

Springfield, MA  01115-5189

 

With email notification to:

1.                   privateplacements@babsoncapital.com

2.                   akleeman@babsoncapital.com

 

Send Corporate Action Notificatiom to:

 

Citigroup Global Securities Services

Attn:  Corporate Action Dept

3800 Citibank Center Tampa

Building B Floor 3

Tampa, FL  33610-9122

 

Registration of Securities

All securities should be registered in Citibank’s nominee name of Gerlach & Co.
and sent to the following address:

 

For delivery by mail or overnight courier

 

Citibank NA
399 Park Avenue
Level B Vault
New York, NY  10022
Acct. #849195

 

B-25

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

FIDELITY & GUARANTY LIFE INSURANCE COMPANY
1001 Fleet Street
6th Floor
Baltimore, MD 21202
Attention: Investments
privateplacements@fglife.com

Series A

$10,000,000

 

Payments

 

All payments on account of the Note held by such purchaser shall be made by
immediately available Federal Funds Wire Transfer to:

 

Citibank, N.A., New York, NY

ABA 021000089

Credit Account 09250276

Account Name:

BBH Co.

Account Number:

8039679

Account Name:

FGLIC BMA PP FIA

 

 

Re:  (see “Accompanying Information” below)

 

Name of Company:

STAG Industrial Operating Partnership, L.P.

Description of Security:

$80,000,000 4.42% Senior Guaranteed Notes, Series A,

 

Due December 30, 2026

PPN:

85253# AC5

 

Due date and application (as among principal, premium and interest) of the
payment being made.

 

Notices

 

Address for Notices Related to Payments and Prepayments:

 

Fidelity & Guaranty Life Insurance Company

Attention:  Treasury

1001 Fleet Street

6th Floor

Baltimore, MD  21202

Tel:  (410) 895-0100

 

B-26

--------------------------------------------------------------------------------


 

Email:  privateplacements@fglife.com

 

B-27

--------------------------------------------------------------------------------


 

Address for all other communications:

 

Fidelity & Guaranty Life Insurance Company

Attention:  Investments

1001 Fleet Street

6th Floor

Baltimore, MD  21202

 

With a copy sent electronically to:  privateplacements@fglife.com

 

and with a copy of any notices regarding Defaults or Events of Defaults under
the operative documents to:

 

Attention:  General Counsel

 

Tax Identification Number:  52-6033321

 

Original Notes should be delivered to:

 

Brown Brothers Harriman & Co.

Physicals:  BBH New York Vault

140 Broadway St.

New York, NY  10005-1101

For account FGLIC BMA PP FIA, #8039679

 

B-28

--------------------------------------------------------------------------------


 

 NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

GENWORTH LIFE INSURANCE COMPANY
c/o Genworth Financial, Inc.
Account:  Genworth Life and Annuity Insurance Company
3001 Summer Street, 4th Floor
Stamford, Connecticut  06905
Attention:  Private Placements
Telephone Number:  (203) 708-3300
Fax Number:  (203) 708-3308

Series C

$20,000,000

 

Payments:

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

 

The Bank of New York

ABA #:

021000018

Account #:

GLA111566

SWIFT Code:

IRVTUS3N

Acct Name:

Income Collection Dept

Attn:

Income Collection Department

Reference:

GLIC     /   LILTC

Account #:

127458

 

CUSIP/PPN & Security Description, and Identify Principal & Interest Amounts

 

 

And By Email:

treasppbkoffice@genworth.com

Fax:

(804) 662-7777

 

Notices:

All notices and communications including original note agreement, conformed copy
of the note agreement, amendment requests, financial statements and other
general information to be addressed as follows:

 

B-29

--------------------------------------------------------------------------------


 

Genworth Financial, Inc.

Account:  Genworth Life Insurance Company

3001 Summer Street, 4th Floor

Stamford, CT 06905

Attn: Private Placements

Telephone No:  (203) 708-3300

Fax No:  (203) 708-3308

 

If available, an electronic copy is additionally requested.  Please send to the
following e-mail address:  GNW.privateplacements@genworth.com

 

All corporate actions, including payments and prepayments, should be sent to the
above address with copies to:

 

Genworth Financial, Inc.

Account:  Genworth Life Insurance Company

3001 Summer Street

Stamford, CT  06905

Attn:  Trade Operations

Telephone No.:  (203) 708-3300

Fax No.:  (203) 708-3308

 

If available, an electronic copy is additionally requested.  Please send to the
following e-mail address:  GNWInvestmentsOperations@genworth.com

 

Notices with respect to payments and written confirmation of each such payment,
including interest payments, redemptions, premiums, make wholes, and fees should
also be addressed as above with additional copies addressed to the following:

 

The Bank of New York

Income Collection Department

P.O. Box 19266

Newark, NJ  07195

Attn:

Income Collection Department

Ref:

GLIC       ,      Account 127459, PPN 85253# AE1,

 

STAG Industrial Operating Partnership, L.P.,  4.42% Senior Guaranteed Notes,
Series C, and identify Principal & Interest Amounts

P&I Contact:

Purisima Teylan — (718) 315-3035

 

B-30

--------------------------------------------------------------------------------


 

Name of Nominee in which Notes are issued:  HARE & CO., LLC

 

Taxpayer I.D. Number:  91-6027719

 

Physical Delivery of the Notes:

 

The Bank of New York

One Wall Street

Window A, 3rd Floor

New York, NY  10286

Ref:  GLIC / LITC

Account #127458

 

B-31

--------------------------------------------------------------------------------


 

 NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

KNIGHTS OF COLUMBUS
One Columbus Plaza
New Haven, CT 06510-3326
Attn:  Investment Accounting Department, 14th Floor

Series B

$8,000,000

 

Payments

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds to:

 

Registered Holder:

Knights of Columbus FPA Account 2010478400

Bank Name:

The Bank of New York Mellon Corp.

ABA Number:

021000018

Account Number/Beneficiary:

GLA 111566

Bank to Bank Information:

STAG Industrial Operating Partnership,

 

4.32% due 2/20/2025

 

Notices

 

All notices and communications should be e-mailed and mailed to:

 

E-Mail:  Investments@kofc.org and sarah.capozzo@kofc.org

 

Knights of Columbus

FPA Account # 2010478400

Attn:  Sarah Capozzo, Investment Department, 19th Floor

One Columbus Plaza

New Haven, CT 06510-3326 USA

Phone 203-752-4127, Fax 203-752-4117

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  06-0416470

 

B-32

--------------------------------------------------------------------------------


 

Physical delivery of Notes to:

 

Mary Wong, Assistant Treasurer           Tel. 212-635-1003

Physical Delivery

The Bank of New York Mellon

One Wall Street, 3rd Floor, Window “A”

New York, NY   10286 USA

KNIGHTS OF COLUMBUS FPA ACCOUNT # 2010478400

 

Email:  marywong@bankofny.com

 

Mary Wong reports to Daniel Sterling — OIC

 

Supervisor:  Michelle Pahng,               Tel. 212-635-4933         Fax
212-635-1199

 

Email:  mpahng@bankofny.com

 

Fazal Mirjah, Tel. 212-635-6125

 

B-33

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

KNIGHTS OF COLUMBUS
One Columbus Plaza
New Haven, CT 06510-3326
Attn:  Investment Accounting Department, 14th Floor

Series A

$18,000,000

 

Payments

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds to:

 

Registered Holder:

Knights of Columbus LIFE Account 2007008400

Bank Name:

The Bank of New York Mellon Corp.

ABA Number:

021000018

Account Number/Beneficiary:

GLA 111566

Bank to Bank Information:

STAG Industrial Operating Partnership,

 

4.42% due 12/30/2026

 

 

Notices

 

All notices and communications should be e-mailed and mailed to:

 

E-Mail:  Investments@kofc.org and sarah.capozzo@kofc.org

 

Knights of Columbus

Life Account # 2007008400

Attn:  Sarah Capozzo, Investment Department, 19th Floor

One Columbus Plaza

New Haven, CT 06510-3326 USA

Phone 203-752-4127, Fax 203-752-4117

 

Name of Nominee in which Notes are to be issued:  None

 

Taxpayer I.D. Number:  06-0416470

 

B-34

--------------------------------------------------------------------------------


 

Physical delivery of Notes to:

 

Mary Wong, Assistant Treasurer           Tel. 212-635-1003

Physical Delivery

The Bank of New York Mellon

One Wall Street, 3rd Floor, Window “A”

New York, NY   10286 USA

KNIGHTS OF COLUMBUS LIFE ACCOUNT # 2007008400

 

Email:  marywong@bankofny.com

 

Mary Wong reports to Daniel Sterling — OIC

 

Supervisor:  Michelle Pahng,               Tel. 212-635-4933         Fax
212-635-1199

 

Email:  mpahng@bankofny.com

 

Fazal Mirjah, Tel. 212-635-6125

 

B-35

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

PRIMA MORTGAGE INVESTMENT TRUST, LLC
c/o Prima Capital Advisors LLC
Attention:  Nilesh Patel
2 Overhill Road
Suite 215 Scarsdale, NY  10583

Series B

$35,000,000

 

Payments

 

(1)                                 All payments by wire transfer of immediately
available funds to:

 

MLS INC Wire Receipts

PNC Bank, N.A.

Account #:  1006967647

ABA:  043000096

FBO:  Prima Mortgage Investment Trust, LLC

Attn:  Audrey Brann, STAG Industrial REIT

 

with sufficient information to identify the source and application of such funds

 

Notices

 

(2)                                 All notices of payments and written
confirmations of such wire transfers to:

 

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

Phone:  914.725.2657

 

With a copy to:

 

Audrey Brann

Midland Loan Services, a PNC Real Estate business,

10851 Mastin

Suite 300

Overland Park, KS  66210

Phone:  913.253.9769

Email:  audrey.brann@midlandls.com

 

B-36

--------------------------------------------------------------------------------


 

(3)                                 Email address for Electronic Delivery:

 

npatel@primaadvisors.com

gwhite@primaadvisors.com

scopulsky@primaadvisors.com

jtcherkassova@primaadvisors.com

 

(4)                                 All other communications, please send to:

 

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

Phone:  914.725.2657

Email:  npatel@primaadvisors.com

 

Taxpayer I.D. Number:  51-0489665

 

Original Notes delivered to:

 

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

 

B-37

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND
SERIES OF
NOTES TO BE PURCHASED

 

 

NEW YORK STATE TEACHERS’ RETIREMENT SYSTEM
c/o Prima Capital Advisors LLC
Attention:  Nilesh Patel
2 Overhill Road
Suite 215
Scarsdale, NY  10583

Series B

$15,000,000

 

Payments

 

(1)                                 All payments by wire transfer of immediately
available funds to:

 

State Street Bank & Trust Co., Boston

ABA # 011000028

Beneficiary Acct # (DDA): 10195725

Beneficiary Name: New York State Teachers’ Retirement System, X4AG

Ref: STAG Industrial Operating Partnership, L.P. /Prima;  NYSTRS-
M. Pisciotta 518/447-2729

 

with sufficient information to identify the source and application of such funds

 

Notices

 

(2)                                 All notices of payments and written
confirmations of such wire transfers to:

 

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

Phone:  914.725.2657

 

With a copy to:

 

John Brehm

Midland Loan Services, a PNC Real Estate business,

10851 Mastin

Suite 300

Overland Park, KS  66210

Phone:  913.253.9769

 

B-38

--------------------------------------------------------------------------------


 

Email:  john.brehm@midlandls.com

 

(3)                                 Email address for Electronic Delivery:

 

npatel@primaadvisors.com

gwhite@primaadvisors.com

scopulsky@primaadvisors.com

jtcherkassova@primaadvisors.com

 

(4)                                 All other communications, please send to:

 

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

Phone:  914.725.2657

Email:  npatel@primaadvisors.com

 

Taxpayer I.D. Number:  14-6000735

 

Original Notes delivered to:

 

Nilesh Patel

Prima Capital Advisors LLC

2 Overhill Road, Suite 215

Scarsdale, NY  10583

 

B-39

--------------------------------------------------------------------------------


 

SCHEDULE C-1

 

FORM OF PARENT GUARANTY

 

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of
                   , 2014, by STAG INDUSTRIAL, INC., a Maryland corporation
(“Guarantor”), for the benefit of the Purchasers (as defined below) and the
other holders from time to time of the Notes (as defined below).  The Purchasers
and such other holders are herein collectively called the “holders” and
individually a “holder.”

 

RECITALS:

 

I. STAG Industrial Operating Partnership, L.P., a Delaware limited partnership
(the “Issuer”), is entering into a Note Purchase Agreement dated as of
December 18, 2014 (as amended, modified, supplemented or restated from time to
time, the “Note Purchase Agreement”) with the Persons listed on the signature
pages thereto (the “Purchasers”) simultaneously with the delivery of this
Guaranty.  Capitalized terms used herein have the meanings specified in the Note
Purchase Agreement unless otherwise defined herein.

 

II. The Issuer has authorized the issuance and sale, pursuant to the Note
Purchase Agreement, of its (i) $80,000,000 aggregate principal amount of its
4.42% Senior Guaranteed Notes, Series A, due December 30, 2026 (the “Series A
Notes”), (ii) $100,000,000 aggregate principal amount of its 4.32% Senior
Guaranteed Notes, Series B, due February 20, 2025 (the “Series B Notes”) and
(iii) $20,000,000 aggregate principal amount of its 4.42% Senior Guaranteed
Notes, Series C, due February 20, 2027 (the “Series C Notes” and together with
the Series A Notes and Series B Notes, the “Notes”).

 

III. Guarantor is a limited partner of, and holds Equity Interests in, Issuer
and will benefit from the financing arrangements contemplated by the Note
Purchase Agreement.

 

IV. This Guaranty is integral to the transactions contemplated by the Note
Purchase Agreement, and the execution and delivery hereof is a condition
precedent to the Purchasers’ obligations to purchase the Notes.

 

NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantor hereby guarantees payment of the Guaranteed Obligations
(hereinafter defined) and hereby agrees as follows:

 

SECTION 1.                                             NATURE OF GUARANTY.

 

Guarantor hereby absolutely and unconditionally guarantees, as a guarantee of
payment and not merely as a guarantee of collection, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after

 

SCHEDULE C-1
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), and any other amounts due
under, the Notes when and as the same shall become due and payable (whether at
stated maturity or by required or optional prepayment or by acceleration or
otherwise), (b) all costs, attorneys’ fees and expenses incurred by any holder
in connection with the collection or enforcement thereof, and (c) any other sums
which may become due under the terms and provisions of the Notes, the Note
Purchase Agreement or any other instrument referred to therein’ (all such
obligations described in clauses (a), (b) and (c) above are herein called the
“Guaranteed Obligations”).  Issuer’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon Guarantor and conclusive for the purpose
of establishing the amount of the Guaranteed Obligations.  This Guaranty shall
not be affected by the genuineness, validity, regularity, or enforceability of
the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by any fact or circumstance relating to the
Guaranteed Obligations which might otherwise constitute a defense to the
obligations of Guarantor under this Guaranty.

 

SECTION 2.                                             NO SETOFF OR DEDUCTIONS;
TAXES.

 

Guarantor represents and warrants that it is incorporated and resident in the
United States of America. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including, without limitation, for any and all present and future taxes. If
Guarantor must make a payment under this Guaranty, then Guarantor represents and
warrants that it will make the payment from its offices located in the United
States of America to the holders, pursuant to Section 14.2 of the Note Purchase
Agreement, so that no withholding tax is imposed on such payment.

 

SECTION 3.                                             NO TERMINATION.

 

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
holders with respect to the Guaranteed Obligations are terminated.  Subject to
Section 14.2 of the Note Purchase Agreement, all payments under this Guaranty
shall be made at Issuer’s office in U.S. dollars.

 

SECTION 4.                                             WAIVER OF NOTICES.

 

Guarantor waives notice of the acceptance of this Guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Guarantor
further waives presentment, protest, notice, dishonor or default, demand for
payment, notice of intent to accelerate, notice of acceleration, and any other
notices to which Guarantor might otherwise be entitled.

 

C-1-2

--------------------------------------------------------------------------------


 

SECTION 5.                                             NO SUBROGATION.

 

Guarantor shall not exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full.  If any amounts are paid to Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the holders and shall forthwith be paid to the holders,
to reduce the amount of the Guaranteed Obligations, whether matured or unmatured
as may be directed by the Required Holders, but without reducing or affecting in
any manner the liability of the Guarantor under this Guaranty.

 

SECTION 6.                                             WAIVER OF SURETYSHIP
DEFENSES.

 

Guarantor agrees that the holders may, at any time and from time to time, and
without notice to Guarantor, make any agreement with Issuer or with any other
person or entity liable on any of the Guaranteed Obligations, for the extension,
renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of Guarantor under this Guaranty.  Guarantor waives any defense
arising by reason of any disability or other defense of Issuer or any other
guarantor, or the cessation from any cause whatsoever of the liability of
Issuer, or any claim that Guarantor’s obligations exceed or are more burdensome
than those of Issuer and waives the benefit of any statute of limitations
affecting the liability of Guarantor hereunder.  Guarantor waives any right to
enforce any remedy which Guarantor now has or may hereafter have against Issuer
and waives any benefit of and any right to participate in any security now or
hereafter held for the benefit of the holders.  Further, Guarantor consents to
the taking of, or failure to take, any action which might in any manner or to
any extent vary the risks of Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of Guarantor.

 

SECTION 7.                                             EXHAUSTION OF OTHER
REMEDIES NOT REQUIRED.

 

The obligations of Guarantor hereunder are those of primary obligor, and not
merely as surety, and are independent of the Guaranteed Obligations.  Guarantor
waives diligence by any of the holders and action on delinquency in respect of
the Guaranteed Obligations or any part thereof, including, without limitation
any provisions of law requiring any holder to exhaust any right or remedy or to
take any action against Issuer, any other guarantor, or any other person,
entity, or property before enforcing this Guaranty against Guarantor.

 

SECTION 8.                                             REINSTATEMENT.

 

Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is revoked, terminated, rescinded, or
reduced or must otherwise be restored or returned upon the insolvency,
bankruptcy, or

 

C-1-3

--------------------------------------------------------------------------------


 

reorganization of Issuer or any other person or entity or otherwise, as if such
payment had not been made and whether or not a holder is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.

 

SECTION 9.                                             SUBORDINATION.

 

Guarantor hereby expressly subordinates the payment of all obligations and
Indebtedness of Issuer owing to Guarantor, whether now existing or hereafter
arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to Guarantor, (c) held by or are to be held by
Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations.  Guarantor agrees not to accept any
payment of such Subordinated Debt from Issuer if a Default exists.  If Guarantor
receives any payment of any Subordinated Debt in violation of the foregoing,
then Guarantor shall hold that payment in trust for the benefit of the holders,
in the form received (with any necessary endorsements), to be applied to the
Guaranteed Obligations, whether matured or unmatured, as may be directed by the
Required Holders, but without reducing or affecting in any manner the liability
of Guarantor under this Guaranty.

 

SECTION 10.                                      STAY OF ACCELERATION.

 

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Issuer or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantor immediately upon demand by the Required
Holders.

 

SECTION 11.                                      INDEMNIFICATION AND EXPENSES.

 

(a)                                     Guarantor shall indemnify each holder
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities, and
related expenses (including, without limitation, the fees, charges, and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or any of the Companies
arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby;
or (ii) any actual or prospective claim, litigation, investigation, or
proceeding relating to any of the foregoing, whether based on contract, tort, or
any other theory, whether brought by a third party or by any of the Companies,
and regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities, or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.

 

C-1-4

--------------------------------------------------------------------------------


 

(b)                                      Guarantor shall pay holders upon demand
the amount of any and all reasonable out-of-pocket costs and expenses, including
the reasonable fees and expenses of its counsel and of any experts and agents,
that the Required Holders may incur in connection with the administration of
this Guaranty, including, without limitation, any such costs and expenses
incurred in the preservation, protection, or enforcement of any rights of any
holder in any case commenced by or against Guarantor under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute.  The
obligations of Guarantor under the preceding sentence shall survive termination
of this Guaranty.

 

SECTION 12.                                      AMENDMENTS.

 

No amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the Required Holders and Guarantor.  Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

SECTION 13.                                      NOTICES.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be in accordance with the provisions of Section 18 of
the Note Purchase Agreement.  All notices or other communications hereunder
shall be made to the applicable address, as follows: (i) if addressed to any
holder of any Note, to the address specified for such holder pursuant to
Section 18 of the Note Purchase Agreement; and (ii) if addressed to Guarantor,
then to the address as follows: c/o STAG Industrial, Inc., One Federal Street,
23rd Floor, Boston, Massachusetts 02110, Attention: Benjamin S. Butcher, Chief
Executive Officer, Telecopier No.: (617) 574-0052, with a copy to c/o STAG
Industrial, Inc., One Federal Street, 23rd Floor, Boston, Massachusetts 02110,
Attention: Jeffrey M. Sullivan, Esq., Telecopier No.: (617) 574-0052. Any party
to this Guaranty may change its address, telecopier or telephone number for
notices and other communications in accordance with the terms and provisions set
forth in Section 18 of the Note Purchase Agreement.

 

SECTION 14.                                      NO WAIVER; ENFORCEABILITY.

 

No failure by any holder to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

C-1-5

--------------------------------------------------------------------------------


 

SECTION 15.                                      ASSIGNMENT.

 

This Guaranty shall: (a) bind Guarantor and its successors and assigns, provided
that Guarantor may not assign its rights or obligations under this Guaranty
without the prior written consent of the Required Holders (and any attempted
assignment without such consent shall be void); and (b) inure to the benefit of
each of the holders and their respective successors and assigns and the holders
may, without notice to Guarantor and without affecting Guarantor’s obligations
hereunder, assign or sell or participate the Guaranteed Obligations and this
Guaranty, in whole or in part.  Guarantor agrees that the holders may disclose
to any prospective purchaser and any purchaser of all or part of the Notes any
and all information in the holders’ possession concerning Guarantor, this
Guaranty, and any security for this Guaranty to the extent permitted under, and
in compliance with, the terms of the Note Purchase Agreement.

 

SECTION 16.                                      CONDITION OF ISSUER.

 

Guarantor acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from Issuer such information concerning the
financial condition, business, and operations of Issuer as Guarantor requires,
and that no holder shall have any duty, and Guarantor is not relying on any
holder at any time, to disclose to Guarantor any information relating to the
business, operations, or financial condition of Issuer.

 

SECTION 17.                                      RIGHTS OF SETOFF.

 

If and to the extent any payment is not made when due hereunder, then each
holder may setoff and charge from time to time any amount so due against any or
all of Guarantor’s accounts or deposits with such holder.

 

SECTION 18.                                      OTHER GUARANTEES.

 

Unless otherwise agreed by the holders and Guarantor in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantor for the benefit of the holders or any term or
provision thereof.

 

SECTION 19.                                      GOVERNING LAW; JURISDICTION;
ETC.

 

(a)            GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)             SUBMISSION TO JURISDICTION.  GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND

 

C-1-6

--------------------------------------------------------------------------------


 

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT SHALL
AFFECT ANY RIGHT THAT ANY HOLDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT AGAINST
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)             WAIVER OF VENUE.  GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT IN
ANY COURT REFERRED TO IN SECTION 19(B).  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)             SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18 OF THE NOTE
PURCHASE AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON GUARANTOR A COPY IS
ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR GUARANTOR (WHOSE CONTACT
INFORMATION IS NOTED IN SECTION 13 ABOVE).  NOTHING IN THIS GUARANTY WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

(e)             WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

SECTION 20.                                      COUNTERPARTS.

 

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

 

C-1-7

--------------------------------------------------------------------------------


 

SECTION 21.                                      FINAL AGREEMENT.

 

THIS GUARANTY AND THE NOTE PURCHASE AGREEMENT CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

C-1-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be duly executed and
delivered as of the date first written above.

 

 

PARENT:

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name:

Stephen C. Mecke

 

 

Title:

Executive Vice President and

 

 

 

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE  C-2

 

FORM OF SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty”) is executed as of     
    , 2014, by EACH OF THE SUBSIDIARIES OF STAG INDUSTRIAL OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Issuer”), LISTED ON
SCHEDULE 1 ATTACHED HERETO or who become a party hereto pursuant to Section 20
below (each a “Guarantor” and collectively, “Guarantors”), for the benefit of
the Purchasers (as defined below) and the other holders from time to time of the
Notes (as defined below).  The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”

 

RECITALS:

 

I.                    STAG Industrial Operating Partnership, L.P., a Delaware
limited partnership (the “Issuer”), is entering into a Note Purchase Agreement
dated as of December 18, 2014 (as amended, modified, supplemented or restated
from time to time, the “Note Purchase Agreement”) with the Persons listed on the
signature pages thereto (the “Purchasers”) simultaneously with the delivery of
this Guaranty.  Capitalized terms used herein have the meanings specified in the
Note Purchase Agreement unless otherwise defined herein.

 

II.                    The Issuer has authorized the issuance and sale, pursuant
to the Note Purchase Agreement, of its (i) $80,000,000 aggregate principal
amount of its 4.42% Senior Guaranteed Notes, Series A, due December 30, 2026
(the “Series A Notes”), (ii) $100,000,000 aggregate principal amount of its
4.32% Senior Guaranteed Notes, Series B, due February 20, 2025 (the “Series B
Notes”) and (iii) $20,000,000 aggregate principal amount of its 4.42% Senior
Guaranteed Notes, Series C, due February 20, 2027 (the “Series C Notes” and
together with the Series A Notes and Series B Notes, the “Notes”).

 

III.                   Each Guarantor is a Subsidiary of Issuer and will,
directly or indirectly, benefit from the financing arrangements contemplated by
the Note Purchase Agreement.

 

IV.                     This Guaranty is integral to the transactions
contemplated by the Note Purchase Agreement, and the execution and delivery
hereof is a condition precedent to the Purchasers’ obligation to purchase the
Notes.

 

NOW, THEREFORE, as an inducement to the Purchasers to enter into the Note
Purchase Agreement and to purchase the Notes thereunder, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Guarantors hereby jointly and severally guarantee payment of the
Guaranteed Obligations (hereinafter defined) and hereby agree as follows:

 

SCHEDULE C-2

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SECTION 1.                                             NATURE OF GUARANTY.

 

Each Guarantor hereby absolutely and unconditionally guarantees, jointly and
severally, as a guarantee of payment and not merely as a guarantee of
collection, the due and punctual payment in full of (a) the principal of,
Make-Whole Amount, if any, and interest on (including, without limitation,
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise), (b) all costs, attorneys’
fees and expenses incurred by any holder in connection with the collection or
enforcement thereof, and (c) any other sums which may become due under the terms
and provisions of the Notes, the Note Purchase Agreement or any other instrument
referred to therein, (all such obligations described in clauses (a), (b) and
(c) above are herein called the “Guaranteed Obligations”).  Issuer’s books and
records showing the amount of the Guaranteed Obligations shall be admissible in
evidence in any action or proceeding, and shall be binding upon each Guarantor
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity, or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of any Guarantor under this Guaranty.

 

SECTION 2.                                             NO SETOFF OR DEDUCTIONS;
TAXES.

 

Each Guarantor represents and warrants that it is formed and resident in the
United States of America.  All payments by any Guarantor hereunder shall be paid
in full, without setoff or counterclaim or any deduction or withholding
whatsoever, including, without limitation, for any and all present and future
taxes.  If any Guarantor must make a payment under this Guaranty, then such
Guarantor represents and warrants that it will make the payment from its offices
located in the United States of America to the holders, pursuant to Section 14.2
of the Note Purchase Agreement, so that no withholding tax is imposed on such
payment.

 

SECTION 3.                                             NO TERMINATION.

 

This Guaranty is a continuing and irrevocable guaranty of all Guaranteed
Obligations now or hereafter existing and shall remain in full force and effect
until all Guaranteed Obligations and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any commitments of the
holders with respect to the Guaranteed Obligations are terminated.  Subject to
Section 14.2 of the Note Purchase Agreement, all payments under this Guaranty
shall be made at Issuer’s office in U.S. dollars.

 

C-2-2

--------------------------------------------------------------------------------


 

SECTION 4.                                             WAIVER OF NOTICES.

 

Each Guarantor waives notice of the acceptance of this Guaranty and of the
extension or continuation of the Guaranteed Obligations or any part thereof. 
Each Guarantor further waives presentment, protest, notice, dishonor or default,
demand for payment, notice of intent to accelerate, notice of acceleration, and
any other notices to which any Guarantor might otherwise be entitled.

 

SECTION 5.                                             NO SUBROGATION.

 

No Guarantor shall exercise any right of subrogation, contribution, or similar
rights with respect to any payments it makes under this Guaranty until all of
the Guaranteed Obligations and any amounts payable under this Guaranty are
indefeasibly paid and performed in full.  If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the holders and shall forthwith be paid to the
holders, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of the Guarantor under this Guaranty.

 

SECTION 6.                                             WAIVER OF SURETYSHIP
DEFENSES.

 

Each Guarantor agrees that the holders may, at any time and from time to time,
and without notice to Guarantors, make any agreement with Issuer or with any
other person or entity liable on any of the Guaranteed Obligations, for the
extension, renewal, payment, compromise, discharge, or release of the Guaranteed
Obligations, or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations, all without in
any way impairing, releasing, discharging, or otherwise affecting the
obligations of any Guarantor under this Guaranty.  Each Guarantor waives any
defense arising by reason of any disability or other defense of Issuer or any
other guarantor, or the cessation from any cause whatsoever of the liability of
Issuer, or any claim that any Guarantor’s obligations exceed or are more
burdensome than those of Issuer and waives the benefit of any statute of
limitations affecting the liability of any Guarantor hereunder.  Each Guarantor
waives any right to enforce any remedy which such Guarantor now has or may
hereafter have against Issuer and waives any benefit of and any right to
participate in any security now or hereafter held for the benefit of the
holders.  Further, each Guarantor consents to the taking of, or failure to take,
any action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

 

SECTION 7.                                             EXHAUSTION OF OTHER
REMEDIES NOT REQUIRED.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Guaranteed Obligations.  Each
Guarantor waives diligence by any of the holders and action on delinquency in
respect of the Guaranteed Obligations or any part thereof, including, without
limitation any provisions of law requiring any holders to exhaust

 

C-2-3

--------------------------------------------------------------------------------


 

any right or remedy or to take any action against Issuer, any other guarantor,
or any other person, entity, or property before enforcing this Guaranty against
any Guarantor.

 

SECTION 8.                                             REINSTATEMENT.

 

Notwithstanding anything in this Guaranty to the contrary, this Guaranty shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment, in whole or in part, of any of the sums due to any holder on
account of the Guaranteed Obligations is revoked, terminated, rescinded, or
reduced or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of Issuer or any other person or entity or
otherwise, as if such payment had not been made and whether or not a holder is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.

 

SECTION 9.                                             SUBORDINATION.

 

Each Guarantor hereby expressly subordinates the payment of all obligations and
Indebtedness of Issuer owing to such Guarantor, whether now existing or
hereafter arising and whether those obligations are (a) direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several, or joint and several,
(b) due or to become due to such Guarantor, (c) held by or are to be held by
such Guarantor, (d) created directly or acquired by assignment or otherwise, or
(e) evidenced in writing (the “Subordinated Debt”) to the indefeasible payment
in full of all Guaranteed Obligations.  Each Guarantor agrees not to accept any
payment of such Subordinated Debt from Issuer if a Default exists.  If any
Guarantor receives any payment of any Subordinated Debt in violation of the
foregoing, then such Guarantor shall hold that payment in trust for the benefit
of the holders, in the form received (with any necessary endorsements), to be
applied to the Guaranteed Obligations, whether matured or unmatured, as may be
directed by the Required Holders, but without reducing or affecting in any
manner the liability of any Guarantor under this Guaranty.

 

SECTION 10.                                      STAY OF ACCELERATION.

 

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, upon the insolvency, bankruptcy, or reorganization of
Issuer or any other person or entity, or otherwise, all such amounts shall
nonetheless be payable by Guarantors immediately upon demand by the Required
Holders.

 

SECTION 11.                                      INDEMNIFICATION AND EXPENSES.

 

(a)                    Each Guarantor shall indemnify each holder (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, and related expenses
(including, without limitation, the fees, charges, and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by

 

C-2-4

--------------------------------------------------------------------------------


 

any third party or any of the Companies arising out of, in connection with, or
as a result of (i) the execution or delivery or enforcement of this Guaranty or
any agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder, the consummation of the
transactions contemplated hereby; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any of the Companies, and regardless of whether any Indemnitee is a
party thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(b)                     Each Guarantor shall pay holders upon demand the amount
of any and all reasonable out-of-pocket costs and expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Required Holders may incur in connection with the administration of this
Guaranty, including, without limitation, any such costs and expenses incurred in
the preservation, protection, or enforcement of any rights of any holder in any
case commenced by or against any Guarantor under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute.  The obligations of
Guarantors under the preceding sentence shall survive termination of this
Guaranty.

 

SECTION 12.                                      AMENDMENTS.

 

No amendment, modification, termination, or waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor from the terms and
conditions hereof, shall in any event be effective unless the same shall be in
writing and signed by the Required Holders and each Guarantor.  Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

 

SECTION 13.                                      NOTICES.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and shall be in accordance with the provisions of Section 18 of
the Note Purchase Agreement.  All notices or other communications hereunder
shall be made to the applicable address, as follows: (i) if addressed to any
holder of any Note, then to the address specified for such holder pursuant to
Section 18 of the Note Purchase Agreement; and (ii) if addressed to any
Guarantor, then to the address as follows: c/o STAG Industrial, Inc., One
Federal Street, 23rd Floor, Boston, Massachusetts 02110, Attention: Benjamin S.
Butcher, Chief Executive Officer, Telecopier No.: (617) 574-0052, with a copy to
c/o STAG Industrial, Inc., One Federal Street, 23rd Floor, Boston, Massachusetts
02110, Attention: Jeffrey M. Sullivan, Esq., Telecopier No.: (617) 574-0052. 
Any party to this Guaranty may change its address, telecopier or telephone
number for notices and other communications in accordance with the terms and
provisions set forth in Section 18 of the Note Purchase Agreement.

 

C-2-5

--------------------------------------------------------------------------------


 

SECTION 14.                                      NO WAIVER; ENFORCEABILITY.

 

No failure by any holder to exercise, and no delay in exercising, any right,
remedy or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, remedy or power hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity.  The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein.

 

SECTION 15.                                      ASSIGNMENT.

 

This Guaranty shall: (a) bind each Guarantor and its successors and assigns,
provided that no Guarantor may assign its rights or obligations under this
Guaranty without the prior written consent of the Required Holders (and any
attempted assignment without such consent shall be void); and (b) inure to the
benefit of each of the holders and their respective successors and assigns and
the holders may, without notice to any Guarantor and without affecting any
Guarantor’s obligations hereunder, assign or sell or participate the Guaranteed
Obligations and this Guaranty, in whole or in part.  Each Guarantor agrees that
the holders may disclose to any prospective purchaser and any purchaser of all
or part of the Notes any and all information in the holders’ possession
concerning any Guarantor, this Guaranty, and any security for this Guaranty to
the extent permitted under, and in compliance with, the terms of the Note
Purchase Agreement.

 

SECTION 16.                                      CONDITION OF ISSUER.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from Issuer such information concerning the
financial condition, business, and operations of Issuer as Guarantors require,
and that no holder shall have any duty, and Guarantors are not relying on any
holder at any time, to disclose to Guarantors any information relating to the
business, operations, or financial condition of Issuer.

 

SECTION 17.                                      RIGHTS OF SETOFF.

 

If and to the extent any payment is not made when due hereunder, then each
holder may setoff and charge from time to time any amount so due against any or
all of Guarantors’ accounts or deposits with such holder.

 

SECTION 18.                                      OTHER GUARANTEES.

 

Unless otherwise agreed by the holders and Guarantors in writing, this Guaranty
is not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantors for the benefit of the holders or any term or
provision thereof.

 

C-2-6

--------------------------------------------------------------------------------


 

SECTION 19.                                      REPRESENTATIONS AND WARRANTIES.

 

By execution hereof, each Guarantor covenants and agrees that certain
representations, warranties, terms, covenants, and conditions set forth in the
Note Purchase Agreement are applicable by their terms to such Guarantor and
shall be imposed upon such Guarantor, and each Guarantor reaffirms that each
such representation and warranty is true and correct and covenants and agrees to
promptly and properly perform, observe, and comply with each such term,
covenant, or condition.  Moreover, each Guarantor acknowledges and agrees that
this Guaranty is subject to the setoff provisions as noted in Section 17 above
in favor of the holders.  In the event the Note Purchase Agreement shall cease
to remain in effect for any reason whatsoever during any period when any part of
the Guaranteed Obligations remains unpaid, such terms, covenants, and agreements
of the Note Purchase Agreement incorporated herein by this reference and which
are, by their terms, made applicable to any Guarantors shall nevertheless
continue in full force and effect as obligations of each Guarantor under this
Guaranty.

 

SECTION 20.                                      ADDITIONAL GUARANTORS.

 

The initial Guarantors hereunder shall be each of the Subsidiary Guarantors of
Issuer that are signatories hereto and that are listed on Schedule 1 attached
hereto.  From time to time subsequent to the time hereof, additional Subsidiary
Guarantors of Issuer may become parties hereto as additional Guarantors (each an
“Additional Guarantor”) by executing a counterpart of this Guaranty in the form
of Exhibit A attached hereto.  Upon delivery of any such counterpart to each
holder of Notes, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be a party hereto as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, or by
any election by Administrative Agent not to cause any Subsidiary Guarantor of
Issuer to become an Additional Guarantor hereunder.  This Guaranty shall be
fully effective as to any Guarantor that is or becomes a party hereto regardless
of whether any such person becomes or fails to become or ceases to be a
Guarantor hereunder.

 

SECTION 21.                                      RELEASE OF GUARANTORS

 

A Guarantor may be released from its obligations under this Guaranty in
accordance with the Note Purchase Agreement.

 

SECTION 22.                                      GOVERNING LAW; JURISDICTION;
ETC.

 

(a)                    GOVERNING LAW.  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                     SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED

 

C-2-7

--------------------------------------------------------------------------------


 

STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR
THE NOTE PURCHASE AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY HOLDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY OR THE NOTE
PURCHASE AGREEMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                     WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT IN ANY COURT REFERRED TO IN SECTION 22(b).  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)                     SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 18
OF THE NOTE PURCHASE AGREEMENT PROVIDED THAT, IN THE CASE OF SERVICE ON ANY
GUARANTOR A COPY IS ALSO DELIVERED TO KATHRYN ARNONE, GENERAL COUNSEL FOR ISSUER
AND PARENT (WHOSE CONTACT INFORMATION IS NOTED IN SECTION 13 ABOVE).  NOTHING IN
THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 22.

 

C-2-8

--------------------------------------------------------------------------------


 

SECTION 23.                                      COUNTERPARTS.

 

This Guaranty may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

 

SECTION 24.                                      ACKNOWLEDGMENT OF BENEFITS;
CONTRIBUTION; EFFECT OF AVOIDANCE PROVISIONS.

 

(a)                    Each Guarantor acknowledges that it has received, or will
receive, significant financial and other benefits, either directly or
indirectly, from the issue of the Notes by the Issuer to the Purchasers pursuant
to the Note Purchase Agreement; that the benefits received by such Guarantor are
reasonably equivalent consideration for such Guarantor’s execution of this
Guaranty; and that such benefits include, without limitation, the access to
capital afforded to the Issuer pursuant to the Note Purchase Agreement from
which the activities of such Guarantor will be supported, the refinancing of
certain existing indebtedness of Issuer and such Guarantor from the proceeds of
the sale of the Notes, and the ability to refinance that indebtedness at a lower
interest rate and otherwise on more favorable terms than would be available to
it if the Unencumbered Property owned by such Guarantor’s were  being financed
on a stand-alone basis.  Each Guarantor is executing this Agreement in
consideration of those benefits received by it.

 

(b)                     Each Guarantor hereby agrees as among themselves that,
in connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law.  Such
contribution rights shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full, and none of the Guarantors shall
exercise any such contribution rights until the Guaranteed Obligations have been
indefeasibly and irrevocably paid in full.

 

(c)                     It is the intent of each Guarantor and the holders that
in any proceeding under any Debtor Relief Laws, such Guarantor’s maximum
obligation hereunder shall equal, but not exceed, the maximum amount which would
not otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the holders under the Note Purchase Agreement)
to be avoidable or unenforceable against such Guarantor in such proceeding as a
result of applicable laws, including, without limitation, (i) Section 548 of the
Bankruptcy Code of the United States and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code of the United States or otherwise. 
The laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the holders under the Note Purchase Agreement) shall be determined
in any such proceeding are referred to herein as “Avoidance Provisions.” 
Accordingly, to the extent that the obligations of a Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount

 

C-2-9

--------------------------------------------------------------------------------


 

which, as of the time any of the Guaranteed Obligations are deemed to have been
incurred by such Guarantor under the Avoidance Provisions, would not cause the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the holders under the Note Purchase Agreement), to be subject to
avoidance under the Avoidance Provisions or (B) the amount which, as of the time
demand is made hereunder upon such Guarantor for payment on account of the
Guaranteed Obligations, would not cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the holders under the
Note Purchase Agreement), to be subject to avoidance under the Avoidance
Provisions.  The provisions under this Section are intended solely to preserve
the rights of the holders hereunder to the maximum extent that would not cause
the obligations of any Guarantor hereunder to be subject to avoidance under the
Avoidance Provisions, and no Guarantor or any other Person shall have any right
or claim under this Section as against the holders that would not otherwise be
available to such Person under the Avoidance Provisions.

 

SECTION 25.                                      FINAL AGREEMENT.

 

THIS GUARANTY AND THE NOTE PURCHASE AGREEMENT CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

C-2-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first written above.

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

STAG INDUSTRIAL HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG INVESTMENTS HOLDINGS III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG INVESTMENTS HOLDINGS IV, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG GI INVESTMENTS HOLDINGS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

Signature Page

(to Subsidiary Guaranty Agreement)

 

--------------------------------------------------------------------------------


 

 

 

STAG III ALBION, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III APPLETON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III ARLINGTON, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

STIR Investments GP III, LLC

 

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III BOARDMAN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-2

--------------------------------------------------------------------------------


 

 

 

STAG III CANTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III CHESTERFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III CINCINNATI, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III DAYTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III DAYTONA BEACH, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-3

--------------------------------------------------------------------------------


 

 

 

STAG III ELKHART, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III FAIRFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III FARMINGTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III HOLLAND 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III HOLLAND, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-4

--------------------------------------------------------------------------------


 

 

 

STAG III JACKSON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III JEFFERSON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III LEWISTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III MALDEN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III MARYLAND BORROWER, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-5

--------------------------------------------------------------------------------


 

 

 

STAG III MASON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III MAYVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III MILWAUKEE 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III MILWAUKEE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

S-6

--------------------------------------------------------------------------------


 

 

 

STAG III NEWARK, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III PENSACOLA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III POCATELLO, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III RAPID CITY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-7

--------------------------------------------------------------------------------


 

 

 

STAG III ROUND ROCK, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

STIR Investments GP III, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III SERGEANT BLUFF, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III SPARKS, LLC, a Maryland limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III ST. LOUIS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-8

--------------------------------------------------------------------------------


 

 

 

STAG III TWINSBURG, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG III YOUNGSTOWN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG IV ALEXANDRIA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG ARLINGTON 2, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

STAG TX GP 2, LLC,

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-9

--------------------------------------------------------------------------------


 

 

 

STAG ATLANTA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG AVON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG IV BELFAST, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BUFFALO, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-10

--------------------------------------------------------------------------------


 

 

 

STAG IV CHEEKTOWAGA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG CHIPPEWA FALLS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG IV DANVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG EDGEFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG FRANKLIN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-11

--------------------------------------------------------------------------------


 

 

 

STAG HUNTERSVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STIR INVESTMENTS GP III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STIR INVESTMENTS GP IV, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG LANSING 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG IV LEXINGTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

S-12

--------------------------------------------------------------------------------


 

 

 

STAG IV NEWTON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG ORLANDO, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG PINEVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG IV PITTSBURGH 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG PORTLAND 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-13

--------------------------------------------------------------------------------


 

 

 

STAG READING, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG ROGERS 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG IV RURAL HALL, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-14

--------------------------------------------------------------------------------


 

 

 

STAG IV SEVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SIMPSONVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SMITHFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SOUTH BEND, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SPARTANBURG, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-15

--------------------------------------------------------------------------------


 

 

 

STAG IV SUN PRAIRIE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG TX GP 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG IV WACO, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

STIR Investments GP IV, LLC,

 

 

 

Its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MEBANE 1, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-16

--------------------------------------------------------------------------------


 

 

 

STAG MEBANE 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG DALLAS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BUENA VISTA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG CHICOPEE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG DE PERE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-17

--------------------------------------------------------------------------------


 

 

 

STAG DUNCAN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG GURNEE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG HARRISONBURG, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG KANSAS CITY 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MONTGOMERY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-18

--------------------------------------------------------------------------------


 

 

 

STAG GI NEW JERSEY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SMYRNA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG STATHAM, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG TOLEDO, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG WOODSTOCK, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-19

--------------------------------------------------------------------------------


 

 

 

STAG ORANGEBURG, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG COLUMBIA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG DEKALB, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG GOLDEN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-20

--------------------------------------------------------------------------------


 

 

 

STAG HOUSTON 2, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

STAG TX GP 2, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

STAG IDAHO FALLS, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG LONDONDERRY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MARION 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-21

--------------------------------------------------------------------------------


 

 

 

STAG MISHAWAKA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG OCALA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SOUTHFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SOUTHFIELD 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MT. PROSPECT, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-22

--------------------------------------------------------------------------------


 

 

 

STAG WILLIAMSPORT, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BELVIDERE I, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BELVIDERE II, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BELVIDERE III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-23

--------------------------------------------------------------------------------


 

 

 

STAG BELVIDERE IV, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BELVIDERE V, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BELVIDERE VI, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BELVIDERE VII, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-24

--------------------------------------------------------------------------------


 

 

 

STAG BELVIDERE VIII, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG BELVIDERE IX, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG KENTWOOD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MARSHALL, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG NASHVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-25

--------------------------------------------------------------------------------


 

 

 

STAG CATOOSA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG NEW BERLIN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG HAMPSTEAD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG NEW HOPE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SPRINGFIELD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-26

--------------------------------------------------------------------------------


 

 

 

STAG ORLANDO 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG NORTH JACKSON 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MEBANE 3, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SHANNON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG LANSING 4, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-27

--------------------------------------------------------------------------------


 

 

 

STAG SOUTH HOLLAND, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SAUK VILLAGE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG HARVARD, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MASCOT, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG JANESVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-28

--------------------------------------------------------------------------------


 

 

 

STAG ALLENTOWN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG NASHUA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG STRONGSVILLE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SAVANNAH, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-29

--------------------------------------------------------------------------------


 

 

 

STAG COLUMBUS, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG WEST CHESTER, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG CALHOUN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG HEBRON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG STIR INVESTMENTS GP, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-30

--------------------------------------------------------------------------------


 

 

 

STAG PORTAGE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG HOUSTON 3, LP, a Delaware limited partnership

 

 

 

 

 

By:

STAG TX GP 2, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG JACKSON, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG GARLAND, LP, a Delaware limited partnership

 

 

 

 

 

By:

STAG TX GP 2, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-31

--------------------------------------------------------------------------------


 

 

 

STAG EL PASO, LP, a Delaware limited partnership

 

 

 

 

 

By:

STIR INVESTMENTS GP, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG EAST TROY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG EL PASO 1, LP, a Delaware limited partnership

 

 

 

 

 

By:

STAG TX GP 2, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-32

--------------------------------------------------------------------------------


 

 

 

STAG EL PASO 2, LP, a Delaware limited partnership

 

 

 

 

 

By:

STAG TX GP 2, LLC,

 

 

 

 

Its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

STAG EL PASO 3, LP, a Delaware limited partnership

 

 

 

 

 

By:

STAG TX GP 2, LLC,

 

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

STAG EL PASO 4, LP, a Delaware limited partnership

 

 

 

 

 

By:

STAG TX GP 2, LLC,

 

 

 

 

Its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

STAG NEW BERLIN 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-33

--------------------------------------------------------------------------------


 

 

 

STAG JEFFERSON CITY, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG SAVAGE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG CHARLOTTE 3, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG CHARLOTTE 4, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MOUNTAIN HOME, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-34

--------------------------------------------------------------------------------


 

 

 

STAG CHESTER, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MECHANICSBURG 1, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MECHANICSBURG 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG MECHANICSBURG 3, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-35

--------------------------------------------------------------------------------


 

 

 

STAG MASON 3, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG LONGMONT, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG LENEXA, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG RENO, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG FORT WAYNE, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-36

--------------------------------------------------------------------------------


 

 

 

STAG MURFREESBORO, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG GURNEE 2, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG GERMANTOWN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG ELIZABETHTOWN, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-37

--------------------------------------------------------------------------------


 

 

 

STAG CAMARILLO 1, LP, a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

STAG CA GP, LLC,

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG CAMARILLO 2, LP, a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

STAG CA GP, LLC,

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG CA GP, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

STAG CONYERS 1, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-38

--------------------------------------------------------------------------------


 

 

 

STAG WINSTON-SALEM, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Stephen C. Mecke

 

 

 

Title:

Authorized Officer

 

S-39

--------------------------------------------------------------------------------


 

INITIAL GUARANTORS

 

STAG Industrial Holdings, LLC, a Delaware limited liability company

 

STAG Investments Holdings III, LLC, a Delaware limited liability company

 

STAG Investments Holdings IV, LLC, a Delaware limited liability company

 

STAG III Albion, LLC, a Delaware limited liability company

 

STAG III Appleton, LLC, a Delaware limited liability company

 

STAG III Arlington, L.P., a Delaware limited partnership

 

STAG III Boardman, LLC, a Delaware limited liability company

 

STAG III Canton, LLC, a Delaware limited liability company

 

STAG III Chesterfield, LLC, a Delaware limited liability company

 

STAG III Cincinnati, LLC, a Delaware limited liability company

 

STAG III Dayton, LLC, a Delaware limited liability company

 

STAG III Daytona Beach, LLC, a Delaware limited liability company

 

STAG III Elkhart, LLC, a Delaware limited liability company

 

STAG III Fairfield, LLC, a Delaware limited liability company

 

STAG III Farmington, LLC, a Delaware limited liability company

 

STAG III Holland 2, LLC, a Delaware limited liability company

 

STAG III Holland, LLC, a Delaware limited liability company

 

STAG III Jackson, LLC, a Delaware limited liability company

 

STAG III Jefferson, LLC, a Delaware limited liability company

 

STAG III Lewiston, LLC, a Delaware limited liability company

 

STAG III Malden, LLC, a Delaware limited liability company

 

STAG III Maryland Borrower, LLC, a Delaware limited liability company

 

STAG III Mason, LLC, a Delaware limited liability company

 

STAG III Mayville, LLC, a Delaware limited liability company

 

STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

SCHEDULE 1

(to Subsidiary Guaranty Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Milwaukee, LLC, a Delaware limited liability company

 

STAG III Newark, LLC, a Delaware limited liability company

 

STAG III Pensacola, LLC, a Delaware limited liability company

 

STAG III Pocatello, LLC, a Delaware limited liability company

 

STAG III Rapid City, LLC, a Delaware limited liability company

 

STAG III Round Rock, L.P., a Delaware limited partnership

 

STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

STAG III Sparks, LLC, a Maryland limited liability company

 

STAG III St. Louis, LLC, a Delaware limited liability company

 

STAG III Twinsburg, LLC, a Delaware limited liability company

 

STAG III Youngstown, LLC, a Delaware limited liability company

 

STAG IV Alexandria, LLC, a Delaware limited liability company

 

STAG Arlington 2, L.P., a Delaware limited partnership

 

STAG Atlanta, LLC, a Delaware limited liability company

 

STAG Avon, LLC, a Delaware limited liability company

 

STAG IV Belfast, LLC, a Delaware limited liability company

 

STAG Buffalo, LLC, a Delaware limited liability company

 

STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

STAG Chippewa Falls, LLC, a Delaware limited liability company

 

STAG IV Danville, LLC, a Delaware limited liability company

 

STAG Edgefield, LLC, a Delaware limited liability company

 

STAG Franklin, LLC, a Delaware limited liability company

 

STAG Huntersville, LLC, a Delaware limited liability company

 

STIR Investments GP III, LLC, a Delaware limited liability company

 

STIR Investments GP IV, LLC, a Delaware limited liability company

 

STAG Lansing 2, LLC, a Delaware limited liability company

 

2

--------------------------------------------------------------------------------


 

STAG IV Lexington, LLC, a Delaware limited liability company

 

STAG IV Newton, LLC, a Delaware limited liability company

 

STAG Orlando, LLC, a Delaware limited liability company

 

STAG Pineville, LLC, a Delaware limited liability company

 

STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

STAG Portland 2, LLC, a Delaware limited liability company

 

STAG Reading, LLC, a Delaware limited liability company

 

STAG Rogers 2, LLC, a Delaware limited liability company

 

STAG IV Rural Hall, LLC, a Delaware limited liability company

 

STAG IV Seville, LLC, a Delaware limited liability company

 

STAG Smithfield, LLC, a Delaware limited liability company

 

STAG Simpsonville, LLC, a Delaware limited liability company

 

STAG South Bend, LLC, a Delaware limited liability company

 

STAG Spartanburg, LLC, a Delaware limited liability company

 

STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

STAG TX GP 2, LLC, a Delaware limited liability company

 

STAG IV Waco, L.P., a Delaware limited partnership

 

STAG Mebane 1, LLC, a Delaware limited liability company

 

STAG Mebane 2, LLC, a Delaware limited liability company

 

STAG Dallas, LLC, a Delaware limited liability company

 

STAG Buena Vista, LLC, a Delaware limited liability company

 

STAG Chicopee, LLC, a Delaware limited liability company

 

STAG De Pere, LLC, a Delaware limited liability company

 

STAG Duncan, LLC, a Delaware limited liability company

 

STAG Gurnee, LLC, a Delaware limited liability company

 

STAG Harrisonburg, LLC, a Delaware limited liability company

 

3

--------------------------------------------------------------------------------


 

STAG Kansas City 2, LLC, a Delaware limited liability company

 

STAG Montgomery, LLC, a Delaware limited liability company

 

STAG GI New Jersey, LLC, a Delaware limited liability company

 

STAG Smyrna, LLC, a Delaware limited liability company

 

STAG Statham, LLC, a Delaware limited liability company

 

STAG Toledo, LLC, a Delaware limited liability company

 

STAG Woodstock, LLC, a Delaware limited liability company

 

STAG Allentown, LLC, a Delaware limited liability company

 

STAG Belvidere I, LLC, a Delaware limited liability company

 

STAG Belvidere II, LLC, a Delaware limited liability company

 

STAG Belvidere III, LLC, a Delaware limited liability company

 

STAG Belvidere IV, LLC, a Delaware limited liability company

 

STAG Belvidere V, LLC, a Delaware limited liability company

 

STAG Belvidere VI, LLC, a Delaware limited liability company

 

STAG Belvidere VII, LLC, a Delaware limited liability company

 

STAG Belvidere VIII, LLC, a Delaware limited liability company

 

STAG Catoosa, LLC, a Delaware limited liability company

 

STAG Columbia, LLC, a Delaware limited liability company

 

STAG Dekalb, LLC, a Delaware limited liability company

 

STAG Golden, LLC, a Delaware limited liability company

 

STAG GI Investments Holdings, LLC, a Delaware limited liability company

 

STAG Hampstead, LLC, a Delaware limited liability company

 

STAG Harvard, LLC, a Delaware limited liability company

 

STAG Idaho Falls, LLC, a Delaware limited liability company

 

STAG Janesville, LLC, a Delaware limited liability company

 

STAG Kentwood, LLC, a Delaware limited liability company

 

4

--------------------------------------------------------------------------------


 

STAG Lansing 4, LLC, a Delaware limited liability company

 

STAG Londonderry, LLC, a Delaware limited liability company

 

STAG Marion 2, LLC, a Delaware limited liability company

 

STAG Marshall, LLC, a Delaware limited liability company

 

STAG Mascot, LLC, a Delaware limited liability company

 

STAG Mebane 3, LLC, a Delaware limited liability company

 

STAG Mishawaka, LLC, a Delaware limited liability company

 

STAG Mt. Prospect, LLC, a Delaware limited liability company

 

STAG Nashua, LLC, a Delaware limited liability company

 

STAG Nashville, LLC, a Delaware limited liability company

 

STAG New Berlin, LLC, a Delaware limited liability company

 

STAG New Hope, LLC, a Delaware limited liability company

 

STAG Jackson, LLC, a Delaware limited liability company

 

STAG North Jackson 2, LLC, a Delaware limited liability company

 

STAG Ocala, LLC, a Delaware limited liability company

 

STAG Orlando 2, LLC, a Delaware limited liability company

 

STAG Sauk Village, LLC, a Delaware limited liability company

 

STAG Shannon, LLC, a Delaware limited liability company

 

STAG Southfield, LLC, a Delaware limited liability company

 

STAG Southfield 2, LLC, a Delaware limited liability company

 

STAG South Holland, LLC, a Delaware limited liability company

 

STAG Springfield, LLC, a Delaware limited liability company

 

STAG Strongsville, LLC, a Delaware limited liability company

 

STAG Williamsport, LLC, a Delaware limited liability company

 

STAG Orangeburg, LLC, a Delaware limited liability company

 

STAG Houston 2, L.P, a Delaware limited partnership

 

5

--------------------------------------------------------------------------------


 

STAG Savannah, LLC, a Delaware limited liability company

 

STAG Belvidere IX, LLC, a Delaware limited liability company

 

STAG Columbus, LLC, a Delaware limited liability company

 

STAG West Chester, LLC, a Delaware limited liability company

 

STAG Calhoun, LLC, a Delaware limited liability company

 

STAG Hebron, LLC, a Delaware limited liability company

 

STAG Houston 3, LP, a Delaware limited partnership

 

STAG Garland, LP, a Delaware limited partnership

 

STAG El Paso, LP, a Delaware limited partnership

 

STIR Investments GP, LLC, a Delaware limited liability company

 

STAG Portage, LLC, a Delaware limited liability company

 

STAG East Troy, LLC, a Delaware limited liability company

 

STAG New Berlin 2, LLC, a Delaware limited liability company

 

STAG Jefferson City, LLC, a Delaware limited liability company

 

STAG Savage, LLC, a Delaware limited liability company

 

STAG Charlotte 3, LLC, a Delaware limited liability company

 

STAG Charlotte 4, LLC, a Delaware limited liability company

 

STAG Mountain Home, LLC, a Delaware limited liability company

 

STAG El Paso 1, LP, a Delaware limited partnership

 

STAG El Paso 2, LP, a Delaware limited partnership

 

STAG El Paso 3, LP, a Delaware limited partnership

 

STAG El Paso 4, LP, a Delaware limited partnership

 

STAG Chester, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 1, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 2, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 3, LLC, a Delaware limited liability company

 

STAG Mason 3, LLC, a Delaware limited liability company

 

6

--------------------------------------------------------------------------------


 

STAG Longmont, LLC, a Delaware limited liability company

 

STAG Reno, LLC, a Delaware limited liability company

 

STAG Lenexa, LLC, a Delaware limited liability company

 

STAG Fort Wayne, LLC, a Delaware limited liability company

 

STAG Murfreesboro, LLC, a Delaware limited liability company

 

STAG Gurnee 2, LLC, a Delaware limited liability company

 

STAG Germantown, LLC, a Delaware limited liability company

 

STAG Elizabethtown, LLC, a Delaware limited liability company

 

STAG CA GP, LLC, a Delaware limited liability company

 

STAG Camarillo 1, LP, a Delaware limited partnership

 

STAG Camarillo 2, LP, a Delaware limited partnership

 

STAG Conyers 1, LLC, a Delaware limited liability company

 

STAG Winston-Salem, LLC, a Delaware limited liability company

 

7

--------------------------------------------------------------------------------


 

COUNTERPART TO SUBSIDIARY GUARANTY AGREEMENT

 

Reference is hereby made to that certain Subsidiary Guaranty Agreement
(hereinafter the “Subsidiary Guaranty”) dated as of         , 2014, executed and
delivered by the parties listed on SCHEDULE 1 ATTACHED HERETO pursuant to that
certain Note Purchase Agreement dated as of December 18, 2014 (as from time to
time may be amended, modified, or restated, the “Note Purchase Agreement”), by
and among Stag Industrial Operating Partnership, L.P., as Issuer, STAG
Industrial, Inc., a Maryland corporation, as Parent of Issuer and the holders
from time to time of the Notes.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Subsidiary Guaranty.

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Subsidiary Guaranty Agreement to be executed and delivered by its officer
thereunto duly authorized as of        , 20  .

 

 

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT A

(to Subsidiary Guaranty Agreement)

 

--------------------------------------------------------------------------------


 

EXISTING SUBSIDIARY GUARANTORS

 

STAG Industrial Holdings, LLC, a Delaware limited liability company

 

STAG Investments Holdings III, LLC, a Delaware limited liability company

 

STAG Investments Holdings IV, LLC, a Delaware limited liability company

 

STAG III Albion, LLC, a Delaware limited liability company

 

STAG III Appleton, LLC, a Delaware limited liability company

 

STAG III Arlington, L.P., a Delaware limited partnership

 

STAG III Boardman, LLC, a Delaware limited liability company

 

STAG III Canton, LLC, a Delaware limited liability company

 

STAG III Chesterfield, LLC, a Delaware limited liability company

 

STAG III Cincinnati, LLC, a Delaware limited liability company

 

STAG III Dayton, LLC, a Delaware limited liability company

 

STAG III Daytona Beach, LLC, a Delaware limited liability company

 

STAG III Elkhart, LLC, a Delaware limited liability company

 

STAG III Fairfield, LLC, a Delaware limited liability company

 

STAG III Farmington, LLC, a Delaware limited liability company

 

STAG III Holland 2, LLC, a Delaware limited liability company

 

STAG III Holland, LLC, a Delaware limited liability company

 

STAG III Jackson, LLC, a Delaware limited liability company

 

STAG III Jefferson, LLC, a Delaware limited liability company

 

STAG III Lewiston, LLC, a Delaware limited liability company

 

STAG III Malden, LLC, a Delaware limited liability company

 

STAG III Maryland Borrower, LLC, a Delaware limited liability company

 

STAG III Mason, LLC, a Delaware limited liability company

 

STAG III Mayville, LLC, a Delaware limited liability company

 

STAG III Milwaukee 2, LLC, a Delaware limited liability company

 

SCHEDULE C-2

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STAG III Milwaukee, LLC, a Delaware limited liability company

 

STAG III Newark, LLC, a Delaware limited liability company

 

STAG III Pensacola, LLC, a Delaware limited liability company

 

STAG III Pocatello, LLC, a Delaware limited liability company

 

STAG III Rapid City, LLC, a Delaware limited liability company

 

STAG III Round Rock, L.P., a Delaware limited partnership

 

STAG III Sergeant Bluff, LLC, a Delaware limited liability company

 

STAG III Sparks, LLC, a Maryland limited liability company

 

STAG III St. Louis, LLC, a Delaware limited liability company

 

STAG III Twinsburg, LLC, a Delaware limited liability company

 

STAG III Youngstown, LLC, a Delaware limited liability company

 

STAG IV Alexandria, LLC, a Delaware limited liability company

 

STAG Arlington 2, L.P., a Delaware limited partnership

 

STAG Atlanta, LLC, a Delaware limited liability company

 

STAG Avon, LLC, a Delaware limited liability company

 

STAG IV Belfast, LLC, a Delaware limited liability company

 

STAG Buffalo, LLC, a Delaware limited liability company

 

STAG IV Cheektowaga, LLC, a Delaware limited liability company

 

STAG Chippewa Falls, LLC, a Delaware limited liability company

 

STAG IV Danville, LLC, a Delaware limited liability company

 

STAG Edgefield, LLC, a Delaware limited liability company

 

STAG Franklin, LLC, a Delaware limited liability company

 

STAG Huntersville, LLC, a Delaware limited liability company

 

STIR Investments GP III, LLC, a Delaware limited liability company

 

STIR Investments GP IV, LLC, a Delaware limited liability company

 

STAG Lansing 2, LLC, a Delaware limited liability company

 

2

--------------------------------------------------------------------------------


 

STAG IV Lexington, LLC, a Delaware limited liability company

 

STAG IV Newton, LLC, a Delaware limited liability company

 

STAG Orlando, LLC, a Delaware limited liability company

 

STAG Pineville, LLC, a Delaware limited liability company

 

STAG IV Pittsburgh 2, LLC, a Delaware limited liability company

 

STAG Portland 2, LLC, a Delaware limited liability company

 

STAG Reading, LLC, a Delaware limited liability company

 

STAG Rogers 2, LLC, a Delaware limited liability company

 

STAG IV Rural Hall, LLC, a Delaware limited liability company

 

STAG IV Seville, LLC, a Delaware limited liability company

 

STAG Smithfield, LLC, a Delaware limited liability company

 

STAG Simpsonville, LLC, a Delaware limited liability company

 

STAG South Bend, LLC, a Delaware limited liability company

 

STAG Spartanburg, LLC, a Delaware limited liability company

 

STAG IV Sun Prairie, LLC, a Delaware limited liability company

 

STAG TX GP 2, LLC, a Delaware limited liability company

 

STAG IV Waco, L.P., a Delaware limited partnership

 

STAG Mebane 1, LLC, a Delaware limited liability company

 

STAG Mebane 2, LLC, a Delaware limited liability company

 

STAG Dallas, LLC, a Delaware limited liability company

 

STAG Buena Vista, LLC, a Delaware limited liability company

 

STAG Chicopee, LLC, a Delaware limited liability company

 

STAG De Pere, LLC, a Delaware limited liability company

 

STAG Duncan, LLC, a Delaware limited liability company

 

STAG Gurnee, LLC, a Delaware limited liability company

 

STAG Harrisonburg, LLC, a Delaware limited liability company

 

3

--------------------------------------------------------------------------------


 

STAG Kansas City 2, LLC, a Delaware limited liability company

 

STAG Montgomery, LLC, a Delaware limited liability company

 

STAG GI New Jersey, LLC, a Delaware limited liability company

 

STAG Smyrna, LLC, a Delaware limited liability company

 

STAG Statham, LLC, a Delaware limited liability company

 

STAG Toledo, LLC, a Delaware limited liability company

 

STAG Woodstock, LLC, a Delaware limited liability company

 

STAG Allentown, LLC, a Delaware limited liability company

 

STAG Belvidere I, LLC, a Delaware limited liability company

 

STAG Belvidere II, LLC, a Delaware limited liability company

 

STAG Belvidere III, LLC, a Delaware limited liability company

 

STAG Belvidere IV, LLC, a Delaware limited liability company

 

STAG Belvidere V, LLC, a Delaware limited liability company

 

STAG Belvidere VI, LLC, a Delaware limited liability company

 

STAG Belvidere VII, LLC, a Delaware limited liability company

 

STAG Belvidere VIII, LLC, a Delaware limited liability company

 

STAG Catoosa, LLC, a Delaware limited liability company

 

STAG Columbia, LLC, a Delaware limited liability company

 

STAG Dekalb, LLC, a Delaware limited liability company

 

STAG Golden, LLC, a Delaware limited liability company

 

STAG GI Investments Holdings, LLC, a Delaware limited liability company

 

STAG Hampstead, LLC, a Delaware limited liability company

 

STAG Harvard, LLC, a Delaware limited liability company

 

STAG Idaho Falls, LLC, a Delaware limited liability company

 

STAG Janesville, LLC, a Delaware limited liability company

 

STAG Kentwood, LLC, a Delaware limited liability company

 

4

--------------------------------------------------------------------------------


 

STAG Lansing 4, LLC, a Delaware limited liability company

 

STAG Londonderry, LLC, a Delaware limited liability company

 

STAG Marion 2, LLC, a Delaware limited liability company

 

STAG Marshall, LLC, a Delaware limited liability company

 

STAG Mascot, LLC, a Delaware limited liability company

 

STAG Mebane 3, LLC, a Delaware limited liability company

 

STAG Mishawaka, LLC, a Delaware limited liability company

 

STAG Mt. Prospect, LLC, a Delaware limited liability company

 

STAG Nashua, LLC, a Delaware limited liability company

 

STAG Nashville, LLC, a Delaware limited liability company

 

STAG New Berlin, LLC, a Delaware limited liability company

 

STAG New Hope, LLC, a Delaware limited liability company

 

STAG Jackson, LLC, a Delaware limited liability company

 

STAG North Jackson 2, LLC, a Delaware limited liability company

 

STAG Ocala, LLC, a Delaware limited liability company

 

STAG Orlando 2, LLC, a Delaware limited liability company

 

STAG Sauk Village, LLC, a Delaware limited liability company

 

STAG Shannon, LLC, a Delaware limited liability company

 

STAG Southfield, LLC, a Delaware limited liability company

 

STAG Southfield 2, LLC, a Delaware limited liability company

 

STAG South Holland, LLC, a Delaware limited liability company

 

STAG Springfield, LLC, a Delaware limited liability company

 

STAG Strongsville, LLC, a Delaware limited liability company

 

STAG Williamsport, LLC, a Delaware limited liability company

 

STAG Orangeburg, LLC, a Delaware limited liability company

 

STAG Houston 2, L.P, a Delaware limited partnership

 

5

--------------------------------------------------------------------------------


 

STAG Savannah, LLC, a Delaware limited liability company

 

STAG Belvidere IX, LLC, a Delaware limited liability company

 

STAG Columbus, LLC, a Delaware limited liability company

 

STAG West Chester, LLC, a Delaware limited liability company

 

STAG Calhoun, LLC, a Delaware limited liability company

 

STAG Hebron, LLC, a Delaware limited liability company

 

STAG Houston 3, LP, a Delaware limited partnership

 

STAG Garland, LP, a Delaware limited partnership

 

STAG El Paso, LP, a Delaware limited partnership

 

STIR Investments GP, LLC, a Delaware limited liability company

 

STAG Portage, LLC, a Delaware limited liability company

 

STAG East Troy, LLC, a Delaware limited liability company

 

STAG New Berlin 2, LLC, a Delaware limited liability company

 

STAG Jefferson City, LLC, a Delaware limited liability company

 

STAG Savage, LLC, a Delaware limited liability company

 

STAG Charlotte 3, LLC, a Delaware limited liability company

 

STAG Charlotte 4, LLC, a Delaware limited liability company

 

STAG Mountain Home, LLC, a Delaware limited liability company

 

STAG El Paso 1, LP, a Delaware limited partnership

 

STAG El Paso 2, LP, a Delaware limited partnership

 

STAG El Paso 3, LP, a Delaware limited partnership

 

STAG El Paso 4, LP, a Delaware limited partnership

 

STAG Chester, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 1, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 2, LLC, a Delaware limited liability company

 

STAG Mechanicsburg 3, LLC, a Delaware limited liability company

 

STAG Mason 3, LLC, a Delaware limited liability company

 

6

--------------------------------------------------------------------------------


 

STAG Longmont, LLC, a Delaware limited liability company

 

STAG Reno, LLC, a Delaware limited liability company

 

STAG Lenexa, LLC, a Delaware limited liability company

 

STAG Fort Wayne, LLC, a Delaware limited liability company

 

STAG Murfreesboro, LLC, a Delaware limited liability company

 

STAG Gurnee 2, LLC, a Delaware limited liability company

 

STAG Germantown, LLC, a Delaware limited liability company

 

STAG Elizabethtown, LLC, a Delaware limited liability company

 

STAG CA GP, LLC, a Delaware limited liability company

 

STAG Camarillo 1, LP, a Delaware limited partnership

 

STAG Camarillo 2, LP, a Delaware limited partnership

 

STAG Conyers 1, LLC, a Delaware limited liability company

 

STAG Winston-Salem, LLC, a Delaware limited liability company

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 9.7

 

[FORM OF] GUARANTOR RELEASE

 

[DATE]

 

Reference is made to the Note Purchase Agreement, dated as of December 18, 2014
(as from time to time amended, the “Note Purchase Agreement”), among STAG
Industrial, Inc., STAG Industrial Operating Partnership L.P. and the respective
Purchasers named therein.  Capitalized terms used herein, but not defined
herein, shall have the meanings ascribed to them in the Note Purchase Agreement.

 

Solely in reliance upon the Officer’s Certificate received from the Issuer
pursuant to Section 9.7(b) of the Note Purchase Agreement, the undersigned
Purchase hereby confirms, pursuant to Section 9.7(b) of the Note Purchase
Agreement, the release of [INSERT NAME(S) OF RELEASED GUARANTORS] as Guarantors
under the Note Purchase Agreement.

 

In witness whereof, the undersigned Purchaser has executed this Guarantor
Release as of the date first set forth above.

 

 

[INSERT PURCHASER

 

SIGNATURE BLOCK]

 

SCHEDULE 9.7

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------